Exhibit 10.1
 
EXECUTION VERSION
 
 
AGREEMENT AND PLAN OF MERGER
By and Among
INVESTORS SAVINGS BANK,
INVESTORS BANCORP, INC.,
INVESTORS BANCORP, MHC
And
BROOKLYN FEDERAL SAVINGS BANK,
BROOKLYN FEDERAL BANCORP, INC.,
BFS BANCORP, MHC
Dated as of August 16, 2011
 





--------------------------------------------------------------------------------



 



 
TABLE OF CONTENTS
 

             
ARTICLE I CERTAIN DEFINITIONS
    2  
Section 1.01
  Definitions     2          
ARTICLE II THE MERGER AND RELATED MATTERS
    8  
Section 2.01
  Effects of Merger; Surviving Entities     8  
Section 2.02
  Effect on Outstanding Shares of Investors Bancorp Common Stock     9  
Section 2.04.
  Conversion of Brooklyn Bancorp Common Stock; Mid-Tier Cash Merger
Consideration     10  
Section 2.05
  Procedures for Exchange of Brooklyn Bancorp Common Stock     11          
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BROOKLYN PARTIES
    12  
Section 3.01
  Organization     13  
Section 3.02
  Capitalization     13  
Section 3.03
  Authority; No Violation     14  
Section 3.04
  Consents     15  
Section 3.05
  Financial Statements and Securities Documents     15  
Section 3.07
  No Material Adverse Effect     17  
Section 3.08
  Material Contracts; Leases; Defaults     17  
Section 3.09
  Ownership of Property; Insurance Coverage     18  
Section 3.10
  Legal Proceedings     19  
Section 3.11
  Compliance With Applicable Law     19  
Section 3.12
  Employee Benefit Plans     20  
Section 3.13
  Brokers, Finders and Financial Advisors     22  
Section 3.14
  Environmental Matters     23  
Section 3.15
  Loan Portfolio     23  
Section 3.16
  Securities Documents     26  
Section 3.17
  Related Party Transactions     26  
Section 3.18
  Deposits     26  
Section 3.19
  Required Votes     26  
Section 3.20
  Registration Obligations     27  
Section 3.21
  Risk Management Instruments     27  
Section 3.22
  Fairness Opinion     27  
Section 3.23
  Trust Accounts     27  
Section 3.24
  Intellectual Property     27  
Section 3.25
  Labor Matters     27  
Section 3.26
  Brooklyn Bancorp Information Supplied     28  





--------------------------------------------------------------------------------



 



             
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF INVESTORS
    28  
Section 4.01
  Organization     28  
Section 4.02
  Capitalization     29  
Section 4.03
  Authority; No Violation     29  
Section 4.04
  Consents     30  
Section 4.05
  Financial Statements     30  
Section 4.06
  Legal Proceedings     31  
Section 4.07
  Compliance With Applicable Law     32  
Section 4.08
  Investors Bancorp Common Stock     33  
Section 4.09.
  Availability of Funds     33  
Section 4.10
  Investors Bancorp Information Supplied     33  
Section 4.11
  CRE Disposition     33          
ARTICLE V COVENANTS OF THE BROOKLYN FEDERAL PARTIES
    33  
Section 5.01
  Conduct of Business     33  
Section 5.02
  Current Information     36  
Section 5.03
  Access to Properties and Records     37  
Section 5.04
  Financial and Other Statements     38  
Section 5.05
  Maintenance of Insurance     39  
Section 5.06
  Disclosure Supplements     39  
Section 5.07
  Consents and Approvals of Third Parties     39  
Section 5.08
  Reasonable Best Efforts     39  
Section 5.09
  Failure to Fulfill Conditions     39  
Section 5.10
  No Solicitation     40  
Section 5.11
  Reserves and Merger-Related Costs     42  
Section 5.12
  Board of Directors and Committee Meetings     42  
Section 5.13
  Voting of MHC Shares; Brooklyn MHC Members Meeting     42  
Section 5.14
  REIT Matters     42          
ARTICLE VI COVENANTS OF INVESTORS BANCORP
    43  
Section 6.01
  Conduct of Business     43  
Section 6.02
  Current Information     43  
Section 6.03
  Financial and Other Statements     43  
Section 6.04
  Disclosure Supplements     43  
Section 6.05
  Consents and Approvals of Third Parties     43  
Section 6.06
  Regulatory Cooperation     43  
Section 6.07
  Failure to Fulfill Conditions     44  
Section 6.08
  Employee Benefits     44  
Section 6.09
  Directors and Officers Indemnification and Insurance     45          
ARTICLE VII REGULATORY AND OTHER MATTERS
    46  
Section 7.01
  Brooklyn Bancorp Shareholders Meeting     46  
Section 7.02
  Merger Proxy Statement     46  
Section 7.03
  Brooklyn MHC Membership Approval     47  
Section 7.04
  Regulatory Approvals     47  

ii



--------------------------------------------------------------------------------



 



             
ARTICLE VIII CLOSING CONDITIONS
    48  
Section 8.01
  Conditions to Each Party’s Obligations under this Agreement     48  
Section 8.02
  Conditions to the Obligations of Investors under this Agreement     48  
Section 8.03
  Conditions to the Obligations of the Brooklyn Federal Parties under this
Agreement     49          
ARTICLE IX THE CLOSING
    50  
Section 9.01
  Time and Place     50  
Section 9.02
  Deliveries at the Pre-Closing and the Closing     50          
ARTICLE X TERMINATION, AMENDMENT AND WAIVER
    50  
Section 10.01
  Termination     50  
Section 10.02
  Effect of Termination     51  
Section 10.03
  Amendment, Extension and Waiver     52          
ARTICLE XI MISCELLANEOUS
    52  
Section 11.01
  Confidentiality     52  
Section 11.02
  Public Announcements     52  
Section 11.03
  Survival     52  
Section 11.04
  Notices     53  
Section 11.05
  Parties in Interest     53  
Section 11.06
  Complete Agreement     53  
Section 11.07
  Counterparts     54  
Section 11.08
  Severability     54  
Section 11.09
  Governing Law     54  
Section 11.10
  Interpretation     54  
Section 11.11
  Specific Performance; Jurisdiction     54  


 

             
Exhibit A
  Form of Merger Agreement For the Bank Merger        
Exhibit B
  Form of Merger Agreement For the MHC Merger        
Exhibit C
  Form of Voting Agreement        



iii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of August 16,
2011, is by and between (i) Investors Savings Bank, a New Jersey savings bank
(“Investors Bank”), Investors Bancorp, Inc., a Delaware corporation (“Investors
Bancorp”), Investors Bancorp, MHC, a New Jersey mutual holding company
(“Investors MHC”), and (ii) Brooklyn Federal Savings Bank, a Federal savings
bank (“Brooklyn Federal Savings”), Brooklyn Federal Bancorp, Inc., a Federal
corporation (“Brooklyn Bancorp”), and BFS Bancorp, MHC, a Federal mutual holding
company (“Brooklyn MHC”). Each of Investors Bank, Investors Bancorp, Investors
MHC, Brooklyn Federal Savings, Brooklyn Bancorp and Brooklyn MHC is sometimes
individually referred to herein as a “party,” and Investors Bank, Investors
Bancorp, Investors MHC, Brooklyn Federal Savings, Brooklyn Bancorp and Brooklyn
MHC are collectively sometimes referred to as the “parties.”
 
RECITALS
 
1. Investors MHC owns a majority of the issued and outstanding capital stock of
Investors Bancorp, which owns all of the issued and outstanding capital stock of
Investors Bank. Each of Investors Bank, Investors Bancorp and Investors MHC has
its principal offices located in Short Hills, New Jersey.
 
2. Brooklyn MHC owns a majority of the issued and outstanding capital stock of
Brooklyn Bancorp, which owns all of the issued and outstanding capital stock of
Brooklyn Federal Savings. Each of Brooklyn Federal Savings, Brooklyn Bancorp and
Brooklyn MHC has its principal offices located in Brooklyn, New York.
 
3. The Board of Directors of each Party deems it advisable and in its best
interests, including with respect to Investors, the members of Investors MHC and
the stockholders of Investors Bancorp, and with respect to the Brooklyn Federal
Parties, the stockholders of Brooklyn Bancorp and the Brooklyn MHC Members, for
Brooklyn MHC to merge with and into Investors MHC with Investors MHC as the
surviving entity, for Brooklyn Bancorp to merge with and into Investors Bancorp
(or a wholly-owned subsidiary of Investors Bancorp), with Investors Bancorp as
the surviving entity, and for Brooklyn Federal Savings to merge with and into
Investors Bank with Investors Bank as the surviving entity, all pursuant to the
terms, conditions and procedures set forth in this Agreement and the exhibits
thereto.
 
4. As a condition to the willingness of Investors to enter into this Agreement,
each of the directors of Brooklyn Bancorp and Brooklyn MHC, and Brooklyn MHC
itself, have entered into a Voting Agreement, substantially in the form of
Exhibit C hereto, dated as of the date hereof, with Investors Bancorp (the
“Voting Agreements”), pursuant to which each director of Brooklyn Bancorp and
Brooklyn MHC, as well as Brooklyn MHC itself, have agreed, among other things,
to vote all shares of Brooklyn Bancorp Common Stock owned by such person in
favor of the approval of this Agreement and the transactions contemplated
hereby, upon the terms and subject to the conditions set forth in the Voting
Agreements.
 
5. The parties intend the Mergers to qualify as reorganizations within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement be and is hereby adopted as a “plan of
reorganization” within the meaning of Sections 354 and 361 of the Code.
 
6. The parties desire to provide for certain undertakings, conditions,
representations, warranties and covenants in connection with the transactions
contemplated by this Agreement.
 
7. In consideration of the premises and of the mutual representations,
warranties and covenants herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:





--------------------------------------------------------------------------------



 



 
ARTICLE I

 
CERTAIN DEFINITIONS
 
Section 1.01  Definitions
 
Except as otherwise provided herein, as used in this Agreement, the following
terms shall have the indicated meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Affiliate” means, with respect to any Person, any Person who directly, or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person and, without limiting the
generality of the foregoing, includes any executive officer or director of such
Person and any Affiliate of such executive officer or director.
 
“Agreement” means this agreement, and any amendment or supplement hereto, which
constitutes a “plan of merger” between the Investors Parties and the Brooklyn
Federal Savings Parties.
 
“Applications” means the applications to be filed with the appropriate
Regulatory Authorities requesting approval or nonobjection of the transactions
described in this Agreement.
 
“Assignment of Leases and Rents” means, with respect to any Mortgaged Property,
any assignment of leases, rents and profits or similar document or instrument
executed by the related Mortgagor in connection with the origination of the
related Mortgage Loan, assigning to the Mortgagee all of the income, rents and
profits derived from the ownership, operation, leasing or other disposition of
all or a portion of such Mortgaged Property, in the form which such assignment
or similar agreement was duly executed, acknowledged and delivered, as such
document may be amended, modified, renewed or extended from time to time.
 
“Banking Act” means the New Jersey Banking Act of 1948, as amended.
 
“Bank Merger” means the merger of Brooklyn Federal Savings with and into
Investors Bank with Investors Bank as the surviving entity. The Bank Merger
shall follow the MHC Merger and the Mid-Tier Merger.
 
“Bank Merger Act” means the Bank Merger Act, within the FDIA and applicable
regulations thereunder.
 
“Bank Merger Effective Date” means the date that the certificate evidencing
stockholder approval of the Bank Merger is filed with the Department or such
other date as set forth in the certificate or as determined in accordance with
applicable law.
 
“BHCA” means the Bank Holding Company Act of 1956, as amended.
 
“Brooklyn Bancorp” means Brooklyn Federal Bancorp, Inc., a Federal corporation
having its principal place of business located at 81 Court Street, Brooklyn, New
York 11201.
 
“Brooklyn Bancorp Common Stock” means the common stock of Brooklyn Bancorp
described in Section 3.02(a).
 
“Brooklyn Bancorp Compensation and Benefit Plan” has the meaning given to that
term in Section 3.12 of this Agreement.
 
“Brooklyn Bancorp Option” means an option to purchase shares of Brooklyn Bancorp
Common Stock granted pursuant to the Brooklyn Bancorp 2006 Stock-Based Incentive
Plan.
 
“Brooklyn Bancorp Regulatory Agreement” has the meaning given to that term in
Section 3.11(c) of this Agreement.
 
“Brooklyn Bancorp Restricted Share” means a share of Brooklyn Bancorp Common
Stock granted as a Restricted Stock Award pursuant to the Brooklyn Bancorp 2006
Stock-Based Incentive Plan.
 
“Brooklyn Bancorp Shareholders Meeting” has the meaning given to that term in
Section 7.01 of this Agreement.
 
“Brooklyn Bancorp Stock Incentive Plan” means the Brooklyn Bancorp 2006
Stock-Based Incentive Plan.


2



--------------------------------------------------------------------------------



 



 
“Brooklyn Bancorp Stockholders Meeting” has the meaning given to that term in
Section 7.02 of this Agreement.
 
“Brooklyn Disclosure Schedules” means the Disclosure Schedules delivered by
Brooklyn to Investors pursuant to Article III of this Agreement.
 
“Brooklyn Federal Savings” means Brooklyn Federal Savings Bank, a federally
chartered savings bank having its principal place of business located at 81
Court Street, Brooklyn, New York 11201.
 
“Brooklyn Federal Parties” means Brooklyn Federal Savings, Brooklyn Bancorp and
Brooklyn MHC.
 
“Brooklyn Financials” means (i) the audited consolidated financial statements of
Brooklyn Bancorp as of September 30, 2010 and 2009 and for the two years ended
September 30, 2010, including the notes thereto, and (ii) the unaudited interim
consolidated financial statements of Brooklyn Bancorp as of each calendar
quarter following September 30, 2010, in each case as filed by Brooklyn Bancorp
in its Securities Documents.
 
“Brooklyn MHC” means BFS Bancorp, MHC, a Federal mutual holding company having
its principal place of business located at 81 Court Street, Brooklyn, New York
11201.
 
“Brooklyn MHC Members” means those depositors of Brooklyn Federal Savings who
are members of Brooklyn MHC in accordance with the charter and bylaws of
Brooklyn MHC and applicable regulations.
 
“Brooklyn MHC Members Meeting” has the meaning given to such term in
Section 7.03(a) of this Agreement.
 
“Brooklyn Regulatory Reports” means the Thrift Financial Reports of Brooklyn
Federal Savings and accompanying schedules, as filed with the OTS, for each
calendar quarter beginning with the quarter ended December 31, 2010, through the
Closing Date, and all Annual, Quarterly and Current Reports filed with
applicable Regulatory Authorities by Brooklyn Bancorp and Brooklyn MHC from
December 31, 2010 through the Closing Date.
 
“Brooklyn Subsidiary” means any corporation, 50% or more of the capital stock of
which is owned by Brooklyn Bancorp, either directly or indirectly through
Brooklyn Federal Savings, and includes Brooklyn Federal Savings, except that it
does not include any corporation the stock of which is held in the ordinary
course of the lending activities of Brooklyn Federal Savings.
 
“Cash Merger Consideration” has the meaning given to such term in
Section 2.04(c) of this Agreement.
 
“Certificate” shall mean certificates evidencing shares of Brooklyn Bancorp
Common Stock held by Minority Shareholders.
 
“Closing Date” shall have the meaning given to such term in Section 2.03 of this
Agreement.
 
“Commercial Loan Mortgage File” has the meaning given to that term in
Section 3.15(e) of this Agreement.
 
“Commercial Real Estate Loan” means a mortgage loan or participation interest in
such mortgage loan to the extent applicable, other than a one- to four-family
mortgage loan or a home equity loan, in the loan portfolio of Brooklyn Federal
Savings.
 
“Commercial Real Estate Loan Portfolio” means the Commercial Real Estate Loans
listed on Brooklyn Disclosure Schedule 3.15(e).
 
“Commissioner” means the Commissioner of Banking and Insurance of the State of
New Jersey, and includes the Department as appropriate.
 
“Confidentiality Agreement” has the meaning given to that term in Section 11.01
of this Agreement.
 
“CRE Personnel” has the meaning given to that term in Section 5.01(b)(xxvii).
 
“Department” means the New Jersey Department of Banking and Insurance.
 
“DGCL” means the Delaware General Corporation Law.
 
“Dissenters’ Shares” has the meaning given to that term in Section 2.04(d) of
this Agreement.


3



--------------------------------------------------------------------------------



 



 
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.
 
“Effective Time” has the meaning given to such term in Section 2.03 of this
Agreement.
 
“Encumbrance” means, with respect to a Mortgaged Property, an encumbrance having
arisen from and after the issuance date of the respective title insurance policy
as a result of which the lien of the respective mortgage can be divested,
subordinated or extinguished or its validity or priority impaired.
 
“Environmental Laws” means any applicable Federal, state or local law, statute,
ordinance, rule, regulation, code, license, permit, authorization, approval,
consent, order, judgment, decree, injunction or agreement with any governmental
entity relating to (1) the protection, preservation or restoration of the
environment (including, without limitation, air, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life or
any other natural resource), and/or (2) the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of Materials of Environmental Concern. The term Environmental Laws
includes without limitation (a) the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. § 9601, et seq.; the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq.;
the Clean Air Act, as amended, 42 U.S.C. § 7401, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. § 1251, et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. § 2601, et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001, et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f, et seq.; and all comparable state and
local laws, and (b) any common law (including without limitation common law that
may impose strict liability) that may impose liability or obligations for
injuries or damages due to the presence of or exposure to any Materials of
Environmental Concern.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated from time to time thereunder.
 
“Exchange Agent” means the bank or trust company or other agent designated by
Investors Bancorp, and reasonably acceptable to Brooklyn Bancorp, which shall
act as agent for Investors Bancorp in connection with the exchange procedures
for converting Certificates into the Cash Merger Consideration.
 
“Exchange Fund” has the meaning given to such term in Section 2.05 of this
Agreement.
 
“FDIA” means the Federal Deposit Insurance Act, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“FHLB” means the Federal Home Loan Bank of New York.
 
“FRB” means the Board of Governors of the Federal Reserve System, and, where
appropriate, either the Federal Reserve Bank of New York or Federal Reserve Bank
of Philadelphia, as applicable.
 
“GAAP” means accounting principles generally accepted in the United States of
America as in effect at the relevant date and consistently applied.
 
“Governmental Entity” shall mean any Federal or state court, administrative
agency or commission or other governmental authority or instrumentality.
 
“HOLA” the Home Owners’ Loan Act.
 
“Investors” means the Investors Parties and/or any direct or indirect Subsidiary
of such entities.
 
“Investors Bancorp” means Investors Bancorp, Inc., a Delaware corporation having
its principal place of business located at 101 JFK Parkway, Short Hills, New
Jersey 07078.
 
“Investors Bancorp Disclosure Schedules” means the Disclosure Schedules
delivered by Investors to Brooklyn Federal Savings pursuant to Article III of
this Agreement.
 
“Investors Bancorp Option” means an option to purchase Investors Bancorp Common
Stock granted pursuant to the Investors Bancorp Stock Benefit Plan.


4



--------------------------------------------------------------------------------



 



 
“Investors Bancorp Regulatory Agreement” has the meaning given to such term in
Section 4.07(c) of this Agreement.
 
“Investors Bancorp Stock Benefit Plan” means the Investors Bancorp, Inc. 2006
Equity Incentive Plan.
 
“Investors Bank” means Investors Savings Bank, a New Jersey chartered, stock
savings bank, having its principal place of business located at 101 JFK Parkway,
Short Hills, New Jersey 07078.
 
“Investors MHC” means Investors Bancorp, MHC, a New Jersey chartered mutual
holding company having its principal place of business located at 101 JFK
Parkway, Short Hills, New Jersey.
 
“Investors Financials” means (i) the audited consolidated balance sheets of
Investors Bancorp and subsidiaries as of December 31, 2010 and 2009, and the
related consolidated statements of operations, stockholders’ equity, and cash
flows for the year ended December 31, 2010, the six-month period ended
December 31, 2009, and for each of the years in the two-year period ended
June 30, 2009, including the notes thereto; and (ii) the unaudited interim
consolidated financial statements of Investors Bancorp as of each calendar
quarter following December 31, 2010 included in Securities Documents filed by
Investors Bancorp.
 
“Investors Parties” means Investors Bank, Investors Bancorp and Investors MHC.
 
“Investors Subsidiary” means any corporation, 50% or more of the capital stock
of which is owned, either directly or indirectly, by Investors Bancorp, and
includes Investors Bank, except that it does not include any corporation the
stock of which is held in the ordinary course of the lending activities of
Investors Bank.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge” as used with respect to a Party (including references to such Party
being aware of a particular matter) means those facts that are known or should
have been known by the executive officers and directors of such Party, and
includes any facts, matters or circumstances set forth in any written notice
from any Regulatory Authority or Governmental Entity or any other material
written notice received by that Party.
 
“Major Decision” means with respect to any Commercial Real Estate Loan: (i) any
acceleration of such Commercial Real Estate Loan (other than acceleration that
is automatic by the terms of the loan documents), any determination to commence
a foreclosure or other legal or judicial proceeding to enforce the terms of such
Commercial Real Estate Loan or realize on the collateral therefor or any actual
foreclosure upon or comparable conversion (which may include acquisitions of
real estate owned) of the ownership of properties securing such Commercial Real
Estate Loan; (ii) any modification, consent to a modification, forbearance or
waiver of any term of such Commercial Real Estate Loan (including any short
payoff or short sale) or any extension of the maturity date thereof; (iii) any
sale or other disposition of such Commercial Real Estate Loan, including real
estate owned that originated as a Commercial Real Estate Loan (“REO”); (iv) any
determination to bring an REO property into compliance with applicable
environmental laws or to otherwise address hazardous material located at an REO
property, except as required by law, court or administrative order; (v) any
release of collateral or any acceptance of substitute or additional collateral
for such Commercial Real Estate Loan or any consent to either of the foregoing,
other than if required pursuant to the specific terms of such Commercial Real
Estate Loan and for which there is no material lender discretion; (vi) any
waiver of a “due-on-sale” or “due-on-encumbrance” clause or any consent to such
a waiver or consent to a transfer of the related Mortgaged Property or interests
in the borrower or consent to the incurrence of additional debt; (vii) any
property management company changes or franchise changes, in each case, if the
lender is required to consent or approve under the Commercial Real Estate Loan
documents; (viii) any release of any escrow accounts, reserve accounts or
letters of credit held as performance escrows or reserves, other than those
required pursuant to the specific terms of such Commercial Real Estate Loan and
for which there is no material lender discretion; (ix) any acceptance of an
assumption agreement releasing a borrower from any liability under such
Commercial Real Estate Loan other than pursuant to the specific terms thereof
and for which there is no material lender discretion; (x) any release of the
borrower, any guarantor or indemnitor from liability with respect to such
Commercial Real Estate Loan or any modification to, waiver of any provision of,
or release of, any guaranty or indemnity agreement; (xi) any transfer of the
Mortgaged Property or any portion thereof, or any transfer of any direct or
indirect ownership interest in the borrower, except in each case as expressly
permitted by the loan


5



--------------------------------------------------------------------------------



 



documents and for which there is no material lender discretion; (xii) any
incurrence of additional debt by the borrower or any Affiliate thereof,
including the terms of any document evidencing or securing any such additional
debt, preferred equity investment or mezzanine loan and of any intercreditor or
subordination agreement executed in connection therewith and any waiver of or
amendment or modification to the terms of any such document or agreement, except
as expressly permitted by the loan documents and for which there is no material
lender discretion; (xiii) the voting on any plan of reorganization,
restructuring or similar plan in the bankruptcy of the borrower; (xiv) the
settlement of any hazard insurance claim for a cash payment that will be applied
to the principal amount of such Commercial Real Estate Loan if such repayment
would not result in the payment in full of all amounts due and payable
thereunder; (xv) the termination or modification of any ground lease or ground
lessor estoppel agreement, except (other than in connection with REO) as
expressly permitted by the loan documents and for which there is no material
lender discretion; (xvi) any modification, waiver or amendment of, or consent
under, any intercreditor, participation agreement or similar agreement relating
to such Commercial Real Estate Loan; (xvii) any subordination of the related
mortgage to any other interest in the Mortgaged Property; (xviii) any waiver of
an obligation to contribute cash to a reserve or any waiver of a condition for
disbursement of funds from a reserve; (xix) any determination to rebuild the
Mortgaged Property after the occurrence of a casualty or condemnation (except as
expressly permitted by the loan documents and for which there is no material
lender discretion); (xx) any consent to a lease that covers more than 5% of the
net rentable area or amendment thereto or to any alteration to the extent lender
consent is required under the terms of the loan documents; (xxi) commencing or
settling any legal proceedings relating to such Commercial Real Estate Loan or
the related borrower, or responding, without prior notice to Investors, to any
such legal proceedings; and (xxii) force placing any insurance with respect to
such Commercial Real Estate Loan.
 
“Material Adverse Effect” shall mean, with respect to an Investors Party or a
Brooklyn Federal Party, respectively, any effect that (i) is material and
adverse to the financial condition, results of operations or business of
Investors MHC, Investors Bancorp and its Subsidiaries taken as a whole, or
Brooklyn MHC, Brooklyn Bancorp and the Brooklyn Subsidiaries taken as a whole,
respectively, or (ii) does or would materially impair the ability of any of the
Brooklyn Federal Parties, on the one hand, or the Investors Parties, on the
other hand, to perform its obligations under this Agreement or otherwise
materially threaten or materially impede the consummation of the transactions
contemplated by this Agreement; provided that “Material Adverse Effect” shall
not be deemed to include the impact of (a) changes in laws and regulations
affecting banks or thrift institutions or their holding companies generally, or
interpretations thereof by courts or governmental agencies, (b) changes in GAAP
or regulatory accounting principles generally applicable to financial
institutions and their holding companies, (c) actions and omissions of a party
hereto (or any of its Subsidiaries) taken with the prior written consent of the
other party, (d) the announcement of this Agreement and the transactions
contemplated hereby, and compliance with this Agreement on the business,
financial condition or results of operations of the parties and their respective
subsidiaries, including the expenses incurred by the parties hereto in
consummating the transactions contemplated by this Agreement, and (e) changes in
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon or within the United States, or any of its territories,
possessions or diplomatic or consular offices or upon any military installation,
equipment or personnel of the United States, unless it uniquely affects either
or both of the parties or any of their Subsidiaries.
 
“Materials of Environmental Concern” means pollutants, contaminants, wastes,
toxic substances, petroleum and petroleum products, and any other hazardous or
toxic materials regulated under Environmental Laws.
 
“Members Proxy Statement” means the proxy statement, if any, together with any
supplements thereto, transmitted by Brooklyn Federal Savings and/or Brooklyn MHC
to the Brooklyn MHC Members in connection with any applicable membership vote
that may be required by the OTS with respect to the transactions contemplated by
this Agreement.
 
“Mergers” shall mean collectively the Bank Merger, the MHC Merger and the
Mid-Tier Merger, and any other mergers by interim corporate entities necessary
to effectuate the transactions contemplated by this Agreement.
 
“MHC Merger” means the merger of Brooklyn MHC with and into Investors MHC, with
Investors MHC as the surviving entity.


6



--------------------------------------------------------------------------------



 



 
“MHC Shares” has the meaning given to such term in Section 3.02(a) of this
Agreement.
 
“Mid-Tier Effective Time” has the meaning given to such term in the Form of
Merger Agreement for the MHC Merger.
 
“Mid-Tier Merger” means the merger of Brooklyn Bancorp with and into Investors
Bancorp (or a wholly-owned subsidiary of Investors Bancorp) with Investors
Bancorp as the surviving entity, which shall follow the MHC Merger.
 
“Minority Shareholders” shall mean those holders of Brooklyn Bancorp Common
Stock other than Brooklyn MHC.
 
“Minority Shares” means those shares of Brooklyn Bancorp Common Stock other than
those held by or on behalf of Brooklyn MHC.
 
“Mortgage” means, with respect to a Commercial Real Estate Loan, the mortgage,
deed of trust or other instrument creating a first or second lien on the
Mortgaged Property securing the Mortgage Note.
 
“Mortgage Loan” means, for purposes of Section 3.15(e) of this Agreement, a
Commercial Real Estate Loan.
 
“Mortgage Loan Schedule” has the meaning given to such term in Section 3.15(e)
of this Agreement.
 
“Mortgage Note” means, with respect a Commercial Real Estate Loan, the original
executed note or other evidence of the Commercial Mortgage Loan indebtedness of
a Mortgagor.
 
“Mortgaged Property” means, with respect to a Commercial Real Estate Loan, the
real property securing repayment of the Mortgage Note, consisting of a fee
simple estate or a leasehold estate in such real property.
 
“Mortgagee” means, with respect to a Commercial Real Estate Loan, the mortgagee
or beneficiary named in the Mortgage and the successors and assigns of such
mortgagee or beneficiary.
 
“Mortgagor” means, with respect to a Commercial Real Estate Loan, the obligor on
a Mortgage Note, the owner of the Mortgaged Property and the grantor or
mortgagor named in the related Mortgage and such grantor’s or mortgagor’s
successors in title to the Mortgaged Property.”
 
“OCC” means the Office of the Comptroller of the Currency.
 
“Order to Cease and Desist” means the Order to Cease and Desist issued by the
OTS to, the issuance of which was consented by, each of the Brooklyn Federal
Parties, which Order to Cease and Desist was effective as to each Brooklyn
Federal Party as of March 31, 2011, as may be amended or superseded by a Consent
Order with the OCC and any written agreement with the FRB.
 
“OTS” means the Office of Thrift Supervision, and as to Brooklyn Federal
Savings, shall include the OCC following the Transfer Date, as defined in the
Dodd-Frank Act, and the transfer of authority from the OTS to the OCC pursuant
to Section 312 of the Dodd-Frank Act, and as to Brooklyn Bancorp and Brooklyn
MHC, shall include the FRB following the Transfer Date, as defined in the
Dodd-Frank Act, and the transfer of authority from the OTS to the FRB as to
savings and loan holding companies pursuant to Section 312 of the Dodd-Frank
Act.
 
“Participation Facility” shall have the meaning given to such term in
Section 3.14(a) of this Agreement.
 
“Participation Interest” shall have the meaning given to such term in
Section 5.03(b) of this Agreement.
 
“Permitted Encumbrances” means, with respect to any Mortgage or Mortgaged
Property related to a Mortgage Loan, (a) the lien for current real estate taxes,
ground rents, water charges, sewer rents and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters that are of public record and are referred to in the related
lender’s title insurance policy, none of which (individually or in the
aggregate), materially interferes with the security intended to be provided by
such Mortgage, (c) exceptions and exclusions specifically referred to in such
lender’s title insurance policy, none of which (individually or in the
aggregate) materially interferes with the security intended to be provided by
such Mortgage, and (d) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property which the


7



--------------------------------------------------------------------------------



 



Seller did not require to be subordinated to the lien of such Mortgage and which
do not (individually or in the aggregate) materially interfere with the security
intended to be provided by such Mortgage.
 
“Person” means any individual, corporation, partnership, joint venture,
association, trust or “group” (as that term is defined under the Exchange Act).
 
“Regulations” means applicable regulations promulgated by the OTS, the FRB, the
OCC or the Department with respect to the operations of the Brooklyn Parties or
the Investors Parties.
 
“Regulatory Approvals” means the approval of any Regulatory Authority that is
necessary in connection with the consummation of the Mergers and the related
transactions contemplated by this Agreement.
 
“Regulatory Authority” or “Regulatory Authorities” means any agency or
department of any Federal or state government having supervisory jurisdiction
over the parties and the transactions contemplated by this Agreement, including
without limitation the OTS, the OCC, the FDIC, the FRB and the Commissioner.
 
“REIT” means BFS REIT, Inc., an operating subsidiary of Brooklyn Federal
Savings.
 
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, dumping, disposing or depositing.
 
“Right” means any warrant, option, right, convertible security or other capital
stock equivalent that obligates an entity to issue its securities.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated from time to time thereunder.
 
“Securities Documents” shall mean all reports, offering circulars, proxy
statements, registration statements and all similar documents filed, or required
to be filed, pursuant to the Securities Laws.
 
“Securities Laws” means the Securities Act and the Exchange Act and the rules
and regulations promulgated from time to time thereunder.
 
“Subsidiary” means any corporation, 50% or more of the capital stock of which is
owned, either directly or indirectly, by another entity, except any corporation
the stock of which is held as security by either Investors Bank or Brooklyn
Federal Savings, as the case may be, in the ordinary course of their lending
activities.
 
“Termination Date” means January 31, 2012.
 
“Treasury Stock” has the meaning given to that term in Section 2.04(b) of this
Agreement.
 
“UCC Financing Statement” means a financing statement executed and filed
pursuant to the Uniform Commercial Code, as in effect in the relevant
jurisdiction.
 
“Voting Agreements” has the meaning given to that term in the Recitals.
 
ARTICLE II

 
THE MERGER AND RELATED MATTERS
 
Section 2.01  Effects of Merger; Surviving Entities.
 
The Mergers will be effected as follows:
 
(a) The Bank Merger.  Brooklyn Federal Savings shall merge with and into
Investors Bank with Investors Bank as the surviving entity pursuant to the
merger agreement substantially in the form of Exhibit A hereto. The separate
existence of Brooklyn Federal Savings shall cease, and all of the property
(real, personal and mixed), rights, powers and duties and obligations of
Brooklyn Federal Savings shall be transferred to and assumed by Investors Bank
as the surviving entity in the Bank Merger, without further act or deed, all in
accordance with the HOLA and the Bank Merger Act, and applicable Regulations,
and if applicable the Banking Act. As a result of the


8



--------------------------------------------------------------------------------



 



Bank Merger, each holder of a deposit account in Brooklyn Federal Savings as of
the Merger Effective Date shall have the same rights and privileges in Investors
Bank as if the deposit account had been established at Investors Bank, and all
deposit accounts established at Brooklyn Federal Savings prior to the Merger
Effective Date shall confer on a depositor the same rights and privileges in
Investors Bank as if such deposit account had been established at Investors Bank
on the date established at Brooklyn Federal Savings, including without
limitation for purposes of any subscription rights in any future conversion of
Investors MHC to stock form. The officers of Investors Bank immediately prior to
the Effective Time shall be the initial officers of surviving entity, in each
case until their respective successors are duly elected or appointed and
qualified.
 
(b) The MHC Merger.  Brooklyn MHC shall merge with and into Investors MHC with
Investors MHC as the surviving entity pursuant to the merger agreement
substantially in the form of Exhibit B hereto. The separate existence of
Brooklyn MHC shall cease, and all of the property (real, personal and mixed),
rights, powers and duties and obligations of Brooklyn MHC shall be transferred
to and assumed by Investors MHC as the surviving entity in the MHC Merger,
without further act or deed, all in accordance with the HOLA, and applicable
Regulations. As a result of the MHC Merger, each holder of a deposit account in
Brooklyn Federal Savings as of the Merger Effective Date shall have the same
rights and privileges in Investors MHC as if such deposit account had been
established at Investors Bank, and all deposit accounts established at Brooklyn
Federal Savings prior to the Merger Effective Date shall confer on a depositor
the same rights and privileges in Investors MHC as if such deposit account had
been established at Investors Bank on the date established at Brooklyn Federal
Savings, including without limitation for purposes of any subscription rights in
any future conversion of Investors MHC to stock form. The officers of Investors
MHC immediately prior to the Effective Time shall be the initial officers of
surviving entity, in each case until their respective successors are duly
elected or appointed and qualified.
 
(c) The Mid-Tier Merger.  Brooklyn Bancorp shall merge with and into Investors
Bancorp, or a to-be-formed, wholly owned subsidiary thereof, with Investors
Bancorp (or its wholly-owned subsidiary) as the surviving entity pursuant to
this Agreement. The separate existence of Brooklyn Bancorp shall cease, and all
of the property (real, personal and mixed), rights, powers and duties and
obligations of Brooklyn Bancorp shall be transferred to and assumed by Investors
Bancorp (or its wholly-owned subsidiary) as the surviving entity in the
Mid-Tier Merger, without further act or deed, all in accordance with the DGCL
and/or the HOLA, and applicable Regulations. The Certificate of Incorporation
and Bylaws of Investors Bancorp as in effect immediately prior to the Effective
Time shall be the Certificate of Incorporation and Bylaws of the surviving
entity, until thereafter amended as provided therein and by applicable law. The
directors of Investors Bancorp immediately prior to the Effective Time shall be
the initial directors of the surviving entity, each to hold office in accordance
with the Certificate of Incorporation and Bylaws of the surviving entity. The
officers of Investors Bancorp immediately prior to the Effective Time shall be
the initial officers of surviving entity, in each case until their respective
successors are duly elected or appointed and qualified.
 
(d) Modification of Structure.  Notwithstanding any provision of this Agreement
to the contrary, Investors Bancorp may, subject to the filing of all necessary
applications and the receipt of all required Regulatory Approvals, modify the
structure of the transactions described in this Section 2.01, and the parties
shall enter into such alternative transactions, so long as (i) there are no
adverse tax consequences to any of the stockholders of Brooklyn Bancorp or
member of Brooklyn MHC as a result of such modification, (ii) such modification
will not materially delay or jeopardize receipt of any required Regulatory
Approvals required under Section 7.03, and (iii) the consideration to be paid to
the holders of Brooklyn Bancorp Common Stock under this Agreement is not thereby
changed in kind or value or reduced in amount.
 
Section 2.02  Effect on Outstanding Shares of Investors Bancorp Common Stock.
 
At and after the Mid-Tier Merger Effective Time, each share of Investors Bancorp
Common Stock issued and outstanding immediately prior to the Effective Time
shall remain an issued and outstanding share of common stock of Investors
Bancorp and shall not be affected by the Merger, and each share of Investors
Bank Common Stock issued and outstanding immediately prior to the
Mid-Tier Effective Time shall remain an issued and outstanding share of Common
Stock of Investors Bank and shall not be affected by the Merger.


9



--------------------------------------------------------------------------------



 



 
Section 2.03.  Closing; Effective Time.
 
The closing (“Closing”) shall occur on the date determined by Investors, in
consultation with and upon no less than three (3) business days prior written
notice to Brooklyn Bancorp, but in no event later than the close of business on
the tenth business day following the satisfaction or (to the extent permitted by
applicable law) waiver of the conditions set forth in Article VIII (other than
those conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction or (to the extent permitted by applicable law)
waiver of those conditions), or such other date that may be agreed to in writing
by the parties. The Mid-Tier Merger shall be effected by the filing of a
certificate of merger with the Delaware Office of the Secretary of State, and
the filing of Articles of Combination with the Regulatory Authorities, on the
day of the Closing (the “Closing Date”), in accordance with the DGCL and the
HOLA. The “Effective Time” means the date and time upon which the certificate of
merger is filed with the Delaware Office of the Secretary of State, or as
otherwise stated in the certificate of merger, in accordance with the DGCL.
 
Section 2.04.  Conversion of Brooklyn Bancorp Common Stock; Mid-Tier Cash Merger
Consideration.
 
At the Effective Time, by virtue of the Mid-Tier Merger and without any action
on the part of Investors Bancorp, Brooklyn Bancorp or the holders of any of the
shares of Brooklyn Bancorp Common Stock, the Mid-Tier Merger shall be effected
in accordance with the following terms:
 
(a) Each share of Investors Bancorp Common Stock that is issued and outstanding
immediately prior to the Effective Time shall remain issued and outstanding
following the Effective Time and shall be unchanged by the Mid-Tier Merger.
 
(b) All shares of Brooklyn Bancorp Common Stock held in the treasury of Brooklyn
Bancorp (“Treasury Stock”) and each share of Brooklyn Bancorp Common Stock owned
by Investors Bancorp immediately prior to the Effective Time (other than shares
held in a fiduciary capacity or in connection with debts previously contracted)
shall, at the Effective Time, cease to exist, and the certificates for such
shares shall be canceled as promptly as practicable thereafter, and no payment
or distribution shall be made in consideration therefore.
 
(c) Subject to the foregoing provisions of this Section 2.04, each share of
Brooklyn Bancorp Common Stock issued and outstanding immediately prior to the
Effective Time (other than Dissenters’ Shares) held by Minority Shareholders
shall become and be converted into, as provided in and subject to the terms set
forth in this Agreement, the right to receive a cash payment equal to eighty
cents ($0.80) (the “Cash Merger Consideration”). Each share of Brooklyn Bancorp
Common Stock issued and outstanding immediately prior to the Effective Time that
is held by Brooklyn MHC shall be cancelled and converted into a number of shares
of Investors Bancorp Common Stock as shall equal (x) $0.80 times the number of
shares of Brooklyn Bancorp Common Stock held by Brooklyn MHC immediately prior
to the Effective Time, divided by (y) the average of the closing sales price of
a share of Investors Bancorp common stock, as reported on NASDAQ stock market,
for the twenty (20) consecutive trading days preceding the Closing Date (rounded
down to the nearest whole share), which shares shall be issued to Investors MHC
as a result of the MHC Merger.
 
(d) If shares of Brooklyn Bancorp Common Stock are not listed for trading on the
NASDAQ Market as of the date of the Brooklyn Bancorp Shareholders Meeting, then
holders of Brooklyn Bancorp Common Stock shall have dissenters’ rights of
appraisal in accordance with applicable Regulations and this Section 2.04(d). In
such event, shares of Brooklyn Bancorp Common Stock that are outstanding
immediately prior to the Effective Time and which are held by stockholders who
shall have not voted in favor of the Mid-Tier Merger nor consented thereto in
writing and who shall have properly demanded appraisal for such shares in
accordance with applicable Regulations (collectively, the “Dissenters’ Shares”),
shall not be converted into or represent the right to receive the Cash Merger
Consideration. Such stockholders instead shall be entitled to such rights as are
granted by the applicable Regulations, except that all Dissenters’ Shares held
by Brooklyn Bancorp stockholders who shall have failed to perfect or who
effectively shall have withdrawn or otherwise lost their appraisal rights shall
thereupon be deemed to have been converted into and to have become exchangeable,
as of the Effective Time, for the right to receive, without any interest
thereon, the Cash Merger Consideration upon surrender, in the manner provided in
this Article II, of the Certificate(s) that, immediately prior to the Effective
Time, evidenced such shares. Brooklyn Bancorp shall give Investors Bancorp
(i) prompt notice of any written


10



--------------------------------------------------------------------------------



 



demands for appraisal rights, attempted withdrawals of demands for payment and
any other instruments served pursuant to the applicable Regulations and received
by Brooklyn Bancorp relating to Dissenters’ Shares, and (ii) the opportunity to
participate in all negotiations and proceedings with respect to appraisal
demands, consistent with the obligations of Brooklyn Bancorp thereunder.
Brooklyn Bancorp shall not, except with prior written consent of Investors
Bancorp, (x) make any payment with respect to such demands, (y) offer to settle
or settle any demand for payment or (z) waive any failure to timely deliver a
written demand for appraisal rights or timely take any other action to perfect
appraisal rights in accordance with Regulations.
 
(e) After the Effective Time, shares of Brooklyn Bancorp Common Stock shall be
no longer outstanding and shall automatically be canceled and shall cease to
exist, and, except as to Dissenters’ Shares, shares held by Minority
Shareholders shall thereafter by operation of this section represent the right
to receive the Cash Merger Consideration.
 
Section 2.05  Procedures for Exchange of Brooklyn Bancorp Common Stock.
 
(a) At or prior to the Effective Time, Investors Bancorp shall deposit, or shall
cause to be deposited, with the Exchange Agent for the benefit of the Minority
Shareholders, for exchange in accordance with this Article II, an aggregate
amount of cash equal to the aggregate amount of the Cash Merger Consideration
payable pursuant to Section 2.04 of this Article II (such cash being hereinafter
referred to as the “Exchange Fund”).
 
(b) Investors Bancorp shall cause the Exchange Agent, within five (5) business
days after the Effective Time, to mail to each holder of a Certificate or
Certificates, a form letter of transmittal for return to the Exchange Agent and
instructions for use in effecting the surrender of the Certificates for the Cash
Merger Consideration into which the Brooklyn Bancorp Common Stock represented by
such Certificates shall have been converted as a result of the Mid-Tier Merger.
The letter of transmittal shall be subject to the approval of Brooklyn Bancorp
(which shall not be unreasonably withheld, conditioned or delayed) and specify
that delivery shall be affected, and risk of loss and title to the Certificates
shall pass, only upon delivery of the Certificates to the Exchange Agent. Upon
proper surrender of a Certificate for exchange and cancellation to the Exchange
Agent, together with a properly completed letter of transmittal, duly executed,
the holder of such Certificate shall be entitled to receive in exchange
therefor, as applicable, a check representing the aggregate amount of Cash
Merger Consideration which such former holder has the right to receive in
respect of the Certificate(s) surrendered pursuant to the provisions of this
Section 2.05, and the Certificate(s) so surrendered shall forthwith be
cancelled. No interest will be paid or accrued on the Cash Merger Consideration.
 
(c) The holder of a Certificate that prior to the Mid-Tier Merger represented
issued and outstanding Brooklyn Bancorp Common Stock shall have no rights, after
the Effective Time, with respect to such Brooklyn Bancorp Common Stock except to
surrender the Certificate(s) in exchange for the Cash Merger Consideration as
provided in this Agreement. After the surrender of a Certificate in accordance
with this Section 2.05, the record holder thereof shall be entitled to receive,
without any interest thereon, the Cash Merger Consideration that has become
payable with respect to shares of Brooklyn Bancorp Common Stock represented by
such Certificate.
 
(d) If the Person surrendering a Certificate and signing the accompanying letter
of transmittal is not the record holder thereof, then it shall be a condition of
the payment of the Cash Merger Consideration that: (i) such Certificate is
properly endorsed to such Person or is accompanied by appropriate stock powers,
in either case signed exactly as the name of the record holder appears on such
Certificate, and is otherwise in proper form for transfer, or is accompanied by
appropriate evidence of the authority of the Person surrendering such
Certificate and signing the letter of transmittal to do so on behalf of the
record holder; and (ii) the Person requesting such exchange shall pay to the
Exchange Agent in advance any transfer or other taxes required by reason of the
payment to a Person other than the registered holder of the Certificate
surrendered, or required for any other reason, or shall establish to the
satisfaction of the Exchange Agent that such tax has been paid or is not
payable.
 
(e) From and after the Effective Time, there shall be no transfers on the stock
transfer books of Brooklyn Bancorp of the Brooklyn Bancorp Common Stock that
were issued and outstanding immediately prior to the Effective Time other than
to settle transfers of Brooklyn Bancorp Common Stock that occurred prior to the
Effective Time. If, after the Effective Time, Certificates representing such
shares are presented for transfer to the Exchange Agent, they shall be exchanged
for the Cash Merger Consideration and canceled as provided in this Article II.


11



--------------------------------------------------------------------------------



 



 
(f) At any time following the twelve (12) month period after the Effective Time,
Investors Bancorp shall be entitled to require the Exchange Agent to deliver to
it any portions of the Exchange Fund which had been made available to the
Exchange Agent and not disbursed to holders of Certificates (including, without
limitation, all interest and other income received by the Exchange Agent in
respect of all funds made available to it), and thereafter such holders shall be
entitled to look to Investors Bancorp (subject to abandoned property, escheat
and other similar laws) with respect to any Cash Merger Consideration that may
be payable upon due surrender of the Certificates held by them. Notwithstanding
the foregoing, neither Investors Bancorp nor the Exchange Agent shall be liable
to any holder of a Certificate for any Cash Merger Consideration delivered in
respect of such Certificate to a public official pursuant to applicable
abandoned property, escheat or other similar law.
 
(g) In the event any Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Certificate
to be lost, stolen or destroyed and, if reasonably required by Investors
Bancorp, the posting by such person of a bond in such amount as Investors
Bancorp may reasonably direct as indemnity against any claim that may be made
against it with respect to such Certificate, the Exchange Agent will issue in
exchange for such lost, stolen or destroyed Certificate the Cash Merger
Consideration deliverable in respect thereof.
 
(h) Investors Bancorp or the Exchange Agent will be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement or
the transactions contemplated hereby to any holder of Brooklyn Bancorp Common
Stock such amounts as Investors Bancorp (or any Affiliate thereof) or the
Exchange Agent are required to deduct and withhold with respect to the making of
such payment under the Code, or any applicable provision of U.S. federal, state,
local or non-U.S. tax law. To the extent that such amounts are properly withheld
by Investors Bancorp or the Exchange Agent, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to the holder of
the Brooklyn Bancorp Common Stock in respect of whom such deduction and
withholding were made by Investors Bancorp or the Exchange Agent.
 
Section 2.06.  Treatment of Brooklyn Bancorp Options and Restricted Stock.
 
At the Effective Time, each Brooklyn Bancorp Option will vest in full and then
cease to represent an option to purchase Brooklyn Bancorp Common Stock and will
be converted automatically into the right to receive an amount of cash equal to:
(i) $.001 multiplied by (ii) the number of shares of Brooklyn Bancorp Common
Stock subject to said Brooklyn Bancorp Option. At the Effective Time, each
Brooklyn Bancorp Restricted Share will become fully vested, and will be
exchanged for the Cash Merger Consideration. Brooklyn Disclosure Schedule 2.06
sets forth each Brooklyn Bancorp Option and each Brooklyn Bancorp Restricted
Share outstanding as of the date of this Agreement, which schedule includes the
name of the individual grantee, the date of grant, the vesting schedule, and as
to Brooklyn Bancorp Options, the exercise price and the expiration date.
Brooklyn Bancorp shall take such steps as necessary to terminate the Brooklyn
Bancorp Incentive Plan as of the Effective Time.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE BROOKLYN PARTIES
 
Each of the Brooklyn Federal Parties represents and warrants to Investors that
the statements contained in this Article III are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Article III), except as set forth in the
Brooklyn Disclosure Schedules delivered to Investors on the date hereof, and
except as to any representation or warranty which relates to a specific date.
The Brooklyn Federal Parties have made a good faith effort to ensure that the
disclosure on each schedule of the Brooklyn Disclosure Schedules corresponds to
the section reference herein. However, for purposes of the Brooklyn Disclosure
Schedules, any item disclosed on any schedule therein is deemed to be fully
disclosed with respect to all schedules under which such item may be relevant
and to the extent that it is reasonably clear on the face of such schedule that
such item applies to such other schedule. References to the Knowledge of
Brooklyn Bancorp shall include the Knowledge of Brooklyn MHC and Brooklyn
Federal Savings.


12



--------------------------------------------------------------------------------



 



 
Section 3.01  Organization
 
(a) Brooklyn MHC is a Federal mutual holding company organized and validly
existing under the laws of the United States, and is duly registered as a
savings and loan holding company under the HOLA. Brooklyn MHC has full power and
authority to carry on its business as now conducted and is duly licensed or
qualified to do business in the states of the United States and foreign
jurisdictions where its ownership or leasing of property or the conduct of its
business requires such qualification, except where the failure to be so licensed
or qualified would not have a Material Adverse Effect on Brooklyn MHC. Brooklyn
MHC has no assets, other than shares of Brooklyn Bancorp Common Stock, and has
no liabilities.
 
(b) Brooklyn Bancorp is a Federal corporation organized and validly existing
under the laws of the United States, and is duly registered as a savings and
loan holding company under the HOLA. Brooklyn Bancorp has the full corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not have a Material Adverse Effect on Brooklyn. Other
than shares of capital stock of Brooklyn Federal Savings and the Subsidiaries of
Brooklyn Federal Savings as identified on Brooklyn Disclosure Schedule 3.01(b)
(collectively, the “Brooklyn Subsidiaries”), Brooklyn Bancorp does not own or
control, directly or indirectly, or have the right to acquire directly or
indirectly, an equity interest in any corporation, company, association,
partnership, joint venture or other entity.
 
(c) Brooklyn Federal Savings is a Federal savings bank organized and validly
existing under the laws of the United States. Except for its Subsidiaries that
are identified as Brooklyn Subsidiaries, Brooklyn Federal Savings does not
possess, directly or indirectly, any material equity interest in any corporate
entity, except for equity interests held in its investment portfolio, and equity
interests held by Brooklyn Federal Savings in a fiduciary capacity, and equity
interests held in connection with its lending activities, including stock in the
FHLB. Brooklyn Federal Savings owns all of the outstanding shares of capital
stock of each Subsidiary identified as a Brooklyn Subsidiary free and clear of
all liens, security interests, pledges, charges, encumbrances, agreements and
restrictions of any kind or nature, except that, in the case of the REIT,
Brooklyn Federal Savings owns 100% of the common securities and less than 100%
of the preferred securities. The deposits of Brooklyn Federal Savings are
insured by the FDIC to the fullest extent permitted by law, and all premiums and
assessments required to be paid in connection therewith have been paid when due
by Brooklyn Federal Savings.
 
(d) Brooklyn Federal Savings is a member in good standing of the FHLB and owns
the requisite amount of stock therein.
 
(e) The respective minute books of Brooklyn MHC, Brooklyn Bancorp and Brooklyn
Federal Savings accurately records, in all material respects, all material
corporate actions of their respective stockholders and boards of directors
(including committees) through the date of this Agreement.
 
(f) Prior to the date of this Agreement, Brooklyn has made available to
Investors true and correct copies of the charters and bylaws of Brooklyn Federal
Savings, Brooklyn Bancorp and Brooklyn MHC.
 
Section 3.02  Capitalization
 
(a) The authorized capital stock of Brooklyn Bancorp consists of twenty million
(20,000,000) shares of common stock, $0.01 par value (“Brooklyn Bancorp Common
Stock”), and one million (1,000,000) shares of Preferred Stock, $0.01 par value
(the “Brooklyn Preferred Stock”). There are 12,882,607 shares of Brooklyn
Bancorp Common Stock outstanding, validly issued, fully paid and nonassessable
and free of preemptive rights, including 9,257,500 shares of Brooklyn Bancorp
Common Stock held by Brooklyn MHC (the “MHC Shares”). There are no shares of
Brooklyn Bancorp Preferred Stock issued and outstanding. There are
601,603 shares of Brooklyn Bancorp Common Stock held by Brooklyn Bancorp as
treasury stock. Except for Brooklyn Bancorp Options, neither Brooklyn Bancorp
nor any Brooklyn Subsidiary has or is bound by any Right of any character
relating to the purchase, sale, issuance or voting of, or right to receive
dividends or other distributions on, any shares of Brooklyn Bancorp Common
Stock, or any other security of Brooklyn Bancorp or any Brooklyn Subsidiary, or


13



--------------------------------------------------------------------------------



 



any securities representing the right to vote, purchase or otherwise receive any
shares of Brooklyn Bancorp Common Stock or any other security of Brooklyn
Bancorp.
 
(b) Brooklyn MHC owns the MHC Shares free and clear of any lien or encumbrance.
Except for shares of Brooklyn Bancorp Common Stock (and any equity interests
that may be attributed to Brooklyn MHC due to its ownership of Brooklyn Bancorp
Common Stock), Brooklyn MHC does not possess, directly or indirectly, any equity
interest in any corporation.
 
(c) The authorized capital stock of Brooklyn Federal Savings consists of ten
million (10,000,000) shares of common stock, $0.01 par value, and one million
(1,000,000) shares of Preferred Stock, $0.01 par value. There are 1,000 shares
of Brooklyn Federal Savings common stock outstanding, all of which are validly
issued, fully paid and nonassessable and free of preemptive rights, and all of
which are owned by Brooklyn Bancorp free and clear of any liens, encumbrances,
charges, restrictions or rights of third parties of any kind whatsoever.
 
Section 3.03  Authority; No Violation
 
(a) The Brooklyn Federal Parties have full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by the Brooklyn Federal Parties and
the completion by the Brooklyn Federal Parties of the transactions contemplated
hereby have been duly and validly approved by the requisite vote of each Board
of Directors of the Brooklyn Federal Parties and by Brooklyn Bancorp as the sole
stockholder of Brooklyn Federal Savings, and, except for approval from the
stockholders of Brooklyn Bancorp and if required from the Brooklyn MHC Members,
no other proceedings on the part of the Brooklyn Federal Parties are necessary
to complete the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by each of the Brooklyn Federal Parties and,
subject, if required, to the approval of the stockholders of Brooklyn Bancorp
and if required the Brooklyn MHC Members and the receipt of the required
approvals of the Regulatory Authorities, constitutes the valid and binding
obligations of each of the Brooklyn Federal Parties, enforceable against each of
the Brooklyn Federal Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and as to Brooklyn Federal Savings, the conservatorship or receivership
provisions of the FDIA, and subject, as to enforceability, to general principles
of equity.
 
(b) Subject to the receipt of approvals from the Regulatory Authorities and the
compliance by the Brooklyn Federal Parties and Investors with any conditions
contained therein,
 
(A) the execution and delivery of this Agreement by the Brooklyn Federal
Parties,
 
(B) the consummation of the transactions contemplated hereby, and
 
(C) compliance by the Brooklyn Federal Parties with any of the terms or
provisions hereof,
 
will not: (i) conflict with or result in a material breach of any provision of
the charters or bylaws of any of the Brooklyn Federal Parties or the certificate
of incorporation of any Brooklyn Subsidiary; (ii) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Brooklyn Federal Parties or any of the properties or assets of
the Brooklyn Federal Parties; or (iii) violate, conflict with, result in a
breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any lien, security interest,
charge or other encumbrance upon any of the properties or assets of any of the
Brooklyn Federal Parties under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other investment or obligation to which any Brooklyn Party is a party, or by
which they or any of their respective properties or assets may be bound or
affected, except in the case of clause (iii) above, for violations which,
individually or in the aggregate, would not have a Material Adverse Effect on
any or all of the Brooklyn Federal Parties.
 
(c) The affirmative vote of the holders of a majority of the issued and
outstanding shares of Brooklyn Bancorp Common Stock held by Minority
Shareholders, as well as an affirmative vote of two-thirds of all of the issued
and outstanding shares of Brooklyn Bancorp Common Stock, are the only votes of
holders of any class of Brooklyn Bancorp’s capital stock necessary to adopt and
approve this Agreement and the transactions contemplated hereby.


14



--------------------------------------------------------------------------------



 



 
(d) The board of directors of Brooklyn Bancorp, by resolution duly adopted by
the requisite vote of the board of directors at a meeting duly called and held,
has (x) determined that this Agreement, the Mid-Tier Merger and the other
transactions contemplated hereby are fair to and in the best interests of
Brooklyn Bancorp and its shareholders and declared the Mid-Tier Merger to be
advisable, and (y) recommended that the shareholders of Brooklyn Bancorp approve
this Agreement and directed that such matter be submitted for consideration by
the Brooklyn Bancorp stockholders at the Brooklyn Bancorp Stockholders Meeting.
 
(e) The board of directors of Brooklyn MHC, by resolution duly adopted by the
requisite vote of the board of directors at a meeting duly called and held, has
(x) determined that this Agreement, the MHC Merger and the other transactions
contemplated hereby are fair to and in the best interests of Brooklyn MHC and
its Members and declared the MHC Merger to be advisable, and (y) recommended
that the Members of Brooklyn MHC approve the MHC Merger and directed that such
matter be submitted for consideration by the Brooklyn MHC Members at the
Brooklyn MHC Members Meeting, if required.
 
Section 3.04  Consents
 
Except for (a) filings with Regulatory Authorities, the receipt of the
Regulatory Approvals, and compliance with any conditions contained therein,
(b) the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware, the Articles of Combination with the Regulatory Authorities,
and such filings with the Department as required for the Bank Merger and the MHC
Merger, (c) the filing with the SEC of (i) the Merger Proxy Statement and
(ii) such reports under Sections 13(a), 13(d), 13(g) and 16(a) of the Exchange
Act as may be required in connection with this Agreement and the transactions
contemplated hereby and the obtaining from the SEC of such orders as may be
required in connection therewith, (d) the filing with Regulatory Authorities of
the Members Proxy Statement for any requisite vote of Brooklyn MHC members, and
(e) the approval of this Agreement by the requisite vote of the shareholders of
Brooklyn Bancorp, and if required by the Brooklyn MHC Members, no consents,
waivers or approvals of, or filings or registrations with, any Governmental
Entity are necessary, and, to the Knowledge of Brooklyn Bancorp, no consents,
waivers or approvals of, or filings or registrations with, any other third
parties are necessary, in connection with (x) the execution and delivery of this
Agreement by the Brooklyn Federal Parties, and (y) the completion of the Mergers
by the Brooklyn Federal Parties. The Brooklyn Federal Parties have no reason to
believe that any Regulatory Approvals or other required consents or approvals
will not be received.
 
Section 3.05  Financial Statements and Securities Documents
 
(a) The Annual Reports on Form 10-K for the fiscal years ended September 30,
2010 and September 30, 2009 filed with the SEC by Brooklyn Bancorp on the dates
set forth in Disclosure Schedule 3.05, and all other reports, registration
statements, definitive proxy statements or information statements filed by
Brooklyn Bancorp subsequent to September 30, 2009 under the Securities Act, or
under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act or under the
securities regulations of the SEC, in the form filed with the SEC as of the date
filed or, if amended or supplemented as of the date amended or supplemented,
(A) complied in all material respects as to form with the applicable
requirements under the Securities Act or the Exchange Act, as the case may be,
and (B) did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Brooklyn Bancorp Financial Statements included or
incorporated by reference into any such filing (including the related notes and
schedules thereto) have been prepared in accordance with GAAP, and fairly
present in each case in all material respects (subject in the case of the
unaudited interim statements to normal year-end adjustments) the consolidated
financial position, results of operations and cash flows of Brooklyn Bancorp and
the Brooklyn Subsidiaries on a consolidated basis as of and for the respective
periods ending on the dates thereof, in accordance with GAAP during the periods
involved, except as indicated in the notes thereto, or in the case of unaudited
statements, as permitted by Form 10-Q.
 
(b) Brooklyn Bancorp has made available to Investors true, correct and complete
copies of all written correspondence between the SEC and it and any of its
subsidiaries occurring since September 30, 2009 and prior to the date hereof.
There are no outstanding comments from or unresolved issues raised by the SEC
with respect to any of Brooklyn Bancorp Securities Documents. The books and
records of Brooklyn Bancorp and its subsidiaries have


15



--------------------------------------------------------------------------------



 



been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements and reflect only
actual transactions.
 
(c) Except as set forth in Brooklyn Disclosure Schedule 3.05(c), Brooklyn
Bancorp and each of its subsidiaries have timely filed all reports, forms,
schedules, registrations, statements and other documents, together with any
amendments required to be made with respect thereto, that they were required to
file since September 30, 2008 with any Governmental Entity (other than the SEC)
and have paid all fees and assessments due and payable in connection therewith.
 
(d) Except as set forth in Brooklyn Disclosure Schedule 3.05(d), the records,
systems, controls, data and information of Brooklyn Bancorp and its subsidiaries
are recorded, stored, maintained and operated under means (including any
electronic, mechanical or photographic process, whether computerized or not)
that are under the exclusive ownership and direct control of it or its
subsidiaries or accountants (including all means of access thereto and
therefrom), except for any non-exclusive ownership and non-direct control that
would not reasonably be expected to have a material adverse effect on the system
of internal accounting controls described in the following sentence. Brooklyn
Bancorp and its subsidiaries have devised and maintain a system of internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP. Brooklyn Bancorp has designed and implemented
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) of the Exchange Act) to ensure that material information relating to
it and its subsidiaries is made known to its management by others within those
entities as appropriate to allow timely decisions regarding required disclosure
and to make the certifications required by the Exchange Act.
 
(e) Brooklyn Bancorp has disclosed, based on its most recent evaluation prior to
the date hereof, to its auditors and the audit committee of its board of
directors and in the Brooklyn Bancorp Securities Documents and the Brooklyn
Disclosure Schedules (A) any significant deficiencies and material weaknesses in
the design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect in any material respect its ability to
record, process, summarize and report financial information and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in its internal controls over financial reporting.
 
(f) Since September 30, 2008, (A) neither Brooklyn Bancorp nor any of its
subsidiaries nor, to its Knowledge, any director, officer, employee, auditor,
accountant or representative of it or any of its subsidiaries has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of it or any of its
subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that it or any of its
subsidiaries has engaged in questionable accounting or auditing practices, and
(B) no attorney representing it or any of its subsidiaries, whether or not
employed by it or any of its subsidiaries, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
it or any of its officers, directors, employees or agents to its board of
directors or any committee thereof or to any of its directors or officers.
 
(g) Since September 30, 2010, Brooklyn Bancorp and its subsidiaries have not
incurred any liability other than in the ordinary course of business consistent
with past practice.
 
(h) The allowance for loan losses reflected in Brooklyn Bancorp’s audited
statement of condition at September 30, 2010 was, and the allowance for loan
losses shown on the balance sheets in Brooklyn Bancorp’s Securities Documents
for periods ending after September 30, 2010 will be, adequate, as of the dates
thereof, under GAAP.
 
Section 3.06  Taxes
 
Brooklyn Bancorp and the Brooklyn Subsidiaries are members of the same
affiliated group within the meaning of Code Section 1504(a). Each Brooklyn
Federal Party and each Brooklyn Subsidiary has duly filed all federal, state and
material local tax returns required to be filed by or with respect to it on or
prior to the Closing Date, taking into account any extensions (all such returns,
to the Knowledge of Brooklyn Bancorp, being accurate and correct in all material
respects) and has duly paid or made provisions for the payment of all material
federal, state and local taxes


16



--------------------------------------------------------------------------------



 



which have been incurred by or are due or claimed to be due from it by any
taxing authority or pursuant to any written tax sharing agreement on or prior to
the Closing Date other than taxes or other charges which (i) are not delinquent,
(ii) are being contested in good faith, or (iii) have not yet been fully
determined. Except as set forth in Brooklyn Disclosure Schedule 3.06, as of the
date of this Agreement, none of the Brooklyn Federal Parties has received
written notice of, and to Knowledge of Brooklyn Bancorp there is no audit
examination, deficiency assessment, tax investigation or refund litigation with
respect to any taxes of any Brooklyn Federal Party or any Brooklyn Subsidiary,
and no written claim has been made by any authority in a jurisdiction where any
Brooklyn Party or any Brooklyn Subsidiary does not file tax returns that a
Brooklyn Federal Party or any Brooklyn Subsidiary is subject to taxation in that
jurisdiction. No Brooklyn Federal Party and no Brooklyn Subsidiary has executed
an extension or waiver of any statute of limitations on the assessment or
collection of any material tax due that is currently in effect. Each Brooklyn
Federal Party and each Brooklyn Subsidiary has withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, shareholder or other third
party, and each Brooklyn Federal Party and each Brooklyn Subsidiary, to the
Knowledge of Brooklyn Bancorp, has timely complied with all applicable
information reporting requirements under Part III, Subchapter A of Chapter 61 of
the Code and similar applicable state and local information reporting
requirements.
 
Section 3.07  No Material Adverse Effect.
 
Other than as disclosed in the Securities Documents filed by Brooklyn Bancorp on
or before the date of this Agreement, Brooklyn Bancorp has not suffered any
Material Adverse Effect since September 30, 2010 and no event has occurred or
circumstance arisen since that date which, in the aggregate, has had or is
reasonably likely to have a Material Adverse Effect on Brooklyn Bancorp.
 
Section 3.08  Material Contracts; Leases; Defaults.
 
(a) Except as set forth in Brooklyn Disclosure Schedule 3.08, neither Brooklyn
MHC, Brooklyn Bancorp nor any Brooklyn Subsidiary is a party to or subject to:
(i) any employment, consulting or severance contract or material arrangement
with any past or present officer, director or employee, except for “at will”
arrangements; (ii) any plan, material arrangement or contract providing for
bonuses, pensions, options, deferred compensation, retirement payments, profit
sharing or similar material arrangements for or with any past or present
officers, directors or employees; (iii) any collective bargaining agreement with
any labor union relating to employees; (iv) any agreement which by its terms
limits the payment of dividends by Brooklyn Bancorp or any Brooklyn Subsidiary;
(v) any instrument evidencing or related to material indebtedness for borrowed
money whether directly or indirectly, by way of purchase money obligation,
conditional sale, lease purchase, guaranty or otherwise, in respect of which
Brooklyn Bancorp or any Brooklyn Subsidiary is an obligor to any person, which
instrument evidences or relates to indebtedness other than deposits, repurchase
agreements, FHLB advances, bankers’ acceptances, and “treasury tax and loan”
accounts and transactions in “federal funds” in each case established in the
ordinary course of business consistent with past practice, or which contains
financial covenants or other restrictions (other than those relating to the
payment of principal and interest when due) which would be applicable on or
after the Closing Date to Investors Bancorp or any Investors Bancorp Subsidiary;
(vi) any other agreement, written or oral, that obligates Brooklyn MHC, Brooklyn
Bancorp or any Brooklyn Subsidiary for the payment of more than $25,000 annually
or for the payment of more than $50,000 over its remaining term, which is not
terminable without cause on 60 days’ or less notice without penalty or payment
(other than agreements for commercially available “off-the- shelf” software), or
(vii) any agreement (other than this Agreement), contract, arrangement,
commitment or understanding (whether written or oral) that restricts or limits
in any material way the conduct of business by Brooklyn Bancorp or any Brooklyn
Subsidiary (it being understood that any non-compete or similar provision shall
be deemed material, but any limitation on the scope of any license granted under
any such agreement shall not be deemed material).
 
(b) Each real estate lease that requires the consent of the lessor or its agent
resulting from the Mergers by virtue of the terms of any such lease, is listed
in Brooklyn Disclosure Schedule 3.08, identifying the section of the lease that
contains such prohibition or restriction. Subject to any consents that may be
required as a result of the transactions contemplated by this Agreement, to its
Knowledge, neither Brooklyn Bancorp nor any Brooklyn Subsidiary is in default in
any material respect under any material contract, agreement, commitment,
arrangement,


17



--------------------------------------------------------------------------------



 



lease, insurance policy or other instrument to which it is a party, by which its
assets, business, or operations may be bound or affected, or under which it or
its assets, business, or operations receive benefits, and there has not occurred
any event that, with the lapse of time or the giving of notice or both, would
constitute such a default.
 
(c) True and correct copies of agreements, contracts, arrangements and
instruments referred to in Section 3.08(a) and (b) (“Material Contracts”) have
been made available to Investors Bancorp on or before the date hereof, and are
in full force and effect on the date hereof and neither Brooklyn Bancorp nor any
Brooklyn Subsidiary (nor, to the Knowledge of Brooklyn Bancorp, any other party
to any such contract, arrangement or instrument) has materially breached any
provision of, or is in default in any respect under any term of, any Material
Contract. Except as listed on Brooklyn Disclosure Schedule 3.08(c), no party to
any Material Contract will have the right to terminate any or all of the
provisions of any such Material Contract as a result of the execution of, and
the consummation of the transactions contemplated by, this Agreement.
 
(d) Since September 30, 2009, through and including the date of this Agreement,
except as publicly disclosed in the Securities Documents filed or furnished by
Brooklyn Bancorp prior to the date hereof, neither Brooklyn Bancorp nor any
Brooklyn Subsidiary has (i) except for (A) normal increases for employees (other
than officers subject to the reporting requirements of Section 16(a) of the
Exchange Act) made in the ordinary course of business consistent with past
practice, or (B) as required by applicable law, increased the wages, salaries,
compensation, pension, or other fringe benefits or perquisites payable to any
executive officer, employee, or director from the amount thereof in effect as of
September 30, 2009 (which amounts have been previously made available to
Investors Bancorp), granted any severance or termination pay, entered into any
contract to make or grant any severance or termination pay (except as required
under the terms of agreements or severance plans listed on Brooklyn Disclosure
Schedule 3.08(d), as in effect as of the date hereof), or paid any bonus other
than the customary year-end bonuses in amounts consistent with past practice,
(ii) granted any options to purchase shares of Brooklyn Bancorp Common Stock, or
any right to acquire any shares of its capital stock to any executive officer,
director or employee other than grants to employees (other than officers subject
to the reporting requirements of Section 16(a) of the Exchange Act) made in the
ordinary course of business consistent with past practice under Brooklyn Bancorp
Stock Incentive Plan, (iii) increased or established any bonus, insurance,
severance, deferred compensation, pension, retirement, profit sharing, stock
option (including, without limitation, the granting of stock options, stock
appreciation rights, performance awards, or restricted stock awards), stock
purchase or other employee benefit plan, (iv) made any material election for
federal or state income tax purposes, (v) made any material change in the credit
policies or procedures of Brooklyn Bancorp or any of the Brooklyn Subsidiaries,
the effect of which was or is to make any such policy or procedure less
restrictive in any material respect, (vi) made any material acquisition or
disposition of any assets or properties, or any contract for any such
acquisition or disposition entered into other than loans and loan commitments,
(vii) entered into any lease of real or personal property requiring annual
payments in excess of $25,000, other than in connection with foreclosed property
or in the ordinary course of business consistent with past practice,
(viii) changed any accounting methods, principles or practices of Brooklyn
Bancorp or its Subsidiaries affecting its assets, liabilities or businesses,
including any reserving, renewal or residual method, practice or policy or
(ix) suffered any strike, work stoppage, slow-down, or other labor disturbance.
 
Section 3.09  Ownership of Property; Insurance Coverage.
 
(a) Brooklyn Bancorp and each Brooklyn Subsidiary has good and, as to real
property, marketable title to all material assets and properties owned by
Brooklyn Bancorp or each Brooklyn Subsidiary in the conduct of its businesses,
whether such assets and properties are real or personal, tangible or intangible,
including assets and property reflected in the balance sheets contained in the
Brooklyn Regulatory Reports and in the Brooklyn Financials or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheets), subject to no material encumbrances, liens, mortgages, security
interests or pledges, except (i) those items which secure liabilities for public
or statutory obligations or any discount with, borrowing from or other
obligations to FHLB, inter-bank credit facilities, or any transaction by an
Brooklyn Subsidiary acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith,
(iii) non-monetary liens affecting real property which do not adversely affect
the value or use of such real property, and (iv) those described and reflected
in the Brooklyn Financials. Brooklyn Bancorp and the Brooklyn Bancorp
Subsidiaries, as lessee, have the right under valid and


18



--------------------------------------------------------------------------------



 



existing leases of real and personal properties used by Brooklyn Bancorp and its
Subsidiaries in the conduct of their businesses to occupy or use all such
properties as presently occupied and used by each of them.
 
(b) With respect to all material agreements pursuant to which Brooklyn Bancorp
or any Brooklyn Subsidiary has purchased securities subject to an agreement to
resell, if any, Brooklyn Bancorp or such Brooklyn Subsidiary, as the case may
be, has a lien or security interest (which to Brooklyn Bancorp’s Knowledge is a
valid, perfected first lien) in the securities or other collateral securing the
repurchase agreement, and the value of such collateral equals or exceeds the
amount of the debt secured thereby.
 
(c) Brooklyn Bancorp and each Brooklyn Subsidiary currently maintain insurance
considered by each of them to be reasonable for their respective operations.
Neither Brooklyn Bancorp nor any Brooklyn Subsidiary, except as disclosed in
Brooklyn Disclosure Schedule 3.09, has received notice from any insurance
carrier during the past five years that (i) such insurance will be canceled or
that coverage thereunder will be reduced or eliminated, or (ii) premium costs
(other than with respect to health or disability insurance) with respect to such
policies of insurance will be substantially increased. There are presently no
material claims pending under such policies of insurance and no notices have
been given by Brooklyn Bancorp or any Brooklyn Subsidiary under such policies
(other than with respect to health or disability insurance). All such insurance
is valid and enforceable and in full force and effect, and within the last three
years Brooklyn Bancorp and each Brooklyn Subsidiary has received each type of
insurance coverage for which it has applied and during such periods has not been
denied indemnification for any material claims submitted under any of its
insurance policies. Brooklyn Disclosure Schedule 3.09 identifies all material
policies of insurance maintained by Brooklyn Bancorp and each Brooklyn
Subsidiary as well as the other matters required to be disclosed under this
Section.
 
Section 3.10  Legal Proceedings.
 
Except as set forth in Brooklyn Disclosure Schedule 3.10, neither Brooklyn MHC,
Brooklyn Bancorp nor any Brooklyn Subsidiary is a party to any, and there are no
pending or, to the Knowledge of Brooklyn Bancorp, threatened legal,
administrative, arbitration or other proceedings, claims (whether asserted or
unasserted), actions or governmental investigations or inquiries of any nature
(i) against Brooklyn MHC, Brooklyn Bancorp or any Brooklyn Subsidiary, (ii) to
which Brooklyn MHC, Brooklyn Bancorp or any Brooklyn Subsidiary’s assets are or
may be subject, (iii) challenging the validity or propriety of any of the
transactions contemplated by this Agreement, or (iv) which could adversely
affect the ability of any of the Brooklyn Federal Parties to perform under this
Agreement, except as to (i) and (ii) above, for any proceeding, claim, action,
investigation or inquiry which, if adversely determined, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect on
Brooklyn MHC or Brooklyn Bancorp.
 
Section 3.11  Compliance With Applicable Law.
 
(a) Except as set forth in Brooklyn Disclosure Schedule 3.11(a), to Brooklyn
Bancorp’s Knowledge, each of Brooklyn Bancorp and each Brooklyn Subsidiary is in
compliance in all material respects with all applicable federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders or
decrees applicable to it, its properties, assets and deposits, its business, and
its conduct of business and its relationship with its employees, including,
without limitation, the USA PATRIOT Act, the Equal Credit Opportunity Act, the
Fair Housing Act, the Community Reinvestment Act of 1977, the Home Mortgage
Disclosure Act, the Bank Secrecy Act and all other applicable fair lending laws
and other laws relating to discriminatory business practices and neither
Brooklyn Bancorp nor any Brooklyn Subsidiary has received any written notice to
the contrary. The Board of Directors of Brooklyn Federal Savings has adopted and
Brooklyn Federal Savings has implemented an anti-money laundering program that
contains adequate and appropriate customer identification verification
procedures that has not been deemed ineffective by any Governmental Entity and
that meets the requirements of Sections 352 and 326 of the USA PATRIOT Act and
the regulations thereunder.
 
(b) Each of Brooklyn MHC, Brooklyn Bancorp and each Brooklyn Subsidiary has all
material permits, licenses, authorizations, orders and approvals of, and has
made all filings, applications and registrations with, all Governmental Entities
and Regulatory Authorities that are required in order to permit it to own or
lease its properties and to conduct its business as presently conducted except
where the failure to hold such permits, licensees, authorizations, orders or
approvals, or the failure to make such filings, applications or registrations
would


19



--------------------------------------------------------------------------------



 



not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Brooklyn MHC or Brooklyn Bancorp; all such permits, licenses,
certificates of authority, orders and approvals are in full force and effect in
all material respects and, to the Knowledge of Brooklyn Bancorp, no suspension
or cancellation of any such permit, license, certificate, order or approval is
threatened or will result from the consummation of the transactions contemplated
by this Agreement, subject to obtaining Regulatory Approvals.
 
(c) Other than those listed on Brooklyn Disclosure Schedule 3.11(c), for the
period beginning October 1, 2008, neither Brooklyn MHC, Brooklyn Bancorp nor any
Brooklyn Subsidiary has received any written notification or, to Brooklyn
Bancorp’s Knowledge, any other communication from any Regulatory Authority
(i) asserting that Brooklyn MHC, Brooklyn Bancorp or any Brooklyn Subsidiary is
not in material compliance with any of the statutes, regulations or ordinances
which such Regulatory Authority enforces; (ii) threatening to revoke any
license, franchise, permit or governmental authorization which is material to
Brooklyn MHC, Brooklyn Bancorp or any Brooklyn Subsidiary; (iii) requiring, or
threatening to require, Brooklyn MHC, Brooklyn Bancorp or any Brooklyn
Subsidiary, or indicating that Brooklyn MHC, Bancorp or any Brooklyn Subsidiary
may be required, to enter into a cease and desist order, agreement or memorandum
of understanding or any other agreement with any federal or state governmental
agency or authority which is charged with the supervision or regulation of banks
or engages in the insurance of bank deposits restricting or limiting, or
purporting to restrict or limit, in any material respect the operations of
Brooklyn Bancorp or any Brooklyn Subsidiary, including without limitation any
restriction on the payment of dividends; or (iv) directing, restricting or
limiting, or purporting to direct, restrict or limit, in any manner the
operations of Brooklyn Bancorp or any Brooklyn Subsidiary, including without
limitation any restriction on the payment of dividends (any such notice,
communication, memorandum, agreement or order described in this sentence is
hereinafter referred to as a “Brooklyn Bancorp Regulatory Agreement”). Except as
set forth on Brooklyn Disclosure Schedule 3.11(c), neither Brooklyn MHC,
Brooklyn Bancorp nor any Brooklyn Subsidiary has consented to or entered into
any Brooklyn Bancorp Regulatory Agreement that is currently in effect or that
was in effect since January 1, 2008. The most recent regulatory rating given to
Brooklyn Federal Savings as to compliance with the Community Reinvestment Act
(“CRA”) is satisfactory or better.
 
(d) Since October 1, 2008, and except as set forth on Brooklyn Disclosure
Schedule 3.11(d), Brooklyn Bancorp has been and is in compliance in all material
respects with (i) the applicable provisions of the Sarbanes-Oxley Act of 2002
and (ii) the applicable listing and corporate governance rules and regulations
of the NASDAQ. Brooklyn Disclosure Schedule 3.11(d) sets forth, as of June 30,
2011, a schedule of all executive officers and directors of Brooklyn Bancorp who
have outstanding loans from Brooklyn Bancorp or Brooklyn Federal Savings, and
there has been no default on, or forgiveness or waiver of, in whole or in part,
any such loan during the two years immediately preceding the date hereof.
 
(e) Each Brooklyn Federal Party is in compliance in all material respects with
the Order to Cease and Desist, except as set forth in Brooklyn Disclosure
Schedule 3.11(e).
 
Section 3.12  Employee Benefit Plans.
 
(a) Brooklyn Disclosure Schedule 3.12(a) includes a list of all existing bonus,
incentive, deferred compensation, supplemental executive retirement plans,
pension, retirement, profit-sharing, thrift, savings, employee stock ownership,
stock bonus, stock purchase, restricted stock, stock option, stock appreciation,
phantom stock, severance, welfare benefit plans (including paid time off
policies and other material benefit policies and procedures), fringe benefit
plans, employment, consulting, settlement and change in control agreements and
all other material benefit practices, policies and arrangements maintained by
Brooklyn MHC, Brooklyn Bancorp or any Brooklyn Subsidiary in which any employee
or former employee, consultant or former consultant or director or former
director participates or to which any such employee, consultant or director is a
party or is otherwise entitled to receive benefits (the “Brooklyn Bancorp
Compensation and Benefit Plans”). Neither Brooklyn MHC, Brooklyn Bancorp nor any
Brooklyn Subsidiary has any commitment to create any additional Brooklyn Bancorp
Compensation and Benefit Plan or to materially modify, change or renew any
existing Brooklyn Bancorp Compensation and Benefit Plan (any modification or
change that increases the cost of such plans would be deemed material), except
as required to maintain the qualified status thereof, Brooklyn Bancorp has made
available to Investors Bancorp true and correct copies of the Brooklyn Bancorp
Compensation and Benefit Plans.


20



--------------------------------------------------------------------------------



 



 
(b) To the Knowledge of Brooklyn Bancorp, and except as disclosed in Brooklyn
Disclosure Schedule 3.12(b), each Brooklyn Bancorp Compensation and Benefit Plan
has been operated and administered in all material respects in accordance with
its terms and with applicable law, including, but not limited to, ERISA, the
Code, the Securities Act, the Exchange Act, the Age Discrimination in Employment
Act, Part G of Subtitle I of ERISA and Section 4980B of the Code (collectively,
“COBRA”),the Health Insurance Portability and Accountability Act (“HIPAA”) and
any regulations or rules promulgated thereunder, and all material filings,
disclosures and notices required by ERISA, the Code, the Securities Act, the
Exchange Act, the Age Discrimination in Employment Act, COBRA and HIPAA and any
other applicable law have been timely made or any interest, fines, penalties or
other impositions for late filings have been paid in full. Each Brooklyn Bancorp
Compensation and Benefit Plan which is an “employee pension benefit plan” within
the meaning of Section 3(2) of ERISA (a “Pension Plan”) and which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS or is entitled to rely on a determination
letter issued to the sponsor or a master or prototype plan, and Brooklyn Bancorp
is not aware of any circumstances which are reasonably likely to result in
revocation of any such favorable determination letter. There is no material
pending or, to the Knowledge of Brooklyn Bancorp, threatened action, suit or
claim relating to any of the Brooklyn Bancorp Compensation and Benefit Plans
(other than routine claims for benefits). Neither Brooklyn Bancorp nor any
Brooklyn Subsidiary has engaged in a transaction, or omitted to take any action,
with respect to any Brooklyn Bancorp Compensation and Benefit Plan that would
reasonably be expected to subject Brooklyn Bancorp or any Brooklyn Subsidiary to
a material unpaid tax or penalty imposed by either Chapter 43 of the Code or
Sections 409 or 502 of ERISA.
 
(c) No liability under Title IV of ERISA has been incurred by Brooklyn Bancorp
or any Brooklyn Subsidiary with respect to any Brooklyn Bancorp Compensation and
Benefit Plan which is subject to Title IV of ERISA (“Brooklyn Bancorp Pension
Plan”) currently or formerly maintained by Brooklyn Bancorp or any entity which
is considered one employer with Brooklyn Bancorp under Section 4001(b)(1) of
ERISA or Section 414 of the Code (an “Brooklyn Bancorp ERISA Affiliate”) since
the effective date of ERISA that has not been satisfied in full, and no
condition exists that presents a material risk to Brooklyn Bancorp or any
Brooklyn Bancorp ERISA Affiliate of incurring a liability under such Title. No
Brooklyn Bancorp Pension Plan had an “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, as of the last day of
the end of the most recent plan year ending prior to the date hereof; the fair
market value of the assets of each Brooklyn Bancorp Pension Plan exceeds the
present value of the “benefit liabilities” (as defined in Section 4001(a)(16) of
ERISA) under such Brooklyn Bancorp Pension Plan as of the end of the most recent
plan year with respect to the respective Brooklyn Bancorp Pension Plan ending
prior to the date hereof, calculated on the basis of the actuarial assumptions
used in the most recent actuarial valuation for such Brooklyn Bancorp Pension
Plan as of the date hereof; there is not currently pending with the PBGC any
filing with respect to any reportable event under Section 4043 of ERISA nor has
any reportable event occurred as to which a filing is required and has not been
made (other than as might be required with respect to this Agreement and the
transactions contemplated thereby). Neither Brooklyn Bancorp nor any Brooklyn
Bancorp ERISA Affiliate has contributed to any “multiemployer plan,” as defined
in Section 3(37) of ERISA. Neither Brooklyn Bancorp, nor any Brooklyn Bancorp
ERISA Affiliate, nor any Brooklyn Bancorp Compensation and Benefit Plan,
including any Brooklyn Bancorp Pension Plan, nor any trust created thereunder,
nor any trustee or administrator thereof has engaged in a transaction in
connection with which Brooklyn Bancorp, any Brooklyn Bancorp ERISA Affiliate,
and any Brooklyn Bancorp Compensation and Benefit Plan, including any Brooklyn
Bancorp Pension Plan or any such trust or any trustee or administrator thereof,
could reasonably be expected to be subject to either a civil liability or
penalty pursuant to Section 409, 502(i) or 502(l) of ERISA or a tax imposed
pursuant to Chapter 43 of the Code.
 
(d) All material contributions required to be made under the terms of any
Brooklyn Bancorp Compensation and Benefit Plan have been timely made, and all
anticipated contributions and funding obligations are accrued on Brooklyn
Bancorp’s consolidated financial statements to the extent required by GAAP.
Brooklyn Bancorp and each Brooklyn Subsidiary has expensed and accrued as a
liability the present value of future benefits under each applicable Brooklyn
Bancorp Compensation and Benefit Plan for financial reporting purposes as
required by GAAP.
 
(e) Neither Brooklyn Bancorp nor any Brooklyn Subsidiary has any obligations to
provide retiree health, life insurance, or disability insurance, or any retiree
death benefits under any Brooklyn Bancorp Compensation and


21



--------------------------------------------------------------------------------



 



Benefit Plan, other than benefits mandated by COBRA. There has been no
communication to employees by Brooklyn Bancorp or any Brooklyn Subsidiary that
would reasonably be expected to promise or guarantee such employees retiree
health, life insurance, or disability insurance, or any retiree death benefits,
other than as set forth in Brooklyn Disclosure Schedule 3.12(e).
 
(f) Brooklyn Bancorp and its Subsidiaries do not maintain any Brooklyn Bancorp
Compensation and Benefit Plans covering employees who are not United States
residents.
 
(g) With respect to each Brooklyn Bancorp Compensation and Benefit Plan, if
applicable, Brooklyn Bancorp has provided or made available to Investors Bancorp
copies of the: (A) plan documents, trust instruments and insurance contracts;
(B) three most recent IRS Forms 5500; (C) three most recent actuarial reports
and financial statements; (D) most recent summary plan description; (E) most
recent determination letter issued by the IRS; (F) any Form 5310 or Form 5330
filed with the IRS within the last three years; (G) most recent
nondiscrimination tests performed under ERISA and the Code (including 401(k) and
401(m) tests); and (H) PBGC Form 500 and 501 filings, along with the Notice of
Intent to Terminate, ERISA Section 204(h) Notice, Notice of Plan Benefits, and
all other documentation related to the termination of a Brooklyn Bancorp Pension
Plan.
 
(h) Except as provided in Brooklyn Disclosure Schedule 3.12(h) and in
Section 2.06, the consummation of the Merger will not, directly or indirectly
(including, without limitation, as a result of any termination of employment or
service at any time prior to or following the Effective Time) (A) entitle any
employee, consultant or director to any payment or benefit (including severance
pay, change in control benefit, or similar compensation) or any increase in
compensation, (B) entitle any employee or independent contractor to terminate
any plan, agreement or arrangement without cause and continue to accrue future
benefits thereunder, or result in the vesting or acceleration of any benefits
under any Brooklyn Bancorp Compensation and Benefit Plan, (C) result in any
material increase in benefits payable under any Brooklyn Bancorp Compensation
and Benefit Plan, or (D) entitle any current or former employee, director or
independent contractor of Brooklyn Bancorp or any Brooklyn Subsidiary to any
actual or deemed payment (or benefit) which could constitute a “parachute
payment” (as such term is defined in Section 280G of the Code).
 
(i) Except as disclosed in Brooklyn Disclosure Schedule 3.12(i), neither
Brooklyn Bancorp nor any Brooklyn Subsidiary maintains any compensation plans,
programs or arrangements under which any payment is reasonably likely to become
non-deductible, in whole or in part, for tax reporting purposes as a result of
the limitations under Section 162(m) of the Code and the regulations issued
thereunder.
 
(j) Except as disclosed in Brooklyn Disclosure Schedule 3.12(j), all
“non-qualified” deferred compensation plans, programs or arrangements (within
the meaning of Section 409A of the Code) have (i) between January 1, 2005 and
December 31, 2008, been operated in all material respects in good faith
compliance with Section 409A of the Code and IRS Notice 2005-01 and (ii) since
January 1, 2009 (or such later date permitted under applicable guidance), been
in documentary compliance with Section 409A of the Code and IRS regulations and
guidance thereunder. All stock options and stock appreciation rights granted by
Brooklyn Bancorp to any current or former employee or director have been granted
with a per share exercise price or reference price at least equal to the fair
market value of the underlying stock on the date the option or stock
appreciation right was granted, within the meaning of Section 409A of the Code
and associated guidance.
 
(k) Except as disclosed in Brooklyn Disclosure Schedule 3.12(k), there are no
stock options, stock appreciation or similar rights, earned dividends or
dividend equivalents, or shares of restricted stock, outstanding under any of
the Brooklyn Bancorp Compensation and Benefit Plans or otherwise as of the date
hereof and none will be granted, awarded, or credited after the date hereof.
 
(l) Brooklyn Disclosure Schedule 3.12(l) sets forth, as of the payroll date
immediately preceding the date of this Agreement, a list of the full names of
all officers, and employees whose annual rate of salary is $50,000 or greater,
of Brooklyn Federal Savings or Brooklyn Bancorp, their title and rate of salary,
and their date of hire.
 
Section 3.13  Brokers, Finders and Financial Advisors.
 
Neither Brooklyn MHC, Brooklyn Bancorp nor any Brooklyn Subsidiary, nor any of
their respective officers, directors, employees or agents, has employed any
broker, finder or financial advisor in connection with the


22



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement, or incurred any liability or
commitment for any fees or commissions to any such person in connection with the
transactions contemplated by this Agreement except for the retention of Sandler
O’Neill + Partners, LP (“Sandler O’Neill”) by Brooklyn Bancorp and the fee
payable pursuant thereto. A true and correct copy of the engagement agreement
with Sandler O’Neill, setting forth the fee payable to Sandler O’Neill for its
services rendered to the Brooklyn Parties in connection with the Mergers and
transactions contemplated by this Agreement, is attached to Brooklyn Disclosure
Schedule 3.13.
 
Section 3.14  Environmental Matters.
 
(a) Except as may be set forth in Brooklyn Disclosure Schedule 3.14 and any
Phase I Environmental Report identified therein, with respect to Brooklyn
Bancorp and each Brooklyn Subsidiary:
 
(i) To the Knowledge of Brooklyn Bancorp, neither the conduct nor operation of
its business nor any condition of any property currently or previously owned or
operated by it, results or resulted in a violation of any Environmental Laws
that is reasonably likely to impose a material liability (including a material
remediation obligation) upon Brooklyn Bancorp or any Brooklyn Subsidiary. To the
Knowledge of Brooklyn Bancorp, no condition exists or event has occurred with
respect to any of Brooklyn Bancorp and each Brooklyn Subsidiary or any owned or
operated property that is reasonably likely to result in any material liability
to Brooklyn Bancorp or any Brooklyn Subsidiary by reason of any Environmental
Laws. Neither Brooklyn Bancorp nor any Brooklyn Subsidiary during the past five
years has received any written notice from any Person or Governmental Entity
that Brooklyn Bancorp or any Brooklyn Subsidiary or the operation or condition
of any property ever owned, operated by Brooklyn Bancorp or any Brooklyn
Subsidiary (including Participation Facilities) are currently in violation of or
otherwise are alleged to have liability under any Environmental Laws or relating
to Materials of Environmental Concern (including, but not limited to,
responsibility (or potential responsibility) for the cleanup or other
remediation of any Materials of Environmental Concern at, on, beneath, or
originating from any such property) for which a material liability is reasonably
likely to be imposed upon Brooklyn Bancorp or any Brooklyn Subsidiary;
 
(ii) There is no suit, claim, action, demand, executive or administrative order,
directive, investigation or proceeding pending or, to the Brooklyn Bancorp’s
Knowledge, threatened, before any court, governmental agency or other forum
against Brooklyn Bancorp or any Brooklyn Subsidiary (x) for alleged
noncompliance (including by any predecessor) with, or liability under, any
Environmental Law or (y) relating to the presence of or Release into the
environment of any Materials of Environmental Concern whether or not occurring
at or on a site owned, leased or operated by Brooklyn Bancorp or any Brooklyn
Subsidiary;
 
(iii) To Brooklyn Bancorp’s Knowledge, there are no underground storage tanks
on, in or under any properties owned or operated by Brooklyn Bancorp or any of
the Brooklyn Bancorp Subsidiaries, and to Brooklyn Bancorp’s Knowledge, no
underground storage tanks have been closed or removed from any properties owned
or operated by Brooklyn Bancorp or any of the Brooklyn Bancorp Subsidiaries or
any Participation Facility except in compliance with Environmental Laws in all
material respects; and
 
(iv) To the Knowledge of Brooklyn Bancorp, at the time of Closing, no condition
exists on any property for which Brooklyn Bancorp holds a lien, that results or
resulted in a material violation of Environmental Laws or creates a material
liability under Environmental Law that is reasonably likely to impose a material
liability (including a material remediation obligation) upon Brooklyn Bancorp or
any Brooklyn Subsidiary; and
 
(b) “Participation Facility” means any facility in which Brooklyn Bancorp or its
Subsidiaries participates in the management (as that term is defined under
CERCLA), whether as a fiduciary, lender in control of the facility, owner or
operator.
 
Section 3.15  Loan Portfolio.
 
(a) The allowance for loan losses reflected in Brooklyn Bancorp’s audited
consolidated balance sheet at September 30, 2010 was, and the allowance for loan
losses shown on the balance sheets in Brooklyn Bancorp’s Securities Documents
for periods ending after September 30, 2010 was or will be, adequate, as of the
date thereof, under GAAP.


23



--------------------------------------------------------------------------------



 



 
(b) Brooklyn Disclosure Schedule 3.15(b) sets forth a listing, as of June 30,
2011, by account, of: (A) all loans (including loan participations) of Brooklyn
Federal Savings or any other Brooklyn Subsidiary that have been accelerated
during the past twelve months; (B) all loan commitments or lines of credit of
Brooklyn Federal Savings or any other Brooklyn Subsidiary which have been
terminated by Brooklyn Federal Savings or any other Brooklyn Subsidiary during
the past twelve months by reason of a default or adverse developments in the
condition of the borrower or other events or circumstances affecting the credit
of the borrower; (C) each borrower, customer or other party which has notified
Brooklyn Federal Savings or any other Brooklyn Subsidiary during three years
preceding the date of this Agreement, or has asserted against Brooklyn Federal
Savings or any other Brooklyn Subsidiary, in each case in writing, any “lender
liability” or similar claim, and, to the Knowledge of Brooklyn Bancorp, each
borrower, customer or other party which has given Brooklyn Federal Savings or
any other Brooklyn Subsidiary any oral notification of, or orally asserted to or
against Brooklyn Federal Savings or any other Brooklyn Subsidiary, any such
claim; (D) all loans, (1) that are contractually past due 90 days or more in the
payment of principal and/or interest, (2) that are on non-accrual status,
(3) that are as of the date of this Agreement classified as “substandard,”
“doubtful,” “loss,” “classified,” “criticized,” “credit risk assets,” “concerned
loans,” “watch list” or “special mention” (or words of similar import) by
Brooklyn Bancorp and any Brooklyn Subsidiary, or any applicable Regulatory
Authority, (4) as to which a reasonable doubt exists as to the timely future
collectability of principal and/or interest, whether or not interest is still
accruing or the loans are less than 90 days past due, (5) where, during the past
three years, the interest rate terms have been reduced and/or the maturity dates
have been extended subsequent to the agreement under which the loan was
originally created due to concerns regarding the borrower’s ability to pay in
accordance with such initial terms, (6) where a specific reserve allocation
exists in connection therewith or (7) that are required to be accounted for as a
troubled debt restructuring in accordance with Statement of Financial Accounting
Standards No. 15; and (E) all assets classified by Brooklyn Federal Savings or
any Brooklyn Federal Subsidiary as real estate acquired through foreclosure or
in lieu of foreclosure, including in-substance foreclosures, and all other
assets currently held that were acquired through foreclosure or in lieu of
foreclosure. Brooklyn Disclosure Schedule 3.15(b) may exclude any individual
loan with a principal outstanding balance of less than $25,000.
 
(c) All loans receivable (including discounts) and accrued interest entered on
the books of Brooklyn Bancorp and the Brooklyn Subsidiaries arose out of bona
fide arm’s-length transactions, were made for good and valuable consideration in
the ordinary course of Brooklyn Bancorp’s or the appropriate Brooklyn
Subsidiary’s respective business, and the notes or other evidences of
indebtedness with respect to such loans (including discounts) are true and
genuine and are what they purport to be. To the Knowledge of Brooklyn Bancorp,
the loans, discounts and the accrued interest reflected on the books of Brooklyn
Bancorp and the Brooklyn Subsidiaries are subject to no defenses, set-offs or
counterclaims (including, without limitation, those afforded by usury or
truth-in-lending laws), except as may be provided by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by general principles of
equity. All such loans are owned by Brooklyn Bancorp or the appropriate Brooklyn
Subsidiary free and clear of any liens.
 
(d) The notes and other evidences of indebtedness evidencing the loans described
above, and all pledges, mortgages, deeds of trust and other collateral documents
or security instruments relating thereto are, in all material respects, valid,
true and genuine, and what they purport to be.
 
(e) Attached to Brooklyn Disclosure Schedule 3.15(e) is a schedule of
information with respect to each Commercial Real Estate Loan, which schedule of
information is true, complete and correct in all material respects (the
“Mortgage Loan Schedule”). As to each Commercial Real Estate Loan: (i) Brooklyn
Federal Savings has good and marketable title to, and is the sole owner of, each
such loan or Participation Interest to the extent applicable; Brooklyn Federal
Savings has full right, power and authority to transfer and assign each such
loan or Participation Interest to or at the direction of Investors Bancorp free
and clear of any and all pledges, liens, charges, security interests,
participation interests and/or other interests and Encumbrances; (ii) the
Mortgage related to and delivered in connection with each such loan constitutes
a valid and enforceable first or second priority lien upon the related Mortgaged
Property, and there are no liens and/or Encumbrances that are pari passu with
the lien of such Mortgage except for Permitted Encumbrances; such Mortgage,
together with any separate security agreements, chattel mortgages or equivalent
instruments and UCC Financing Statements, establishes and creates a valid and
enforceable security interest in favor of the holder thereof in all items of
personal property owned by the related Mortgagor


24



--------------------------------------------------------------------------------



 



which are material to the conduct in the ordinary course of the Mortgagor’s
business on the related Mortgaged Property, except to the extent that the
enforcement of such security interest may be limited by (i) bankruptcy,
insolvency, reorganization, fraudulent transfer or other similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law), but such limitations or unenforceability will not render such
loan documents invalid or a whole or substantially interfere with the lender’s
realization of the principal benefits and/or security provided thereby; (iii) as
to each such loan for which, as indicated in the Mortgage Loan Schedule, there
exists an Assignment of Leases and Rents, either as a separate instrument or as
part of the Mortgage, related to and delivered in connection with each such
loan, the Assignment of Leases and Rents establishes and creates a valid,
subsisting and enforceable assignment of or first priority lien on and security
interest in, subject to applicable law, the property, rights and interests of
the related Mortgagor described therein; and each assignor thereunder has the
full right to assign the same; if an Assignment of Leases and Rents exists with
respect to any such loan (whether as part of the related Mortgage or
separately), then the related Mortgage or related Assignment of Leases and
Rents, subject to applicable law, provides for, upon an event of default under
the loan, the appointment of a receiver for the collection of rents or for the
related mortgagee to enter into possession to collect the rents or for rents to
be paid directly to the mortgagee; (iv) neither the Brooklyn Federal Parties,
nor, to the Knowledge of Brooklyn Bancorp, any other holder of the loan, has
done, by act or omission, anything that would materially impair the coverage
under the title insurance policy related to such loan; (v) there is no valid
offset, defense, counter claim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
loan documents, including, without limitation, any such valid offset, defense,
counter claim or right based on fraud in connection with the origination or
servicing of the loan, that would deny the mortgagee the principal benefits
intended to be provided by the Mortgage Note, Mortgage or other loan documents;
(vi) the Mortgaged Properties, including, all improvements upon each Mortgaged
Property securing such loan are insured under a fire and extended perils
insurance (or the equivalent) as required pursuant to the loan documents
executed in connection with each such loan; the Mortgage Properties are insured
for general liability; (vii) except for those loans identified on the Mortgage
Loan Schedule as participation interests, no such loan contains any equity
participation by the Mortgagee thereunder, is convertible by its terms into an
equity ownership interest in the related Mortgaged Property or the related
Mortgagor, provides for any contingent or additional interest in the form of
participation in the cash flow of the related Mortgaged Property, or provides
for the negative amortization of interest; (viii) except as identified on
Brooklyn Disclosure Schedule 3.15(e), as of the date of origination and as of
the Closing Date, to the Knowledge of Brooklyn Bancorp, there are no pending
actions, suits, governmental investigations or proceedings by or before any
court or governmental authority against or affecting the Mortgagor under any
such loan or the related Mortgaged Property that, if determined adversely to
such Mortgagor or Mortgaged Property, would materially and adversely affect the
value of the Mortgaged Property, the principal benefit of the security intended
to be provided by the loan documents, the current ability of the Mortgaged
Property to generate net cash flow sufficient to service such loan, or the
current principal use of the Mortgaged Property; (ix) all escrow deposits
(including capital improvements, environmental remediation reserves and other
reserve deposits, if any) relating to any such loan that were required to be
delivered to the lender under the terms of the related loan documents, have been
received and, to the extent of any remaining balances of such escrow deposits,
are in the possession or under the control of Brooklyn Federal Savings or its
agents (which shall include any applicable servicer); all such escrow deposits
which are required for the administration and servicing of such loan are being
conveyed hereunder to Investors Bancorp; (x) there are no delinquent taxes or
assessments, water or sewer fees or other outstanding charges (including
interest), affecting any Mortgaged Property securing any such loan that are a
lien of priority equal to or higher than the lien of the related Mortgage, or if
there are such delinquent charges, fees, assessments or taxes, or if the
appropriate amount of such taxes, assessments, fees or charges is being appealed
or is otherwise in dispute, the unpaid taxes, assessments or charges are covered
by an escrow of funds or other security sufficient to pay such tax, assessment
or charge (for purposes of this representation and warranty, real property taxes
and assessments shall not be considered delinquent until the date on which
interest and/or penalties would be payable thereon); (xi) none of the Mortgaged
Properties is subject to any (1) Encumbrances, other than a Permitted
Encumbrance, or (2) monetary liens (including delinquent taxes, any judgments
against the Mortgaged Property or the related Mortgagor or mechanic’s or similar
liens to which the Mortgaged Property is subject) having priority over the lien
of a respective Mortgage not insured against by each respective title insurance
policy due to a monetary lien or an Encumbrance arising since the date the title
insurance policy was issued up to and including the Closing Date or
(3) undisclosed subordinate liens; and


25



--------------------------------------------------------------------------------



 



(xii) there are no material adverse environmental circumstances or conditions
with respect to any Mortgaged Properties; there is no pending action or
proceeding directly involving any Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; there is no violation of
any environmental law, rule or regulation with respect to any Mortgage Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property; (xiii) as of the Closing Date, the loan file with
respect to each such loan shall include each document listed in Investors
Bancorp Disclosure Schedule 3.15(e) (the “Commercial Loan Mortgage File”) and
each such document shall be in the possession of Brooklyn Federal Savings; and
(xiv) with respect to each Participation Interest, such Participation Interest
and the servicing thereof are subject to the related participation agreement and
participation certificate identified on Brooklyn Schedule 3.15(e) hereto, and
are not subject to any other agreement or arrangement; Brooklyn Federal Savings
has complied with all of its obligations under each participation agreement and
participation certificate, has not received from any other participant in a
Participation Interest a notice that Brooklyn Federal Savings has breached or is
otherwise not complying with its obligations under a participation agreement and
participation certificate and has not received notice, and is not otherwise
aware, of any breach or noncompliance by another participant under a
participation agreement.
 
Section 3.16  Securities Documents.
 
Brooklyn Bancorp has made available to Investors Bancorp copies of its
(i) annual reports on Form 10-K for the years ended September 30, 2010, 2009 and
2008, (ii) quarterly reports on Form 10-Q for the quarters ended December 31,
2010 and March 31, 2011, and (iii) proxy materials used in connection with its
meetings of shareholders held in 2010, 2009 and 2008. Such reports and proxy
materials complied, as to form, at the time filed with the SEC or if amended, as
of the amendment date, in all material respects, with the Securities Laws.
 
Section 3.17  Related Party Transactions.
 
Except as described in Brooklyn Bancorp’s Proxy Statement distributed in
connection with the annual meeting of shareholders held in February 2010 (which
has previously been provided to Investors Bancorp), or as set forth in Brooklyn
Disclosure Schedule 3.17, neither Brooklyn Bancorp nor any Brooklyn Subsidiary
is a party to any transaction (including any loan or other credit accommodation)
with any Affiliate of Brooklyn Bancorp or any Brooklyn Subsidiary. All such
transactions (a) were made in the ordinary course of business, (b) were made on
substantially the same terms, including interest rates and collateral, as those
prevailing at the time for comparable transactions with other Persons, and
(c) did not involve substantially more than the normal risk of collectability or
present other unfavorable features (as such terms are used under Item 404 of SEC
Regulation S-K promulgated under the Securities Act and the Exchange Act). No
loan or credit accommodation to any Affiliate of Brooklyn Bancorp or any
Brooklyn Subsidiary is presently in default or, during the three year period
prior to the date of this Agreement, has been in default or has been
restructured, modified or extended. To the Knowledge of Brooklyn Bancorp,
neither Brooklyn Bancorp nor any Brooklyn Subsidiary has been notified that
principal and interest with respect to any such loan or other credit
accommodation will not be paid when due or that the loan grade classification
accorded such loan or credit accommodation by Brooklyn Bancorp is inappropriate.
 
Section 3.18  Deposits.
 
As of the date of this Agreement, none of the deposits of Brooklyn Federal
Savings is a “brokered deposit” as defined in 12 CFR Section 337.6(a)(2).
 
Section 3.19  Required Votes.
 
The affirmative vote of two thirds of the issued and outstanding shares of
Brooklyn Bancorp Common Stock, and the affirmative vote of a majority of the
Minority Shares, are required to approve this Agreement and the Merger under
Brooklyn Bancorp’s certificate of incorporation and applicable Regulations.
Unless otherwise required by the Regulatory Authorities, the affirmative vote of
a majority of the Members present and voting, provided there is a Quorum, shall
be required for approval of the MHC Merger.


26



--------------------------------------------------------------------------------



 



 
Section 3.20  Registration Obligations.
 
Neither Brooklyn Bancorp nor any Brooklyn Subsidiary is under any obligation,
contingent or otherwise, which will survive the Effective Time by reason of any
agreement to register any transaction involving any of its securities under the
Securities Act.
 
Section 3.21  Risk Management Instruments.
 
All material interest rate swaps, caps, floors, option agreements, futures and
forward contracts and other similar risk management arrangements, whether
entered into for Brooklyn Bancorp’s own account, or for the account of one or
more of Brooklyn Bancorp’s Subsidiaries or their customers (all of which are set
forth in Brooklyn Disclosure Schedule 3.21), were in all material respects
entered into in compliance with all applicable laws, rules, regulations and
regulatory policies, and to the Knowledge of Brooklyn Bancorp, with
counterparties believed to be financially responsible at the time; and to
Brooklyn Bancorp’s Knowledge each of them constitutes the valid and legally
binding obligation of Brooklyn Bancorp or one of its Subsidiaries, enforceable
in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles), and is in full force and
effect. Neither Brooklyn Bancorp nor any Brooklyn Subsidiary, nor to the
Knowledge of Brooklyn Bancorp any other party thereto, is in breach of any of
its obligations under any such agreement or arrangement in any material respect.
 
Section 3.22  Fairness Opinion.
 
Brooklyn Bancorp has received a written opinion from Sandler O’Neill to the
effect that, subject to the terms, conditions and qualifications set forth
therein, as of the date hereof, the Cash Merger Consideration to be received by
the shareholders of Brooklyn Bancorp pursuant to this Agreement is fair to such
shareholders from a financial point of view. Such opinion has not been amended
or rescinded as of the date of this Agreement.
 
Section 3.23  Trust Accounts.
 
Brooklyn Federal Savings and each of its subsidiaries has properly administered
all accounts for which it acts as a fiduciary, including but not limited to
accounts for which it serves as trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither Brooklyn Federal Savings nor any other Brooklyn Subsidiary, and to the
Knowledge of Brooklyn Bancorp, nor has any of their respective directors,
officers or employees, committed any breach of trust with respect to any such
fiduciary account and the records for each such fiduciary account.
 
Section 3.24  Intellectual Property.
 
Brooklyn Bancorp and each Brooklyn Subsidiary owns or, to Brooklyn Bancorp’s
Knowledge, possesses valid and binding licenses and other rights (subject to
expirations in accordance with their terms) to use all patents, copyrights,
trade secrets, trade names, service marks and trademarks, which are material to
the conduct of their business as currently conducted, each without payment,
except for all license agreements under which license fees or other payments are
due in the ordinary course of Brooklyn Bancorp’s or each of Brooklyn Bancorp’s
Subsidiaries’ business, and neither Brooklyn Bancorp nor any Brooklyn Subsidiary
has received any notice of conflict with respect thereto that asserts the rights
of others. Brooklyn Bancorp and each Brooklyn Subsidiary has performed all the
material obligations required to be performed, and are not in default in any
respect, under any contract, agreement, arrangement or commitment relating to
any of the foregoing. To the Knowledge of Brooklyn Bancorp, the conduct of the
business of Brooklyn Bancorp and each Brooklyn Subsidiary as currently conducted
or proposed to be conducted does not, in any material respect, infringe upon,
dilute, misappropriate or otherwise violate any intellectual property owned or
controlled by any third party.
 
Section 3.25  Labor Matters.
 
There are no labor or collective bargaining agreements to which Brooklyn Bancorp
or any Brooklyn Subsidiary is a party. To the Knowledge of Brooklyn Bancorp,
there is no union organizing effort pending or to the Knowledge of Brooklyn
Bancorp, threatened against Brooklyn Bancorp or any Brooklyn Subsidiary. There
is


27



--------------------------------------------------------------------------------



 



no labor strike, labor dispute (other than routine employee grievances that are
not related to union employees), work slowdown, stoppage or lockout pending or,
to the Knowledge of Brooklyn Bancorp, threatened against Brooklyn Bancorp or any
Brooklyn Subsidiary. There is no unfair labor practice or labor arbitration
proceeding pending or, to the Knowledge of Brooklyn Bancorp, threatened against
Brooklyn Bancorp or any Brooklyn Subsidiary (other than routine employee
grievances that are not related to union employees). Brooklyn Bancorp and each
Brooklyn Subsidiary is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and are not engaged in any unfair
labor practice.
 
Section 3.26  Brooklyn Bancorp Information Supplied.
 
The information relating to Brooklyn Bancorp and any Brooklyn Subsidiary to be
contained in the Merger Proxy Statement, or in any other document filed with any
Regulatory Authority or other Governmental Entity in connection herewith, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they are made, not misleading. The Merger Proxy Statement will comply with
the provisions of the Exchange Act and the rules and regulations thereunder and
the provisions of the Securities Act and the rules and regulations thereunder,
except that no representation or warranty is made by Brooklyn Bancorp with
respect to statements made or incorporated by reference therein based on
information supplied by Investors Bancorp specifically for inclusion or
incorporation by reference in the Merger Proxy Statement.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF INVESTORS
 
Investors represent and warrant to Brooklyn Bancorp that the statements
contained in this Article IV are correct and complete as of the date of this
Agreement, except as set forth in the Investors Bancorp Disclosure Schedules
delivered by Investors Bancorp to Brooklyn Bancorp on the date hereof. Investors
Bancorp has made a good faith effort to ensure that the disclosure on each
schedule of the Investors Bancorp Disclosure Schedule corresponds to the section
referenced herein. However, for purposes of the Investors Bancorp Disclosure
Schedule, any item disclosed on any schedule therein is deemed to be fully
disclosed with respect to all schedules under which such item may be relevant as
and to the extent that it is reasonably clear on the face of such schedule that
such item applies to such other schedule. References to the Knowledge of
Investors Bancorp shall include the Knowledge of Investors Bank and Investors
MHC.
 
Section 4.01  Organization.
 
(a) Investors MHC is a mutual holding company organized, validly existing and in
good standing under the laws of the State of New Jersey, and is duly registered
as a bank holding company under the BHCA. Investors MHC has full power and
authority to carry on its business as now conducted and is duly licensed or
qualified to do business in the states of the United States and foreign
jurisdictions where its ownership or leasing of property or the conduct of its
business requires such qualification, except where the failure to be so licensed
or qualified would not have a Material Adverse Effect on Investors MHC.
 
(b) Investors Bancorp is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly registered as
a bank holding company under the BHCA. Investors Bancorp has full corporate
power and authority to carry on its business as now conducted and is duly
licensed or qualified to do business in the states of the United States and
foreign jurisdictions where its ownership or leasing of property or the conduct
of its business requires such qualification, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on Investors
Bancorp.
 
(c) Investors Bank is a savings bank duly organized and validly existing under
the laws of the State of New Jersey. The deposits of Investors Bank are insured
by the FDIC to the fullest extent permitted by law, and all premiums and
assessments required to be paid in connection therewith have been paid when due.
Investors Bank is a member in good standing of the FHLB and owns the requisite
amount of stock therein.


28



--------------------------------------------------------------------------------



 



 
(d) Investors Bancorp Disclosure Schedule 4.01(d) sets forth each Investors
Bancorp Subsidiary. Each Investors Bancorp Subsidiary is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization.
 
(e) The respective minute books of Investors Bancorp and each Investors Bancorp
Subsidiary accurately records, in all material respects, all material corporate
actions of their respective shareholders and boards of directors (including
committees).
 
(f) Prior to the date of this Agreement, Investors Bancorp has made available to
Brooklyn Bancorp true and correct copies of the certificate of incorporation and
bylaws of Investors Bancorp and Investors Bank and the Investors Bancorp
Subsidiaries.
 
Section 4.02  Capitalization.
 
(a) The authorized capital stock of Investors Bancorp consists of two hundred
million (200,000,000) shares of common stock, $0.01 par value (“Investors
Bancorp Common Stock”), and fifty million (50,000,000) shares of Preferred
Stock, $0.01 par value (the “Investors Bancorp Preferred Stock”). There are
112,337,326 shares of Investors Bancorp Common Stock outstanding, validly
issued, fully paid and nonassessable and free of preemptive rights, including
64,844,373 shares of Investors Bancorp Common Stock held by Investors MHC (the
“Investors MHC Shares”). There are no shares of Investors Bancorp Preferred
Stock issued and outstanding. There are 5,682,954 shares of Investors Bancorp
Common Stock held by Investors Bancorp as treasury stock. Except for Investors
Bancorp Options, neither Investors Bancorp nor any Investors Bancorp Subsidiary
has or is bound by any Right of any character relating to the purchase, sale,
issuance or voting of, or right to receive dividends or other distributions on,
any shares of Investors Bancorp Common Stock, or any other security of Investors
Bancorp or any Investors Bancorp Subsidiary, or any securities representing the
right to vote, purchase or otherwise receive any shares of Investors Bancorp
Common Stock or any other security of Investors Bancorp.
 
(b) Investors MHC owns the Investors MHC Shares free and clear of any lien or
encumbrance. Except for shares of Investors Bancorp Common Stock (and any equity
interests that may be attributed to Investors MHC due to its ownership of
Investors Bancorp Common Stock), Investors MHC does not possess, directly or
indirectly, any equity interest in any corporation.
 
(c) The authorized capital stock of Investors Bank consists of five million
(5,000,000) shares of common stock, $2.00 par value, and no shares of preferred
stock. There are two hundred and fifty thousand (250,000) shares of Investors
Bank common stock outstanding, all of which are validly issued, fully paid and
nonassessable and free of preemptive rights, and all of which are owned by
Investors Bancorp free and clear of any liens, encumbrances, charges,
restrictions or rights of third parties of any kind whatsoever.
 
(d) To the Knowledge of Investors Bancorp, and except as set forth in the
Investors Bancorp proxy statement dated April 29, 2011, no Person or “group” (as
that term is used in Section 13(d)(3) of the Exchange Act) is the beneficial
owner (as defined in Section 13(d) of the Exchange Act) of 5% or more of the
outstanding shares of Investors Bancorp Common Stock.
 
Section 4.03  Authority; No Violation.
 
(a) The Investors Parties have full power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by the Investors Parties and the
completion by the Investors Parties of the transactions contemplated hereby have
been duly and validly approved by the requisite vote of each Board of Directors
of the Investors Parties and by Investors Bancorp as the sole stockholder of
Investors Federal Savings, and, no other proceedings on the part of the
Investors Parties are necessary to complete the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by each
of the Investors Parties and, subject to the approval of the stockholders of
Brooklyn Bancorp and if required Brooklyn MHC Members and the receipt of the
required approvals of the Regulatory Authorities, constitutes the valid and
binding obligations of each of the Investors Parties, enforceable against each
of the Investors Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and as to Investors Bank, the conservatorship or receivership provisions of the
FDIA, and subject, as to enforceability, to general principles of equity.


29



--------------------------------------------------------------------------------



 



 
(b) Subject to the receipt of approvals from the Regulatory Authorities and the
compliance by the Investors Parties and the Brooklyn Federal Parties with any
conditions contained therein,
 
(A) the execution and delivery of this Agreement by the Investors Parties,
 
(B) the consummation of the transactions contemplated hereby, and
 
(C) compliance by the Investors Parties with any of the terms or provisions
hereof,
 
will not: (i) conflict with or result in a material breach of any provision of
the charters or bylaws of any of the Investors Parties or the certificate of
incorporation of any Investors Subsidiary; (ii) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Investors Parties or any of the properties or assets of the
Investors Parties; or (iii) violate, conflict with, result in a breach of any
provisions of, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration or the creation of any lien, security interest, charge or other
encumbrance upon any of the properties or assets of any of the Investors Parties
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other investment or
obligation to which any Investors Party is a party, or by which they or any of
their respective properties or assets may be bound or affected, except in the
case of clause (iii) above, for violations which, individually or in the
aggregate, would not have a Material Adverse Effect on Investors Bancorp.
 
Section 4.04  Consents.
 
Except for (a) filings with Regulatory Authorities, the receipt of the
Regulatory Approvals, and compliance with any conditions contained therein,
(b) the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware, the Articles of Combination with the Regulatory Authorities,
and such filings with the Department as required for the Bank Merger and the MHC
Merger, (c) the filing with the SEC of (i) the Merger Proxy Statement and
(ii) such reports under Sections 13(a), 13(d), 13(g) and 16(a) of the Exchange
Act as may be required in connection with this Agreement and the transactions
contemplated hereby and the obtaining from the SEC of such orders as may be
required in connection therewith, (d) the filing with Regulatory Authorities of
the Members Proxy Statement for any requisite vote of Brooklyn MHC members, and
(e) the approval of this Agreement by the requisite vote of the shareholders of
Brooklyn Bancorp, and if required by the Brooklyn MHC Members, no consents,
waivers or approvals of, or filings or registrations with, any Governmental
Entity are necessary, and, to the Knowledge of Investors Bancorp, no consents,
waivers or approvals of, or filings or registrations with, any other third
parties are necessary, in connection with (x) the execution and delivery of this
Agreement by the Investors Parties, and (y) the completion of the Mergers by the
Investors Parties. The Investors Parties have no reason to believe that any
Regulatory Approvals or other required consents or approvals will not be
received.
 
Section 4.05  Financial Statements.
 
(a) The Annual Reports on Form 10-K for the years ended December 31, 2010 and
December 30, 2009 filed with the SEC by Investors Bancorp, and all other
reports, registration statements, definitive proxy statements or information
statements filed by Investors Bancorp subsequent to December 31, 2010 under the
Securities Act, or under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
or under the securities regulations of the SEC, in the form filed with the SEC
as of the date filed, (A) complied in all material respects as to form with the
applicable requirements under the Securities Act or the Exchange Act, as the
case may be, and (B) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Investors Bancorp Financial Statements included or
incorporated by reference into any such filing (including the related notes and
schedules thereto) have been prepared in accordance with GAAP, and fairly
present in each case in all material respects (subject in the case of the
unaudited interim statements to normal year-end adjustments) the consolidated
financial position, results of operations and cash flows of Investors Bancorp
and the Investors Bancorp Subsidiaries on a consolidated basis as of and for the
respective periods ending on the dates thereof, in accordance with GAAP during
the periods involved, except as indicated in the notes thereto, or in the case
of unaudited statements, as permitted by Form 10-Q.


30



--------------------------------------------------------------------------------



 



 
(b) Investors Bancorp has made available to the Brooklyn Federal Parties true,
correct and complete copies of all written correspondence between the SEC and it
and any of its subsidiaries occurring since December 31, 2009 and prior to the
date hereof. There are no outstanding comments from or unresolved issues raised
by the SEC with respect to any of Investors Bancorp Securities Documents. The
books and records of Investors Bancorp and its subsidiaries have been, and are
being, maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements and reflect only actual
transactions.
 
(c) Investors Bancorp and each of its Subsidiaries have timely filed all
reports, forms, schedules, registrations, statements and other documents,
together with any amendments required to be made with respect thereto, that they
were required to file since December 31, 2008 with any Governmental Entity
(other than the SEC) and have paid all fees and assessments due and payable in
connection therewith.
 
(d) The records, systems, controls, data and information of Investors Bancorp
and its subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of it or its subsidiaries or accountants (including all means of access thereto
and therefrom), except for any non-exclusive ownership and non-direct control
that would not reasonably be expected to have a material adverse effect on the
system of internal accounting controls described in the following sentence.
Investors Bancorp and its subsidiaries have devised and maintain a system of
internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements in accordance with GAAP. Investors Bancorp has designed and
implemented disclosure controls and procedures (within the meaning of
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that material
information relating to it and its subsidiaries is made known to its management
by others within those entities as appropriate to allow timely decisions
regarding required disclosure and to make the certifications required by the
Exchange Act.
 
(e) Investors Bancorp’s management has completed an assessment of the
effectiveness of its internal control over financial reporting in compliance
with the requirements of Section 404 of the Sarbanes-Oxley Act for the year
ended December 31, 2010, and such assessment concluded that such controls were
effective. Investors Bancorp has disclosed, based on its most recent evaluation
prior to the date hereof, to its auditors and the audit committee of its board
of directors and in the Investors Bancorp Securities Documents and the Investors
Bancorp Disclosure Schedules (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which are reasonably likely to adversely affect in any material
respect its ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in its internal controls over
financial reporting.
 
(f) Since December 31, 2008, (A) neither Investors Bancorp nor any of its
Subsidiaries nor, to its Knowledge, any director, officer, employee, auditor,
accountant or representative of it or any of its subsidiaries has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of it or any of its
subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that it or any of its
subsidiaries has engaged in questionable accounting or auditing practices, and
(B) no attorney representing it or any of its Subsidiaries, whether or not
employed by it or any of its Subsidiaries, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
it or any of its officers, directors, employees or agents to its board of
directors or any committee thereof or to any of its directors or officers.
 
(g) The allowance for loan losses reflected in Investors Bancorp’s audited
statement of condition at December 31, 2010 was, and the allowance for loan
losses shown on the balance sheets in Investors Bancorp’s Securities Documents
for periods ending after December 31, 2010 will be, adequate, as of the dates
thereof, under GAAP.
 
Section 4.06  Legal Proceedings.
 
Except as disclosed in Investors Bancorp Disclosure Schedule 4.06, neither
Investors Bancorp nor any Investors Bancorp Subsidiary is a party to any, and
there are no pending or, to the Knowledge of Investors Bancorp, threatened
legal, administrative, arbitration or other proceedings, claims (whether
asserted or unasserted), actions


31



--------------------------------------------------------------------------------



 



or governmental investigations or inquiries of any nature (i) against Investors
Bancorp or any Investors Bancorp Subsidiary, (ii) to which Investors Bancorp or
any Investors Bancorp Subsidiary’s assets are or may be subject,
(iii) challenging the validity or propriety of any of the transactions
contemplated by this Agreement, or (iv) which would reasonably be expected to
adversely affect the ability of Investors Bancorp to perform under this
Agreement, except as to (i) and (ii) above, for any proceeding, claim, action,
investigation or inquiry which, if adversely determined, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect on
Investors Bancorp.
 
Section 4.07  Compliance With Applicable Law.
 
(a) To the Knowledge of Investors Bancorp, each of Investors Bancorp and each
Investors Bancorp Subsidiary is in compliance in all material respects with all
applicable federal, state, local and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders or decrees applicable to it, its
properties, assets and deposits, its business, and its conduct of business and
its relationship with its employees, including, without limitation, the USA
PATRIOT Act, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act of 1977, the Home Mortgage Disclosure Act, the Bank
Secrecy Act and all other applicable fair lending laws and other laws relating
to discriminatory business practices, and neither Investors Bancorp nor any
Investors Bancorp Subsidiary has received any written notice to the contrary.
The Board of Directors of Investors Bank has adopted and Investors Bank has
implemented an anti-money laundering program that contains adequate and
appropriate customer identification verification procedures that has not been
deemed ineffective by any Governmental Entity and that meets the requirements of
Sections 352 and 326 of the USA PATRIOT Act and the regulations thereunder.
 
(b) Each of Investors Bancorp and each Investors Bancorp Subsidiary has all
material permits, licenses, authorizations, orders and approvals of, and has
made all filings, applications and registrations with, all Regulatory
Authorities that are required in order to permit it to own or lease its
properties and to conduct its business as presently conducted; all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect and, to the Knowledge of Investors Bancorp, no suspension or cancellation
of any such permit, license, certificate, order or approval is threatened or
will result from the consummation of the transactions contemplated by this
Agreement, subject to obtaining the Regulatory Approvals.
 
(c) For the period beginning January 1, 2009, neither Investors Bancorp nor any
Investors Bancorp Subsidiary has received any written notification or, to the
Knowledge of Investors Bancorp, any other communication from any Regulatory
Authority (i) asserting that Investors Bancorp or any Investors Bancorp
Subsidiary is not in material compliance with any of the statutes, regulations
or ordinances which such Regulatory Authority enforces; (ii) threatening to
revoke any license, franchise, permit or governmental authorization which is
material to Investors Bancorp or Investors Bank, (iii) requiring or threatening
to require Investors Bancorp or any Investors Bancorp Subsidiary, or indicating
that Investors Bancorp or any Investors Bancorp Subsidiary may be required, to
enter into a cease and desist order, agreement or memorandum of understanding or
any other agreement with any federal or state governmental agency or authority
which is charged with the supervision or regulation of banks or engages in the
insurance of bank deposits restricting or limiting, or purporting to restrict or
limit, in any material respect the operations of Investors Bancorp or any
Investors Bancorp Subsidiary, including without limitation any restriction on
the payment of dividends; or (iv) directing, restricting or limiting, or
purporting to direct, restrict or limit, in any manner the operations of
Investors Bancorp or any Investors Bancorp Subsidiary, including without
limitation any restriction on the payment of dividends (any such notice,
communication, memorandum, agreement or order described in this sentence is
hereinafter referred to as an “Investors Bancorp Regulatory Agreement”). Neither
Investors Bancorp nor any Investors Bancorp Subsidiary has consented to or
entered into any currently effective Investors Bancorp Regulatory Agreement. The
most recent regulatory rating given to Investors Bank as to compliance with the
CRA is satisfactory or better.
 
(d) Since the enactment of the Sarbanes-Oxley Act, Investors Bancorp has been
and is in compliance in all material respects with (i) the applicable provisions
of the Sarbanes-Oxley Act and (ii) the applicable listing and corporate
governance rules and regulations of the NASDAQ.


32



--------------------------------------------------------------------------------



 



 
Section 4.08  Investors Bancorp Common Stock.
 
The shares of Investors Bancorp Common Stock to be issued to Investors MHC
pursuant to this Agreement, when issued in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and subject to no preemptive rights.
 
Section 4.09.  Availability of Funds.
 
Parent has and will have available to it at the Effective Time, sources of funds
sufficient to pay the aggregate Cash Merger Consideration and to pay any other
amounts payable pursuant to this Agreement and to effect the transactions
contemplated hereby.
 
Section 4.10  Investors Bancorp Information Supplied.
 
The information relating to Investors Bancorp and any Investors Bancorp
Subsidiary to be contained in the Merger Proxy Statement, or in any other
document filed with any Regulatory Authority or other Governmental Entity in
connection herewith, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances in which they are made, not misleading. The Merger Proxy
Statement will comply with the provisions of the Exchange Act and the rules and
regulations thereunder and the provisions of the Securities Act and the rules
and regulations thereunder, except that no representation or warranty is made by
Investors Bancorp with respect to statements made or incorporated by reference
therein based on information supplied by Brooklyn Bancorp specifically for
inclusion or incorporation by reference in the Merger Proxy Statement.
 
Section 4.11  CRE Disposition.
 
Investors Bancorp is a party to a written agreement to dispose of all or
substantially all of the Commercial Real Estate Loan Portfolio subsequent to the
Effective Time.
 
ARTICLE V

 
COVENANTS OF THE BROOKLYN FEDERAL PARTIES
 
Section 5.01  Conduct of Business.
 
(a) Affirmative Covenants.  During the period from the date of this Agreement to
the Effective Time, except with the written consent of Investors Bancorp, which
consent will not be unreasonably withheld, conditioned or delayed, the Brooklyn
Federal Parties will, and it will cause each Brooklyn Subsidiary to: operate its
business, only in the usual, regular and ordinary course of business; use
reasonable efforts to preserve intact its business organization and assets and
maintain its rights and franchises, including without limitation, maintaining
its servicing systems and operations necessary to continue the diligent
servicing of the Commercial Real Estate Loan Portfolio in a prudent manner; and
voluntarily take no action which would, or would be reasonably likely to,
(i) materially adversely affect the ability of the parties to obtain any
Regulatory Approvals or other approvals of Governmental Entities required for
the transactions contemplated hereby or materially increase the period of time
necessary to obtain such approvals, (ii) materially adversely affect its ability
to perform its covenants and agreements under this Agreement, or
(iii) materially and adversely affect the value of, or the rights of the lender
with respect to, any Commercial Real Estate Loan.
 
(b) Negative Covenants.  Each of the Brooklyn Federal Parties agree that from
the date of this Agreement to the Effective Time, except as otherwise
specifically permitted or required by this Agreement set forth in Brooklyn
Disclosure Schedule 5.01, or consented to by Investors Bancorp in writing (which
consent shall not be unreasonably withheld, conditioned or delayed, except as to
Sections 5.01(b)(xii), (xiii), (xx), (xxii), (xxiii), (xxiv) and (xxvii) below,
which consent may be withheld in the discretion of Investors Bancorp), it will
not, and it will cause each Brooklyn Subsidiary not to:
 
(i) change or waive any provision of its Certificate of Incorporation, Charter
or Bylaws, or appoint a new director to its board of directors;


33



--------------------------------------------------------------------------------



 



 
(ii) change the number of authorized or issued shares of its capital stock,
issue any shares of Brooklyn Bancorp Common Stock, including any shares that are
held as “treasury shares” as of the date of this Agreement, or issue or grant
any Right or agreement of any character relating to its authorized or issued
capital stock or any securities convertible into shares of such stock, make any
grant or award under the Brooklyn Bancorp Stock Incentive Plan or any other
equity compensation plan or arrangement, or split, combine or reclassify any
shares of capital stock, or declare, set aside or pay any dividend or other
distribution in respect of capital stock, or redeem or otherwise acquire any
shares of capital stock, except that Brooklyn Bancorp may issue shares of
Brooklyn Bancorp Common Stock upon the valid exercise, in accordance with the
information set forth in Brooklyn Disclosure Schedule 2.06, of presently
outstanding Brooklyn Bancorp Options issued under the Brooklyn Bancorp Stock
Incentive Plan.
 
(iii) enter into, amend in any material respect or terminate any contract or
agreement (including without limitation any settlement agreement with respect to
litigation) except for any such contract or agreement that is for a term of
twelve months or less or terminable at will without penalty, involves a cost of
less than $10,000 and is otherwise in the ordinary course of business;
 
(iv) make application for the opening or closing of any, or open or close any,
branch or automated banking facility;
 
(v) grant or agree to pay any bonus, severance or termination to, or enter into,
renew or amend any employment agreement, severance agreement and/or supplemental
executive agreement with, or increase in any manner the compensation or fringe
benefits of, any of its directors, officers or employees, except (i) as may be
required pursuant to commitments existing on the date hereof and set forth on
Brooklyn Disclosure Schedule 5.01(b)(v), and (ii) pay increases in the ordinary
course of business consistent with past practice to non-officer employees.
Neither Brooklyn Bancorp nor any Brooklyn Subsidiary shall hire or promote any
employee to a rank having a title of vice president or other more senior rank or
hire any new employee at an annual rate of compensation in excess of $50,000,
provided that Brooklyn Bancorp or an Brooklyn Subsidiary may hire at-will,
non-officer employees to fill vacancies that may from time to time arise in the
ordinary course of business;
 
(vi) enter into or, except as may be required by law, materially modify any
pension, retirement, stock option, stock purchase, stock appreciation right,
stock grant, savings, profit sharing, deferred compensation, supplemental
retirement, consulting, bonus, group insurance or other employee benefit,
incentive or welfare contract, plan or arrangement, or any trust agreement
related thereto, in respect of any of its directors, officers or employees; or
make any contributions to any defined contribution plan not in the ordinary
course of business consistent with past practice;
 
(vii) merge or consolidate Brooklyn Bancorp or any Brooklyn Subsidiary with any
other corporation; sell or lease all or any substantial portion of the assets or
business of Brooklyn Bancorp or any Brooklyn Subsidiary; make any acquisition of
all or any substantial portion of the business or assets of any other person,
firm, association, corporation or business organization other than in connection
with foreclosures, settlements in lieu of foreclosure, troubled loan or debt
restructuring, or the collection of any loan or credit arrangement between
Brooklyn Bancorp, or any Brooklyn Subsidiary, and any other person; enter into a
purchase and assumption transaction with respect to deposits and liabilities;
voluntarily revoke or surrender any certificate of authority to maintain, or
file an application for the relocation of, any existing branch office, or file
an application for a certificate of authority to establish a new branch office;
 
(viii) sell or otherwise dispose of the capital stock of Brooklyn Bancorp or
sell or otherwise dispose of any asset of Brooklyn Bancorp or of any Brooklyn
Subsidiary other than in the ordinary course of business consistent with past
practice; except for transactions with the FHLB, subject any asset of Brooklyn
Bancorp or of any Brooklyn Subsidiary to a lien, pledge, security interest or
other encumbrance other than in the ordinary course of business consistent with
past practice; incur any indebtedness for borrowed money (or guarantee any
indebtedness for borrowed money), except in the ordinary course of business
consistent with past practice;
 
(ix) voluntarily take any action which would result in any of the
representations and warranties of Brooklyn Bancorp or Brooklyn Federal Savings
set forth in this Agreement becoming untrue as of any date


34



--------------------------------------------------------------------------------



 



after the date hereof or in any of the conditions set forth in Article VIII
hereof not being satisfied, except in each case as may be required by applicable
law;
 
(x) change any method, practice or principle of accounting, except as may be
required from time to time by GAAP (without regard to any optional early
adoption date) or any Regulatory Authority responsible for regulating Brooklyn
Bancorp or Brooklyn Federal Savings;
 
(xi) waive, release, grant or transfer any material rights of value or modify or
change in any material respect any existing material agreement or indebtedness
to which Brooklyn Bancorp or any Brooklyn Subsidiary is a party;
 
(xii) purchase any equity securities, or purchase any securities other than
securities (i) issued or guaranteed by the United States (“U.S.”) government,
U.S. government agencies, or U.S. government sponsored entities, (ii) having a
face amount of not more than $3,000,000, and (iii) with a weighted average life
of not more than three (3) years assuming a 200 basis point increase in interest
rates;
 
(xiii) except for commitments issued prior to the date of this Agreement which
have not yet expired and which have been disclosed on the Brooklyn Disclosure
Schedule 5.01(b)(xiii), acquire (including a loan participation) or make any new
loan or other credit facility commitment or renew any credit facility (including
without limitation, lines of credit and letters of credit) for a mortgage loan,
other than a one-to four-family mortgage loan in an amount not in excess of the
conforming loan amount, provided the loan qualifies for sale to the secondary
market pursuant to Fannie Mae or Freddie Mac guidelines; with respect to any
Commercial Real Estate Loan that is a construction loan, make any advance unless
evidence satisfactory to Investors is provided indicating that all conditions
precedent to such advance under the related loan documents have been satisfied;
or take any Major Decision with respect to a Commercial Real Estate Loan;
 
(xiv) enter into, renew, extend or modify any other transaction (other than a
deposit transaction) with any Affiliate;
 
(xv) enter into any futures contract, option, interest rate caps, interest rate
floors, interest rate exchange agreement or other agreement or take any other
action for purposes of hedging the exposure of its interest-earning assets and
interest-bearing liabilities to changes in market rates of interest;
 
(xvi) except for the execution of this Agreement, and actions taken or which
will be taken in accordance with this Agreement and performance thereunder, take
any action that would give rise to a right of payment to any individual under
any employment agreement;
 
(xvii) make any material change in policies in existence on the date of this
Agreement with regard to: the extension of credit, or the establishment of
reserves with respect to the possible loss thereon or the charge off of losses
incurred thereon; investments; asset/liability management; deposit pricing or
gathering; or other material banking policies except as may be required by
changes in applicable law or regulations, GAAP or by a Regulatory Authority;
 
(xviii) except for the execution of this Agreement, and the transactions
contemplated therein, take any action that would give rise to an acceleration of
the right to payment to any individual under any Brooklyn Bancorp Employee Plan;
 
(xix) make any capital expenditures in excess of $25,000 individually or $50,000
in the aggregate, other than pursuant to binding commitments existing on the
date hereof (which are set forth in Brooklyn Disclosure Schedule 5.02(b)(xix))
and other than expenditures necessary to maintain existing assets in good
repair;
 
(xx) except as set forth in Brooklyn Disclosure Schedule 5.02(b)(xx) or as
otherwise permitted by this Agreement, purchase or otherwise acquire, or sell or
otherwise dispose of, any assets; or incur any liabilities other than in the
ordinary course of business consistent with past practices and policies;
 
(xxi) undertake or enter into any lease, contract or other commitment for its
account, other than in the normal course of providing credit to customers as
part of its banking business, involving a payment by Brooklyn Bancorp or
Brooklyn Federal Savings of more than $25,000 annually, or containing any
financial commitment extending beyond 24 months from the date hereof;


35



--------------------------------------------------------------------------------



 



 
(xxii) other than for matters involving or relating to any Commercial Real
Estate Loan, pay, discharge, settle or compromise any claim, action, litigation,
arbitration or proceeding, except, in consultation with Investors, with respect
to any such payment, discharge, settlement or compromise in the ordinary course
of business consistent with past practice that involves solely money damages in
the amount not in excess of $25,000 individually or $50,000 in the aggregate,
and that does not create negative precedent for other pending or potential
claims, actions, litigation, arbitration or proceedings, or waive or release any
material rights or claims, or agree to consent to the issuance of any
injunction, decree, order or judgment restricting or otherwise affecting its
business or operations;
 
(xxiii) foreclose upon or take a deed or title to any commercial real estate
without first conducting a Phase I environmental assessment of the property or
foreclose upon any commercial real estate if such environmental assessment
indicates the presence of Materials of Environmental Concern;
 
(xxiv) purchase or sell any mortgage loan servicing rights;
 
(xxv) issue any broadly distributed communication relating to the Mergers to
employees (including general communications relating to benefits and
compensation) without prior consultation with Investors Bancorp and, to the
extent relating to post-Closing employment, benefit or compensation information
without the prior consent of Investors Bancorp (which shall not be unreasonably
withheld) or issue any broadly distributed communication to customers relating
to the Mergers without the prior approval of Investors Bancorp (which shall not
be unreasonably withheld), except as required by law or for communications in
the ordinary course of business consistent with past practice that do not relate
to the Mergers or other transactions contemplated hereby;
 
(xxvi) take any action or knowingly fail to take any reasonable action that
would, or would be reasonably likely to, prevent, impede or delay the Mergers
from qualifying as reorganizations within the meaning of Section 368(a) of the
Internal Revenue Code or (2) take any action that is reasonably likely to result
in (A) any of the conditions to the Mergers not being satisfied in a timely
manner, (B) a material violation of any provision of this Agreement except, in
each case, as may be required by applicable law or regulation, or (C) any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any material respect at any time prior to the Effective Time;
 
(xxvii) terminate, other than for cause, any Brooklyn Party employee as set
forth on Investors Bancorp Disclosure Schedule 5.01(b)(xxvii) (the “CRE
Personnel”); or
 
(xxviii) agree to do any of the foregoing.
 
Section 5.02  Current Information.
 
(a) During the period from the date of this Agreement to the Effective Time,
Brooklyn Bancorp will cause one or more of its representatives to confer with
representatives of Investors Bancorp and report the general status of its
ongoing operations at such times as Investors Bancorp may reasonably request,
provided that such representatives shall be subject to the Confidentiality
Agreement. Brooklyn Bancorp will promptly notify Investors Bancorp of any
material change in the normal course of its business or in the operation of its
properties and, to the extent permitted by applicable law, of any governmental
complaints, investigations or hearings (or communications indicating that the
same may be contemplated), or the institution or the threat of material
litigation involving Brooklyn Bancorp or any Brooklyn Subsidiary. Without
limiting the foregoing, senior officers of Investors Bancorp and Brooklyn
Bancorp shall meet on a reasonably regular basis (expected to be at least
monthly) to review the financial and operational affairs of Brooklyn Bancorp and
its Subsidiaries, in accordance with applicable law, and Brooklyn Bancorp shall
give due consideration to Investors Bancorp’s input on such matters, with the
understanding that, notwithstanding any other provision contained in this
Agreement, neither Investors Bancorp nor any Investors Bancorp Subsidiary shall
under any circumstance be permitted to exercise control of Brooklyn Bancorp or
any Brooklyn Subsidiary prior to the Effective Time. In addition, consistent
with the Confidentiality Agreement Investors Bancorp and its designees may at
any time during normal business hours prior to the Closing Date and upon
reasonable advance-notice, communicate with the CRE Personnel and any other
persons responsible for managing and servicing the Commercial Real Estate Loan
Portfolio with respect to the Commercial Real Estate Loan Portfolio and the
performance of the servicing activities related thereto. For the sake of
clarity, prior to the


36



--------------------------------------------------------------------------------



 



Effective Time, such CRE Personnel shall be under the supervision and control of
Brooklyn Bancorp or a Brooklyn Subsidiary.
 
(b) Brooklyn Federal Savings and Investors Bank shall meet on a regular basis to
discuss and plan for the conversion of Brooklyn Federal Savings’ data processing
and related electronic informational systems to those used by Investors Bank,
which planning shall include, but not be limited to, discussion of the possible
termination by Brooklyn Federal Savings of third-party service provider
arrangements effective at the Effective Time or at a date thereafter,
non-renewal of personal property leases and software licenses used by Brooklyn
Federal Savings in connection with its systems operations, retention of outside
consultants and additional employees to assist with the conversion, and
outsourcing, as appropriate, of proprietary or self-provided system services, it
being understood that Brooklyn Federal Savings shall not be obligated to take
any such action prior to the Effective Time and, unless Brooklyn Federal Savings
otherwise agrees, no conversion shall take place prior to the Effective Time. In
the event that Brooklyn Federal Savings takes, at the request of Investors Bank,
any action relative to third parties to facilitate the conversion that results
in the imposition of any termination fees or charges, Investors Bank shall
indemnify Brooklyn Federal Savings for any such fees and charges, and the costs
of reversing the conversion process, if for any reason the Merger is not
consummated for any reason other than a breach of this Agreement by Brooklyn
Bancorp, or a termination of this Agreement under Section 10.01(g) or 10.01(h).
 
(c) Brooklyn Federal Savings shall provide Investors Bank, within fifteen
(15) business days of the end of each calendar month, a written list of
nonperforming assets (the term “nonperforming assets,” for purposes of this
subsection, means (i) loans that are “troubled debt restructuring” as defined in
Statement of Financial Accounting Standards No. 15, “Accounting by Debtors and
Creditors for Troubled Debt Restructuring,” (ii) loans on nonaccrual, (iii) real
estate owned, (iv) all loans ninety (90) days or more past due) as of the end of
such month and (iv) and impaired loans. On a monthly basis, Brooklyn Bancorp
shall provide Investors Bank with a schedule of all loan approvals, which
schedule shall indicate the loan amount, loan type and other material features
of the loan. Brooklyn Bancorp shall provide Investors Bancorp and its designees
within five (5) days of the end of each month, a servicing report, in a form
agreed to between Brooklyn Bancorp and Investors Bancorp, with respect to the
Commercial Real Estate Loan Portfolio.
 
(d) Brooklyn Bancorp shall promptly inform Investors Bancorp upon receiving
notice of any legal, administrative, arbitration or other proceedings, demands,
notices, audits or investigations (by any federal, state or local commission,
agency or board) relating to the alleged liability of Brooklyn Bancorp or any
Brooklyn Subsidiary under any labor or employment law.
 
(e) Brooklyn Bancorp shall inform Investors Bancorp and its designees
immediately upon, but in no event later than five (5) days after, receiving
notice that any CRE Personnel intends to voluntarily terminate employment with
Brooklyn Federal. Until the Closing Date, and for so long as the CRE Personnel
are employed by Brooklyn Federal, such CRE Personnel shall continue to be
responsible for servicing the Commercial Real Estate Loan Portfolio. Moreover,
with advanced-notice to and in consultation with Brooklyn Federal, Investors
Bancorp and its designees shall have the right, in its sole discretion, to
contact any CRE Personnel to negotiate compensation arrangements for such CRE
Personnel.
 
(f) Brooklyn Federal shall promptly deliver to Investors Bancorp and its
designees copies of all notices, pleadings and other documentation received by
the Brooklyn Federal Parties with respect to legal proceedings relating to any
Commercial Real Estate Loan or the related borrower.
 
Section 5.03  Access to Properties and Records.
 
(a) Subject to Section 11.01 hereof, Brooklyn Bancorp shall permit Investors
Bancorp and its designated agents (who agree to be bound by the terms of the
Confidentiality Agreement) reasonable access during normal business hours upon
reasonable notice to its properties and those of the Brooklyn Bancorp
Subsidiaries, and shall disclose and make available to Investors Bancorp and its
designees during normal business hours all of its books, papers and records
relating to the assets, properties, operations, obligations and liabilities,
including, but not limited to, all books of account (including the general
ledger), tax records, minute books of directors’ (other than minutes that
discuss any of the transactions contemplated by this Agreement or any other
subject matter Brooklyn Bancorp reasonably determines should be treated as
confidential) and shareholders’ meetings, organizational documents,


37



--------------------------------------------------------------------------------



 



Bylaws, material contracts and agreements, filings with any Regulatory
Authority, litigation files, plans affecting employees, and any other business
activities or prospects in which Investors Bancorp may have a reasonable
interest, and shall allow Investors Bancorp and its designees to communicate
with the CRE Personnel and any other persons responsible for managing and
servicing the Commercial Real Estate Loans and the performance of the servicing
activities related thereto; provided, however, that Brooklyn Bancorp shall not
be required to take any action that would provide access to or to disclose
information where such access or disclosure would violate or prejudice the
rights or business interests or confidences of any customer or other person or
would result in the waiver by it of the privilege protecting communications
between it and any of its counsel. Brooklyn Bancorp shall provide and shall
request its auditors to provide Investors Bancorp with such historical financial
information regarding it (and related audit reports and consents) as Investors
Bancorp may reasonably request for securities disclosure purposes. Investors
Bancorp shall use commercially reasonable efforts to minimize any interference
with Brooklyn Bancorp’s regular business operations during any such access to
Brooklyn Bancorp’s property, books and records. Without limiting the foregoing,
Brooklyn Federal Savings shall allow Investors Bancorp or its designees, within
five (5) business days of the date of this Agreement, to commence an inventory
of the loan files with respect to the Commercial Loan Portfolio to determine
which documents to be included in the Commercial Loan Mortgage File are in
possession of Brooklyn Federal Savings and which documents need to be obtained,
and such inventory may be updated from time to time prior to the Closing Date,
and for each Commercial Real Estate Loan, Brooklyn Bancorp and Brooklyn Federal
Savings shall not permit any documents to be missing from the Commercial Loan
Mortgage File that existed as of the date above-referenced inventory was
completed and from and after such dates, permit any changes or altercations to
the Commercial Loan Mortgage File without the prior written consent of Investors
Bancorp and its designees. The expenses of such inventory (not to exceed
$50,000) shall be reimbursed by Brooklyn Federal Savings, subject to the receipt
of any required regulatory approval. Brooklyn Bancorp shall permit Investors
Bancorp, at its expense, to cause a “phase I environmental audit” and a
“phase II environmental audit” to be performed at each Branch at any time prior
to the Closing Date; provided, however, that Investors Bancorp shall have the
right to conduct a “phase II environmental audit” prior to the Closing only to
the extent that a “phase II environmental audit” is within the scope of
additional testing recommended by the “phase I environmental audit” to be
performed as a result of a “Recognized Environmental Condition” (as such term is
defined by The American Society for Testing Materials) that was discovered in
the “phase I environmental audit” and provided that as to any “phase II
environmental audits” performed at a Branch which Brooklyn Federal Savings
leases, the landlord pursuant to the applicable lease has consented to such
“phase II environmental audit” if such consent is necessary pursuant to the
lease. Brooklyn Federal Savings will use its commercially reasonable efforts (at
no cost to Brooklyn Federal Savings) to obtain such landlord consent. Prior to
performing any “phase II environmental audits,” Investors Bancorp will provide
Brooklyn Bancorp with a copy of its proposed work plan and Investors Bancorp
will cooperate in good faith with Brooklyn Bancorp to address any comments or
suggestions made by Brooklyn Bancorp regarding the work plan. Investors Bancorp
and its environmental consultant shall conduct all environmental assessments
pursuant to this Section at mutually agreeable times and so as to eliminate or
minimize to the greatest extent possible interference with Brooklyn Bancorp’s
operation of its business, and Investors Bancorp shall maintain or cause to be
maintained reasonably adequate insurance with respect to any assessment
conducted hereunder. Investors Bancorp shall be required to restore each Owned
Real Property to substantially its pre-assessment condition. All costs and
expenses incurred in connection with any “phase I environmental audit” and any
“phase II environmental audit,” and any restoration and clean up, shall be borne
solely by Investors Bancorp.
 
(b) Brooklyn Bancorp and Brooklyn Federal Savings shall consult with and keep
Investors Bancorp informed as to matters related to the ongoing management of
the Brooklyn Federal Savings Commercial Real Estate Loan portfolio. Brooklyn
Federal Savings shall fully cooperate with Investors Bank in order to obtain all
consents necessary so that Investors Bank may transfer, following consummation
of the Mergers, any Commercial Real Estate Loan and related servicing agreements
in which Brooklyn Federal Savings has a participation interest (whether as lead
participant or otherwise) (a “Participation Interest”).
 
Section 5.04  Financial and Other Statements.
 
(a) Promptly upon receipt thereof, Brooklyn Bancorp will furnish to Investors
Bancorp copies of each annual, interim or special audit of the books of Brooklyn
Bancorp and the Brooklyn Bancorp Subsidiaries made by its


38



--------------------------------------------------------------------------------



 



independent auditors and copies of all internal control reports submitted to
Brooklyn Bancorp by such auditors in connection with each annual, interim or
special audit of the books of Brooklyn Bancorp and the Brooklyn Bancorp
Subsidiaries made by such auditors.
 
(b) As soon as reasonably available, but in no event later than the date such
documents are filed with the SEC, Brooklyn Bancorp will deliver to Investors
Bancorp the Securities Documents filed by it with the SEC under the Securities
Laws. Brooklyn Bancorp will furnish to Investors Bancorp copies of all
documents, statements and reports as it or any Brooklyn Subsidiary shall send to
its shareholders, the FDIC, the OTS, or any other regulatory authority, except
as legally prohibited thereby. Within 25 days after the end of each month,
Brooklyn Bancorp will deliver to Investors Bancorp a consolidated balance sheet
and a consolidated statement of income, without related notes, for such month
prepared in accordance with current financial reporting practices.
 
(c) Brooklyn Bancorp will advise Investors Bancorp promptly of the receipt of
any examination report of any Regulatory Authority with respect to the condition
or activities of Brooklyn Bancorp or any of the Brooklyn Bancorp Subsidiaries.
 
(d) With reasonable promptness, Brooklyn Bancorp will furnish to Investors
Bancorp such additional financial data that Brooklyn Bancorp possesses and as
Investors Bancorp may reasonably request, including without limitation, detailed
monthly financial statements and loan reports.
 
Section 5.05  Maintenance of Insurance.
 
Brooklyn Bancorp shall maintain, and cause each Brooklyn Subsidiary to maintain,
insurance in such amounts as are reasonable to cover such risks as are customary
in relation to the character and location of their properties and the nature of
their business.
 
Section 5.06  Disclosure Supplements.
 
From time to time prior to the Effective Time, Brooklyn Bancorp will promptly
supplement or amend the Brooklyn Disclosure Schedule delivered in connection
herewith with respect to any matter hereafter arising which, if existing,
occurring or known at the date of this Agreement, would have been required to be
set forth or described in such Brooklyn Disclosure Schedule or which is
necessary to correct any information in such Brooklyn Disclosure Schedule which
has been rendered materially inaccurate thereby. No supplement or amendment to
such Brooklyn Disclosure Schedule shall have any effect for the purpose of
determining satisfaction of the conditions set forth in Article IX.
 
Section 5.07  Consents and Approvals of Third Parties.
 
Brooklyn Bancorp shall use all commercially reasonable efforts to obtain as soon
as practicable all consents and approvals necessary or desirable for the
consummation of the transactions contemplated by this Agreement.
 
Section 5.08  Reasonable Best Efforts.
 
Subject to the terms and conditions herein provided, Brooklyn Bancorp agrees to
use reasonable best efforts to take, or cause to be taken, all action and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated by this Agreement. Additionally, the Brooklyn Federal Parties shall
use their best efforts, in coordination with the Investors Parties, to obtain
any required third party consents to transfer Commercial Real Estate Loans that
have participation interests held by Brooklyn Federal Savings and/or the
servicing rights related thereto, in connection with Investors’ agreement to
dispose of all or substantially all of the Commercial Real Estate Loan Portfolio
subsequent to the Effective Time.
 
Section 5.09  Failure to Fulfill Conditions.
 
In the event that Brooklyn Bancorp determines that a condition to its obligation
to complete the Merger cannot be fulfilled and that it will not waive that
condition, it will promptly notify Investors Bancorp.


39



--------------------------------------------------------------------------------



 



 
Section 5.10  No Solicitation.
 
(a) Brooklyn Bancorp shall not, and shall cause the Brooklyn Subsidiaries and
the respective officers, directors, employees, investment bankers, financial
advisors, attorneys, accountants, consultants, affiliates and other agents
(collectively, the “Representatives”) not to, directly or indirectly,
(i) initiate, solicit, induce or knowingly encourage, or take any action to
facilitate the making of, any inquiry, offer or proposal which constitutes, or
could reasonably be expected to lead to, an Acquisition Proposal;
(ii) participate in any discussions or negotiations regarding any Acquisition
Proposal or furnish, or otherwise afford access, to any Person (other than
Investors Bancorp) any information or data with respect to Brooklyn Bancorp or
any of its Subsidiaries or otherwise relating to an Acquisition Proposal;
(iii) release any Person from, waive any provisions of, or fail to enforce any
confidentiality agreement or standstill agreement to which Brooklyn Bancorp is a
party; or (iv) enter into any agreement, agreement in principle or letter of
intent with respect to any Acquisition Proposal or approve or resolve to approve
any Acquisition Proposal or any agreement, agreement in principle or letter of
intent relating to an Acquisition Proposal. Any violation of the foregoing
restrictions by Brooklyn Bancorp or any Representative, whether or not such
Representative is so authorized and whether or not such Representative is
purporting to act on behalf of Brooklyn Bancorp or otherwise, shall be deemed to
be a breach of this Agreement by Brooklyn Bancorp. Brooklyn Bancorp and its
Subsidiaries shall, and shall cause each of Brooklyn Bancorp Representatives to,
immediately cease and cause to be terminated any and all existing discussions,
negotiations, and communications with any Persons with respect to any existing
or potential Acquisition Proposal.
 
For purposes of this Agreement, “Acquisition Proposal” shall mean any inquiry,
offer or proposal (other than an inquiry, offer or proposal from Investors
Bancorp), whether or not in writing, contemplating, relating to, or that could
reasonably be expected to lead to, an Acquisition Transaction. For purposes of
this Agreement, “Acquisition Transaction” shall mean (A) any transaction or
series of transactions involving any merger, consolidation, recapitalization,
share exchange, liquidation, dissolution or similar transaction involving
Brooklyn Bancorp or any of its Subsidiaries; (B) any transaction pursuant to
which any third party or group acquires or would acquire (whether through sale,
lease or other disposition), directly or indirectly, any assets of Brooklyn
Bancorp or any of its Subsidiaries representing, in the aggregate, twenty-five
percent (25%) or more of the assets of Brooklyn Bancorp and its Subsidiaries on
a consolidated basis; (C) any issuance, sale or other disposition of (including
by way of merger, consolidation, share exchange or any similar transaction)
securities (or options, rights or warrants to purchase or securities convertible
into, such securities) representing twenty-five percent (25%) or more of the
votes attached to the outstanding securities of Brooklyn Bancorp or any of its
Subsidiaries; (D) any tender offer or exchange offer that, if consummated, would
result in any third party or group beneficially owning twenty-five percent (25%)
or more of any class of equity securities of Brooklyn Bancorp or any of its
Subsidiaries; or (E) any transaction which is similar in form, substance or
purpose to any of the foregoing transactions, or any combination of the
foregoing.
 
(b) Notwithstanding Section 5.10(a), Brooklyn Bancorp may take any of the
actions described in clause (ii) of Section 5.10(a) if, but only if,
(i) Brooklyn Bancorp has received a bona fide unsolicited written Acquisition
Proposal that did not result from a breach of this Section 5.10; (ii) the
Brooklyn Bancorp Board determines in good faith, after consultation with and
having considered the advice of its outside legal counsel and its independent
financial advisor, that such Acquisition Proposal constitutes or is reasonably
likely to lead to a Superior Proposal; (iii) Brooklyn Bancorp has provided
Investors Bancorp with at least one (1) Business Day’s prior notice of such
determination; and (iv) prior to furnishing or affording access to any
information or data with respect to Brooklyn Bancorp or any of its Subsidiaries
or otherwise relating to an Acquisition Proposal, Brooklyn Bancorp receives from
such Person a confidentiality agreement with terms no less favorable to Brooklyn
Bancorp than those contained in the Confidentiality Agreement. Brooklyn Bancorp
shall promptly provide to Investors Bancorp any non-public information regarding
Brooklyn Bancorp or its Subsidiaries provided to any other Person that was not
previously provided to Investors Bancorp, such additional information to be
provided no later than the date of provision of such information to such other
party.
 
For purposes of this Agreement, “Superior Proposal” shall mean any bona fide
written proposal (on its most recently amended or modified terms, if amended or
modified) made by a third party to enter into an Acquisition Transaction on
terms that the Brooklyn Bancorp Board determines in its good faith judgment,
after consultation with and having considered the advice of outside legal
counsel and a financial advisor (i) would, if consummated,


40



--------------------------------------------------------------------------------



 



result in the acquisition of all, but not less than all, of the issued and
outstanding shares of Brooklyn Bancorp Common Stock or all, or substantially
all, of the assets of Brooklyn Bancorp and its Subsidiaries on a consolidated
basis; (ii) would result in a transaction that (A) involves consideration to the
holders of the shares of Brooklyn Bancorp Common Stock that is more favorable,
from a financial point of view, than the consideration to be paid to Brooklyn
Bancorp’s shareholders pursuant to this Agreement, considering, among other
things, the nature of the consideration being offered and any material
regulatory approvals or other risks associated with the timing of the proposed
transaction beyond or in addition to those specifically contemplated hereby, and
which proposal is not conditioned upon obtaining additional financing and
(B) is, in light of the other terms of such proposal, more favorable to Brooklyn
Bancorp’s shareholders than the Merger and the transactions contemplated by this
Agreement; and (iii) is reasonably likely to be completed on the terms proposed,
in each case taking into account all legal, financial, regulatory and other
aspects of the proposal.
 
(c) Brooklyn Bancorp shall promptly (and in any event within twenty-four
(24) hours) notify Investors Bancorp in writing if any proposals or offers are
received by, any information is requested from, or any negotiations or
discussions are sought to be initiated or continued with, Brooklyn Bancorp or
any Brooklyn Bancorp Representatives, in each case in connection with any
Acquisition Proposal, and such notice shall indicate the name of the Person
initiating such discussions or negotiations or making such proposal, offer or
information request and the material terms and conditions of any proposals or
offers (and, in the case of written materials relating to such proposal, offer,
information request, negotiations or discussion, providing copies of such
materials (including e-mails or other electronic communications) unless (i) such
materials constitute confidential information of the party making such offer or
proposal under an effective confidentiality agreement, (ii) disclosure of such
materials jeopardizes the attorney-client privilege or (iii) disclosure of such
materials contravenes any law, rule, regulation, order, judgment or decree.
Brooklyn Bancorp agrees that it shall keep Investors Bancorp informed, on a
current basis, of the status and terms of any such proposal, offer, information
request, negotiations or discussions (including any amendments or modifications
to such proposal, offer or request).
 
(d) Neither the Brooklyn Bancorp Board nor any committee thereof shall
(i) withdraw, qualify or modify, or propose to withdraw, qualify or modify, in a
manner adverse to Investors Bancorp in connection with the transactions
contemplated by this Agreement (including the Mergers), the Brooklyn Bancorp
Recommendation (as defined in Section 7.01), or make any statement, filing or
release, in connection with Brooklyn Bancorp Shareholders Meeting or otherwise,
inconsistent with the Brooklyn Bancorp Recommendation (it being understood that
taking a neutral position or no position with respect to an Acquisition Proposal
shall be considered an adverse modification of the Brooklyn Bancorp
Recommendation); (ii) approve or recommend, or publicly propose to approve or
recommend, any Acquisition Proposal; or (iii) enter into (or cause Brooklyn
Bancorp or any of its Subsidiaries to enter into) any letter of intent,
agreement in principle, acquisition agreement or other agreement (A) related to
any Acquisition Transaction (other than a confidentiality agreement entered into
in accordance with the provisions of Section 5.10(b)) or (B) requiring Brooklyn
Bancorp to abandon, terminate or fail to consummate the Mergers or any other
transaction contemplated by this Agreement.
 
(e) Notwithstanding Section 5.10(d), prior to the date of Brooklyn Bancorp
Shareholders Meeting, the Brooklyn Bancorp Board may approve or recommend to the
shareholders of Brooklyn Bancorp a Superior Proposal and withdraw, qualify or
modify the Brooklyn Bancorp Recommendation in connection therewith (a “Brooklyn
Bancorp Subsequent Determination”) after the third (3rd) Business Day following
Investors Bancorp’s receipt of a notice (the “Notice of Superior Proposal”) from
Brooklyn Bancorp advising Investors Bancorp that the Brooklyn Bancorp Board has
decided that a bona fide unsolicited written Acquisition Proposal that it
received (that did not result from a breach of this Section 5.10) constitutes a
Superior Proposal (it being understood that Brooklyn Bancorp shall be required
to deliver a new Notice of Superior Proposal in respect of any revised Superior
Proposal from such third party or its affiliates that Brooklyn Bancorp proposes
to accept and the subsequent notice period shall be two (2) business days) if,
but only if, (i) the Brooklyn Bancorp Board has reasonably determined in good
faith, after consultation with and having considered the advice of outside legal
counsel and a financial advisor, that the failure to take such actions would be
reasonably likely to be inconsistent with its fiduciary duties to Brooklyn
Bancorp’s shareholders under applicable law, and (ii) at the end of such three
(3) Business Day period or the two (2) Business Day Period (as the case may be),
after taking into account any such adjusted, modified or amended terms as may
have been committed to in writing by Investors Bancorp since its receipt of such
Notice of Superior


41



--------------------------------------------------------------------------------



 



Proposal (provided, however, that Investors Bancorp shall not have any
obligation to propose any adjustments, modifications or amendments to the terms
and conditions of this Agreement), Brooklyn Bancorp Board has again in good
faith made the determination (A) in clause (i) of this Section 5.10(e) and
(B) that such Acquisition Proposal constitutes a Superior Proposal.
Notwithstanding the foregoing, the changing, qualifying or modifying of the
Brooklyn Bancorp Recommendation or the making of a Brooklyn Bancorp Subsequent
Determination by the Brooklyn Bancorp Board shall not change the approval of the
Brooklyn Bancorp Board for purposes of causing any Takeover Laws to be
inapplicable to this Agreement and the Brooklyn Bancorp Voting Agreements and
the transactions contemplated hereby and thereby, including the Merger.
 
(f) Nothing contained in this Section 5.10 shall prohibit Brooklyn Bancorp or
the Brooklyn Bancorp Board from complying with Brooklyn Bancorp’s obligations
required under Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act;
provided, however, that any such disclosure relating to an Acquisition Proposal
shall be deemed a change in Brooklyn Bancorp Recommendation unless Brooklyn
Bancorp Board reaffirms Brooklyn Bancorp Recommendation in such disclosure.
 
Section 5.11  Reserves and Merger-Related Costs.
 
Brooklyn Bancorp agrees to consult with Investors Bancorp with respect to its
loan, litigation and real estate valuation policies and practices (including
loan classifications and levels of reserves). Investors Bancorp and Brooklyn
Bancorp shall also consult with respect to the character, amount and timing of
restructuring charges to be taken by each of them in connection with the
transactions contemplated hereby and shall take such charges as Investors
Bancorp shall reasonably request and which are not inconsistent with GAAP,
provided that (i) no such actions need be effected until Investors Bancorp shall
have irrevocably certified to Brooklyn Bancorp that all conditions set forth in
Article VIII to the obligation of Investors Bancorp to consummate the
transactions contemplated hereby (other than the delivery of certificates or
opinions) have been satisfied or, where legally permissible, waived, and
(ii) the effect of any such actions shall not be included in calculating
Brooklyn Bancorp Delinquent Loans.
 
Section 5.12  Board of Directors and Committee Meetings.
 
Brooklyn Bancorp and Brooklyn Federal Savings shall permit representatives of
Investors Bancorp (no more than two) to attend any meeting of the Board of
Directors of Brooklyn Bancorp and/or Brooklyn Federal Savings or the Executive
and Loan Committees thereof as an observer, subject to the Confidentiality
Agreement, provided that neither Brooklyn Bancorp nor Brooklyn Federal Savings
shall be required to permit the Investors Bancorp representative to remain
present during any confidential discussion of this Agreement and the
transactions contemplated hereby or any third party proposal to acquire control
of Brooklyn Bancorp or Brooklyn Federal Savings or during any other matter that
the respective Board of Directors has reasonably determined to be confidential
with respect to Investors Bancorp’s participation.
 
Investors Bancorp shall bear all legal and financial responsibility for ensuring
that observer rights shall not constitute control of Brooklyn Bancorp or
Brooklyn Federal Savings under applicable laws.
 
Section 5.13  Voting of MHC Shares; Brooklyn MHC Members Meeting
 
Brooklyn MHC shall vote the MHC Shares in favor of the Mid-Tier Merger, and if
required, Brooklyn MHC shall submit this Agreement and/or the MHC Merger
contemplated herein to the Brooklyn MHC Members for approval, and the Board of
Directors of Brooklyn MHC shall recommend approval of this Agreement to the
Brooklyn MHC Members.
 
Section 5.14  REIT Matters.
 
Each of the Brooklyn Parties will take all necessary actions to enable the REIT
to merge or liquidate into Brooklyn Federal Savings at Closing.


42



--------------------------------------------------------------------------------



 



 
ARTICLE VI

 
COVENANTS OF INVESTORS BANCORP
 
Section 6.01  Conduct of Business.
 
During the period from the date of this Agreement to the Effective Time, except
with the written consent of Brooklyn Bancorp, which consent will not be
unreasonably withheld, Investors Bancorp will, and it will cause each Investors
Bancorp Subsidiary to use reasonable efforts to preserve intact its business
organization and assets and maintain its rights and franchises; and voluntarily
take no action that would, or would be reasonably likely to: (i) adversely
affect the ability of the parties to obtain the Regulatory Approvals or other
approvals of Governmental Entities required for the transactions contemplated
hereby, or materially increase the period of time necessary to obtain such
approvals; (ii) adversely affect its ability to perform its covenants and
agreements under this Agreement; or (iii) result in the representations and
warranties contained in Article IV of this Agreement not being true and correct
on the date of this Agreement or at any future date on or prior to the Closing
Date or in any of the conditions set forth in Article VIII hereof not being
satisfied.
 
Section 6.02  Current Information.
 
During the period from the date of this Agreement to the Effective Time,
Investors Bancorp will cause one or more of its representatives to confer with
representatives of Brooklyn Bancorp and report the general status of matters
relating to the completion of the transactions contemplated hereby, at such
times as Brooklyn Bancorp may reasonably request. Investors Bancorp will
promptly notify Brooklyn Bancorp, to the extent permitted by applicable law, of
any governmental complaints, investigations or hearings (or communications
indicating that the same may be contemplated), which might adversely affect the
ability of the parties to obtain the Regulatory Approvals or materially increase
the period of time necessary to obtain such approvals; or the institution of
material litigation involving Investors Bancorp and any Investors Bancorp
Subsidiary.
 
Section 6.03  Financial and Other Statements.
 
Investors Bancorp will make available to Brooklyn Bancorp the Securities
Documents filed by it with the SEC under the Securities Laws. Investors Bancorp
will furnish to Brooklyn Bancorp copies of all documents, statements and reports
as it files with any Regulatory Authority with respect to the Mergers.
 
Section 6.04  Disclosure Supplements.
 
From time to time prior to the Effective Time, Investors Bancorp will promptly
supplement or amend the Investors Bancorp Disclosure Schedule delivered in
connection herewith with respect to any material matter hereafter arising which,
if existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Investors Bancorp Disclosure
Schedule or which is necessary to correct any information in such Investors
Bancorp Disclosure Schedule which has been rendered inaccurate thereby. No
supplement or amendment to such Investors Bancorp Disclosure Schedule shall have
any effect for the purpose of determining satisfaction of the conditions set
forth in Article VIII.
 
Section 6.05  Consents and Approvals of Third Parties.
 
Investors shall use all commercially reasonable efforts to obtain as soon as
practicable all consents and approvals, necessary or desirable for the
consummation of the transactions contemplated by this Agreement.
 
Section 6.06  Regulatory Cooperation.
 
Each of the Investors Parties will cooperate with the Brooklyn Federal Parties
and use all reasonable efforts to promptly prepare all necessary documentation,
to effect all necessary filings and to obtain all necessary permits, consents,
waivers, approvals and authorizations of the SEC, the Regulatory Authorities and
any other third parties and governmental bodies necessary to consummate the
transactions contemplated by this Agreement. Applications to Regulatory
Authorities for Regulatory Approvals to the transactions contemplated by this
Agreement shall be filed in definitive form no later than twenty-one (21) days
after the date of this Agreement. Investors Parties and Brooklyn Federal Parties
will furnish each other and each other’s counsel with all information concerning
themselves, their subsidiaries, directors, officers and shareholders and such
other matters as may be necessary


43



--------------------------------------------------------------------------------



 



or advisable in connection with the Merger Proxy Statement and any application,
petition or any other statement or application made by or on behalf of Brooklyn
and/or Investors to any Regulatory Authority or governmental body in connection
with the Mergers, and the other transactions contemplated by this Agreement.
Brooklyn Federal Parties shall have the right to review and approve in advance
all characterizations of the information relating to the Brooklyn Federal
Parties which appear in any filing made in connection with the transactions
contemplated by this Agreement with any Regulatory Authority. Investors Parties
shall give Brooklyn Federal Parties and its counsel the opportunity to review
and comment on each filing prior to its being filed with a Regulatory Authority
and shall give Brooklyn Federal Parties and its counsel the opportunity to
review and comment on all regulatory filings, amendments and supplements to such
filings and all responses to requests for additional information and replies to
comments prior to their being filed with, or sent to, a Regulatory Authority.
 
Section 6.07  Failure to Fulfill Conditions.
 
In the event that Investors Bancorp determines that a condition to its
obligation to complete the Merger cannot be fulfilled and that it will not waive
that condition, it will promptly notify Brooklyn Bancorp.
 
Section 6.08  Employee Benefits.
 
(a) Investors Bancorp will review all Brooklyn Bancorp Compensation and Benefit
Plans to determine whether to maintain, terminate or continue such plans. In the
event employee compensation and/or benefits as currently provided by Brooklyn
Bancorp or any Brooklyn Subsidiary are changed or terminated by Investors
Bancorp, in whole or in part, Investors Bancorp shall provide Continuing
Employees (as defined below) with compensation and benefits that are, in the
aggregate, substantially similar to the compensation and benefits provided to
similarly situated employees of Investors Bancorp or applicable Investors
Bancorp Subsidiary (as of the date any such compensation or benefit is
provided). Employees of Brooklyn Bancorp or any Brooklyn Subsidiary who become
participants in an Investors Bancorp Compensation and Benefit Plan shall, for
purposes of determining eligibility for and for any applicable vesting periods
of such employee benefits only (and not for benefit accrual purposes unless
specifically set forth herein) be given credit for meeting eligibility and
vesting requirements in such plans for service as an employee of Brooklyn
Bancorp or Brooklyn Federal Savings or any predecessor thereto prior to the
Effective Time, provided, however, that credit for prior service shall not be
given for any purpose under the Investors Bancorp ESOP, and provided further,
that credit for benefit accrual purposes will be given only for purposes of
Investors Bancorp vacation policies or programs and for purposes of the
calculation of severance benefits under any severance compensation plan of
Investors Bancorp. This Agreement shall not be construed to limit the ability of
Investors Bancorp or Investors Bank to terminate the employment of any employee
or to review employee benefits programs from time to time and to make such
changes (including terminating any program) as they deem appropriate.
 
(b) Investors Bancorp shall honor the terms of all employment, consulting and
change in control agreements set forth on Brooklyn Disclosure Schedule 3.12(a),
to the extent permitted under 12 U.S.C. Section 1828(k) and 12 CFR Part 359 et.
seq.
 
(c) In the event of any termination or consolidation of any Brooklyn Bancorp
health plan with any Investors Bancorp health plan, Investors Bancorp shall make
available to employees of Brooklyn Bancorp or any Brooklyn Subsidiary who
continue employment with Investors Bancorp or an Investors Bancorp Subsidiary
(“Continuing Employees”) and their dependents employer-provided health coverage
on the same basis as it provides such coverage to Investors Bancorp employees.
Unless a Continuing Employee affirmatively terminates coverage under an Brooklyn
Bancorp health plan prior to the time that such Continuing Employee becomes
eligible to participate in the Investors Bancorp health plan, no coverage of any
of the Continuing Employees or their dependents shall terminate under any of the
Brooklyn Bancorp health plans prior to the time such Continuing Employees and
their dependents become eligible to participate in the health plans, programs
and benefits common to all employees of Investors Bancorp and their dependents.
In the event of a termination or consolidation of any Brooklyn Bancorp health
plan, terminated Brooklyn Bancorp employees and qualified beneficiaries will
have the right to continued coverage under group health plans of Investors
Bancorp in accordance with COBRA, consistent with the provisions below. All
Brooklyn Bancorp Employees who cease participating in a Brooklyn Bancorp health
plan and become participants in a comparable Investors Bancorp health plan (each
a “Former Brooklyn Bancorp Health Plan Participant”) shall receive credit for
any co-payment and deductibles paid under Brooklyn Bancorp’s health plan for


44



--------------------------------------------------------------------------------



 



purposes of satisfying any applicable deductible or out-of-pocket requirements
under the Investors Bancorp health plan, upon substantiation, in a form
satisfactory to Investors Bancorp that such co-payment and/or deductible has
been satisfied. With respect to any Former Brooklyn Bancorp Health Plan
Participant, any coverage limitation under the Investors Bancorp health plan due
to any pre-existing condition shall be waived by the Investors Bancorp health
plan to the degree that such condition was covered by the Brooklyn Bancorp
health plan and such condition would otherwise have been covered by the
Investors Bancorp health plan in the absence of such coverage limitation.
 
Section 6.09  Directors and Officers Indemnification and Insurance.
 
(a) For a period of six years after the Effective Time, Investors Bancorp shall
indemnify, defend and hold harmless each person who is now, or who has been at
any time before the date hereof or who becomes before the Effective Time, an
officer or director of Brooklyn Bancorp or an Brooklyn Subsidiary (the
“Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including attorney’s fees), liabilities or judgments or amounts that are paid
in settlement (which settlement shall require the prior written consent of
Investors Bancorp, which consent shall not be unreasonably withheld) of or in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, or administrative (each a “Claim”), in which an Indemnified
Party is, or is threatened to be made, a party or witness in whole or in part or
arising in whole or in part out of the fact that such person is or was a
director, officer or employee of Brooklyn Bancorp or an Brooklyn Subsidiary if
such Claim pertains to any matter of fact arising, existing or occurring at or
before the Effective Time (including, without limitation, the Merger and the
other transactions contemplated hereby), regardless of whether such Claim is
asserted or claimed before, or after, the Effective Time, to the fullest extent
as would have been permitted by Brooklyn Bancorp under the applicable
Regulations and under Brooklyn Bancorp’s Certificate of Incorporation and
Bylaws. Investors Bancorp shall pay expenses in advance of the final disposition
of any such action or proceeding to each Indemnified Party to the fullest extent
as would have been permitted by Brooklyn Bancorp under applicable Regulations
and under Brooklyn Bancorp’s Certificate of Incorporation and Bylaws, upon
receipt of an undertaking to repay such advance payments if he shall be
adjudicated or determined to be not entitled to indemnification in the manner
set forth below. Any Indemnified Party wishing to claim indemnification under
this Section 6.09 upon learning of any Claim, shall notify Investors Bancorp
(but the failure to so notify Investors Bancorp shall not relieve it from any
liability which it may have under this Section 6.09, except to the extent such
failure materially prejudices Investors Bancorp) and shall deliver to Investors
Bancorp the undertaking referred to in the previous section. In the event of any
such claim, action, suit, proceeding or investigation (whether arising before or
after the Effective Time), (i) Investors Bancorp or an insurance carrier
pursuant to Section 6.09(c) below shall have the right to assume the defense
thereof and Investors Bancorp shall not be liable to such Indemnified Persons
for any legal expenses of other counsel or any other expenses subsequently
incurred by such Indemnified Persons in connection with the defense thereof,
except that if Investors Bancorp elects not to assume such defense or counsel
for the Indemnified Persons advises that there are issues which raise conflicts
of interest between Investors Bancorp and the Indemnified Persons, the
Indemnified Persons may retain counsel which is reasonably satisfactory to
Investors Bancorp, unless the Indemnified Person is provided with counsel by an
insurance carrier pursuant to Section 6.09(c) below, and Investors Bancorp shall
pay, promptly as statements therefore are received, the reasonable fees and
expenses of such counsel for the Indemnified Persons (which may not exceed one
firm in any jurisdiction), (ii) the Indemnified Persons will cooperate in the
defense of any such matter, (iii) Investors Bancorp shall not be liable for any
settlement effected without its prior written consent (which consent shall not
be unreasonably withheld) and (iv) Investors Bancorp shall have no obligation
hereunder to the extent that a federal or state banking agency or a court of
competent jurisdiction shall determine that indemnification of an Indemnified
Person in the manner contemplated hereby is prohibited by applicable laws and
regulations.
 
(b) In the event that either Investors Bancorp or any of its successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving bank or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the
successors and assigns of Investors Bancorp shall assume the obligations set
forth in this Section 6.09.
 
(c) Investors Bancorp shall use its best efforts to maintain, or shall cause
Investors Bank to maintain, in effect for six years following the Effective
Time, the current directors’ and officers’ liability insurance policies covering
the officers and directors of Brooklyn Bancorp (provided, that Investors Bancorp
may substitute therefor policies of


45



--------------------------------------------------------------------------------



 



at least the same coverage containing terms and conditions which are not
materially less favorable) with respect to matters occurring at or prior to the
Effective Time; provided, however, that in no event shall Investors Bancorp be
required to expend pursuant to this Section 7.9.3 an amount that in the
aggregate is more than 200% of the annual cost currently expended by Brooklyn
Bancorp with respect to such insurance (the “Maximum Amount”); provided,
further, that if the amount of the annual premium necessary to maintain or
procure such insurance coverage exceeds the Maximum Amount, Investors Bancorp
shall maintain the most advantageous policies of directors’ and officers’
insurance obtainable for a premium equal to the Maximum Amount. In connection
with the foregoing, Brooklyn Bancorp agrees in order for Investors Bancorp to
fulfill its agreement to provide directors and officers liability insurance
policies for six years to provide such insurer or substitute insurer with such
reasonable and customary representations as such insurer may request with
respect to the reporting of any prior claims.
 
(d) The obligations of Investors Bancorp provided under this Section 6.09 are
intended to be enforceable against Investors Bancorp directly by the Indemnified
Parties and shall be binding on all respective successors and permitted assigns
of Investors Bancorp.
 
ARTICLE VII

 
REGULATORY AND OTHER MATTERS
 
Section 7.01  Brooklyn Bancorp Shareholders Meeting.
 
Brooklyn Bancorp will (i) as promptly as practicable after it is informed by the
SEC that either the SEC will not review, or has no further comments as to, the
Merger Proxy Statement, take all steps necessary to duly call, give notice of,
convene and hold a meeting of its shareholders (the “Brooklyn Bancorp
Shareholders Meeting”), for the purpose of considering this Agreement and the
Merger, and for such other purposes as may be, in Brooklyn Bancorp’s reasonable
judgment, necessary or desirable, (ii) subject to Section 6.10, have its Board
of Directors recommend approval of this Agreement to the Brooklyn Bancorp
shareholders (the “Brooklyn Bancorp Recommendation”).
 
Section 7.02  Merger Proxy Statement.
 
(a) For the purposes of holding the Brooklyn Bancorp Shareholders Meeting and
soliciting the approval of the Brooklyn Bancorp shareholders, Brooklyn Bancorp
shall draft and prepare, and Investors Bancorp shall cooperate in the
preparation of, a proxy statement satisfying all applicable requirements of the
Exchange Act and of the applicable state securities and banking laws, and the
rules and regulations thereunder (such proxy statement in the form mailed to the
Brooklyn Bancorp shareholders, together with any and all amendments or
supplements thereto, being herein referred to as the “Merger Proxy Statement”).
Brooklyn Bancorp shall file the Merger Proxy Statement with the SEC. Brooklyn
Bancorp shall use its best efforts to have the Merger Proxy Statement cleared
for mailing as promptly as practicable after such filing, and Brooklyn Bancorp
shall thereafter promptly mail the Merger Proxy Statement to the Brooklyn
Bancorp shareholders.
 
(b) Investors Bancorp shall provide Brooklyn Bancorp with any information
concerning itself that Brooklyn Bancorp may reasonably request in connection
with the drafting and preparation of the Merger Proxy Statement, and Brooklyn
Bancorp shall notify Investors Bancorp promptly of the receipt of any comments
of the SEC with respect to the Merger Proxy Statement and of any requests by the
SEC for any amendment or supplement thereto or for additional information and
shall provide to Investors Bancorp promptly copies of all correspondence between
Brooklyn Bancorp or any of their representatives and the SEC. Brooklyn Bancorp
shall give Investors Bancorp and its counsel the opportunity to review and
comment on the Merger Proxy Statement prior to its being filed with the SEC and
shall give Investors Bancorp and its counsel the opportunity to review and
comment on all amendments and supplements to the Merger Proxy Statement and all
responses to requests for additional information and replies to comments prior
to their being filed with, or sent to, the SEC. Each of Investors Bancorp and
Brooklyn Bancorp agrees to use all reasonable efforts, after consultation with
the other party hereto, to respond promptly to all such comments of and requests
by the SEC and to cause the Merger Proxy Statement and all required amendments
and supplements thereto to be mailed to the holders of Brooklyn Bancorp Common
Stock entitled to vote at the Brooklyn Bancorp Shareholders Meeting hereof at
the earliest practicable time.


46



--------------------------------------------------------------------------------



 



 
(c) Brooklyn Bancorp and Investors Bancorp shall promptly notify the other party
if at any time it becomes aware that the Merger Proxy Statement contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. In such
event, Brooklyn Bancorp shall cooperate with Investors Bancorp in the
preparation of a supplement or amendment to such Merger Proxy Statement that
corrects such misstatement or omission, and Brooklyn Bancorp shall file an
amended Merger Proxy Statement with the SEC, and Brooklyn Bancorp shall mail an
amended Merger Proxy Statement to the Brooklyn Bancorp shareholders.
 
Section 7.03  Brooklyn MHC Membership Approval
 
(a) If the approval of the Brooklyn MHC Members for the MHC Merger is required
by a Regulatory Authority, Brooklyn MHC will take all steps necessary to duly
call, give notice of, convene and hold a meeting of its Members (the “Brooklyn
MHC Members Meeting”), for the purpose of considering this Agreement and the MHC
Merger. Brooklyn MHC shall draft and prepare, and Investors Bancorp shall
cooperate in the preparation of, a proxy statement satisfying all applicable
requirements (such proxy statement in the form mailed to the Brooklyn MHC
members, together with any and all amendments or supplements thereto, being
herein referred to as the “Members Proxy Statement”). Brooklyn MHC shall file
the Members Proxy Statement with the Regulatory Authority. Brooklyn MHC shall
use its best efforts to have the Members Proxy Statement cleared for mailing as
promptly as practicable after such filing, and Brooklyn MHC shall thereafter
promptly mail the Members Proxy Statement to the Brooklyn MHC Members.
 
(b) Investors Bancorp shall provide Brooklyn MHC with any information concerning
itself that Brooklyn MHC may reasonably request in connection with the drafting
and preparation of the Members Proxy Statement, and Brooklyn Bancorp shall
notify Investors Bancorp promptly of the receipt of any comments of the
applicable Regulatory Authority with respect to the Members Proxy Statement and
of any requests by the applicable Regulatory Authority for any amendment or
supplement thereto or for additional information and shall provide to Investors
Bancorp promptly copies of all correspondence between Investors Bancorp or any
of their representatives and the applicable Regulatory Authority. Brooklyn MHC
shall give Investors Bancorp and its counsel the opportunity to review and
comment on the Members Proxy Statement prior to its being filed with the
applicable Regulatory Authority and shall give Investors Bancorp and its counsel
the opportunity to review and comment on all amendments and supplements to the
Members Proxy Statement and all responses to requests for additional information
and replies to comments prior to their being filed with, or sent to, the
applicable Regulatory Authority. Each of Investors Bancorp and each Brooklyn
Federal Party agrees to use all reasonable efforts, after consultation with the
other party hereto, to respond promptly to all such comments of and requests by
the applicable Regulatory Authority and to cause the Members Proxy Statement and
all required amendments and supplements thereto to be mailed to the Brooklyn MHC
Members entitled to vote at the Brooklyn MHC Members Meeting hereof at the
earliest practicable time.
 
(c) Brooklyn MHC and Investors Bancorp shall promptly notify the other party if
at any time it becomes aware that the Members Proxy Statement contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. In such
event, Brooklyn MHC shall cooperate with Investors Bancorp in the preparation of
a supplement or amendment to such Members Proxy Statement that corrects such
misstatement or omission, and Brooklyn MHC shall file an amended Members Proxy
Statement with the applicable Regulatory Authority, and Brooklyn MHC shall mail
an amended Members Proxy Statement to the Brooklyn MHC Members.
 
Section 7.04  Regulatory Approvals.
 
The Parties will cooperate with each other and use all reasonable efforts to
promptly prepare all necessary documentation, to effect all necessary filings
and to obtain all necessary permits, consents, waivers, approvals and
authorizations of the SEC, the Regulatory Authorities and any other third
parties and governmental bodies necessary to consummate the transactions
contemplated by this Agreement. The Parties will furnish each other and each
other’s counsel with all information concerning themselves, their subsidiaries,
directors, officers and shareholders and such other matters as may be necessary
or advisable in connection with the Merger Proxy Statement and any Membership
Proxy Statement and any application, petition or any other statement or
application made to any Regulatory Authority or Governmental Entity in
connection with the Mergers, and the other


47



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement. Brooklyn Bancorp shall have the
right to review the information relating to Brooklyn Bancorp and any of its
Subsidiaries, which appear in any filing made in connection with the
transactions contemplated by this Agreement with any Regulatory Authority or any
Governmental Entity. Investors Bancorp shall give Brooklyn Bancorp and its
counsel the opportunity to review each filing prior to its being filed with a
Regulatory Authority and shall give Brooklyn Bancorp and its counsel the
opportunity to review all regulatory filings, amendments and supplements to such
filings and all responses to requests for additional information and replies to
comments prior to their being filed with, or sent to, a Regulatory Authority.
 
ARTICLE VIII

 
CLOSING CONDITIONS
 
Section 8.01  Conditions to Each Party’s Obligations under this Agreement.
 
The respective obligations of each party under this Agreement shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
none of which may be waived:
 
(a) Shareholder and Membership Approval.  This Agreement and the transactions
contemplated hereby shall have been approved by the requisite vote of the
shareholders of Brooklyn Bancorp and if required, by the requisite vote of the
Brooklyn MHC Members.
 
(b) Injunctions.  None of the parties hereto shall be subject to any order,
decree or injunction of a court or agency of competent jurisdiction that enjoins
or prohibits the consummation of the transactions contemplated by this Agreement
and no statute, rule or regulation shall have been enacted, entered,
promulgated, interpreted, applied or enforced by any Governmental Entity or
Regulatory Authority that enjoins or prohibits the consummation of the
transactions contemplated by this Agreement.
 
(c) Regulatory Approvals.  All Regulatory Approvals required to consummate the
transactions contemplated by this Agreement shall have been obtained and shall
remain in full force and effect and all waiting periods relating to such
approvals shall have expired; all other necessary approvals, authorizations and
consents of any Governmental Entities required to consummate the transactions
contemplated by this Agreement, the failure of which to obtain would reasonably
be expected to have a Material Adverse Effect, shall have been obtained and
shall remain in full force and effect and all waiting periods relating to such
approvals, authorizations or consents shall have expired. No such approval,
authorization or consent shall include any condition or requirement, excluding
standard conditions that are normally imposed by the Regulatory Authorities in
bank merger transactions, that would, in the good faith reasonable judgment of
the Board of Directors of Investors Bancorp, materially and adversely affect the
business, operations, financial condition, property or assets of the combined
enterprise of the Parties or materially impair the value of Brooklyn Federal
Savings to Investors Bancorp.
 
(d) Merger Proxy Statement.  No proceedings shall have been initiated or
threatened by the SEC challenging the Merger Proxy Statement.
 
(e) Tax Opinion.  On the basis of facts, representations and assumptions which
shall be consistent with the state of facts existing at the Closing Date,
Investors Bancorp shall have received an opinion of Luse Gorman Pomerenk &
Schick, P.C., acceptable in form and substance to Investors Bancorp, dated as of
the Closing Date, substantially to the effect that for federal income tax
purposes, the Mergers will qualify as reorganizations within the meaning of
Section 368(a) of the Code. In rendering the tax opinion described in this
Section 8.01, the law firm may require and rely upon customary representations
contained in certificates of officers of Investors Bancorp and Brooklyn Bancorp
and their respective Subsidiaries.
 
Section 8.02  Conditions to the Obligations of Investors under this Agreement.
 
The obligations of the Investors under this Agreement shall be further subject
to the satisfaction of the conditions set forth in this Sections 8.02 at or
prior to the Closing Date:
 
(a) Representations and Warranties.  Each of the representations and warranties
of the Brooklyn Federal Parties set forth in this Agreement that are qualified
as to materiality shall be true and correct,


48



--------------------------------------------------------------------------------



 



and each of the representations and warranties of the Brooklyn Federal Parties
that are not so qualified shall be true and correct in all material respects, in
each case as of the date of this Agreement and upon the Effective Time with the
same effect as though all such representations and warranties had been made on
the Effective Time (except to the extent such representations and warranties
speak as of an earlier date); and Brooklyn Bancorp shall have delivered to
Investors Bancorp a certificate to such effect signed by the Chief Executive
Officer and the Chief Financial Officer of Brooklyn Bancorp as of the Effective
Time.
 
(b) Agreements and Covenants.  With respect to covenants and obligations
relating to the Commercial Real Estate Loan Portfolio set forth in this
Agreement, the Brooklyn Federal Parties shall have performed all obligations,
and complied with all agreements or covenants to be performed or complied with
by it at or prior to the Effective Time. With respect to all other covenants and
obligations set forth in this Agreement, the Brooklyn Federal Parties shall have
performed in all material respects all obligations, and complied in all material
respects with all agreements or covenants to be performed or complied with by it
at or prior to the Effective Time. Investors Bancorp shall have received a
certificate signed on behalf of Brooklyn Bancorp by the Chief Executive Officer
and Chief Financial Officer of Brooklyn Bancorp to such effects dated as of the
Effective Time.
 
(c) Permits, Authorizations, Etc.  The Brooklyn Federal Parties shall have
obtained any and all material permits, authorizations, consents, waivers,
clearances or approvals required for the lawful consummation of the Merger and
the Bank Merger.
 
(d) Appraisal Rights.  The aggregate number of shares of Brooklyn Bancorp Common
Stock with respect to which the holders thereof have exercised and not withdrawn
their appraisal rights shall not exceed 10% of the Minority Shares, as of the
record date for the Brooklyn Bancorp Shareholders Meeting.
 
(e) No Material Adverse Effect.  Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect with respect to the Brooklyn
Bancorp on a consolidated basis.
 
Brooklyn Bancorp will furnish Investors Bancorp with such certificates of its
officers or others and such other documents to evidence fulfillment of the
conditions set forth in this Section 8.02 as Investors Bancorp may reasonably
request.
 
Section 8.03  Conditions to the Obligations of the Brooklyn Federal Parties
under this Agreement.
 
The obligations of the Brooklyn Federal Parties under this Agreement shall be
further subject to the satisfaction of the conditions set forth in this
Section 8.03 at or prior to the Closing Date:
 
(a) Representations and Warranties.  Each of the representations and warranties
of Investors set forth in this Agreement that are qualified as to materiality
shall be true and correct, and each of the representations and warranties of
Investors that are not so qualified shall be true and correct in all material
respects, in each case as of the date of this Agreement and upon the Effective
Time with the same effect as though all such representations and warranties had
been made on the Effective Time (except to the extent such representations and
warranties speak as of an earlier date); and Investors Bancorp shall have
delivered to Brooklyn Bancorp a certificate to such effect signed by the Chief
Operating Officer and the Chief Financial Officer of Investors Bancorp as of the
Effective Time.
 
(b) Agreements and Covenants.  Investors shall have performed in all material
respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and Brooklyn Bancorp shall have received a certificate
signed on behalf of Investors Bancorp by the Chief Operating Officer and Chief
Financial Officer to such effect dated as of the Effective Time.
 
(c) Permits, Authorizations, Etc.  Investors shall have obtained any and all
material permits, authorizations, consents, waivers, clearances or approvals
required for the lawful consummation of the Mergers.
 
(d) Payment of Cash Merger Consideration.  Investors Bancorp shall have
delivered the Exchange Fund to the Exchange Agent on or before the Closing Date
and the Exchange Agent shall provide Brooklyn Bancorp with a certificate
evidencing such delivery.


49



--------------------------------------------------------------------------------



 



 
Investors Bancorp will furnish Brooklyn Bancorp with such certificates of their
officers or others and such other documents to evidence fulfillment of the
conditions set forth in this Section 8.03 as Brooklyn Bancorp may reasonably
request.
 
ARTICLE IX

 
THE CLOSING
 
Section 9.01  Time and Place.
 
Subject to the provisions of Articles VIII and X hereof, the Closing of the
transactions contemplated hereby shall take place at the offices of Luse Gorman
Pomerenk & Schick, 5335 Wisconsin Avenue, Suite 780, Washington, D.C. at
10:00 a.m., or at such other place or time upon which Investors Bancorp and
Brooklyn Bancorp mutually agree. A pre-closing of the transactions contemplated
hereby (the “Pre-Closing”) shall take place at the offices of Luse Gorman
Pomerenk & Schick, 5335 Wisconsin Avenue, Suite 780, Washington, D.C. at
10:00 a.m. on the day prior to the Closing Date.
 
Section 9.02  Deliveries at the Pre-Closing and the Closing.
 
At the Pre-Closing there shall be delivered to Investors Bancorp and Brooklyn
Bancorp the opinions, certificates, and other documents and instruments required
to be delivered at the Pre-Closing under Article IX hereof. At or prior to the
Closing, Investors Bancorp shall have delivered the Cash Merger Consideration as
set forth under Section 8.03 hereof.
 
ARTICLE X

 
TERMINATION, AMENDMENT AND WAIVER
 
Section 10.01  Termination.
 
This Agreement may be terminated at any time prior to the Closing Date, whether
before or after approval of the Mid-Tier Merger by the shareholders of Brooklyn
Bancorp:
 
(a) At any time by the mutual written agreement of Investors Bancorp and
Brooklyn Bancorp;
 
(b) By the Board of Directors of either Investors Bancorp or Brooklyn Bancorp
(provided, that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) if there
shall have been a material breach of any of the representations or warranties
set forth in this Agreement (disregarding any qualification as to Knowledge) on
the part of the other party, which breach by its nature cannot be cured prior to
the Termination Date or shall not have been cured within 30 days after written
notice of such breach by the terminating party to the other party;
 
(c) By the Board of Directors of Investors Bancorp or Brooklyn Bancorp
(provided, that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) if there
shall have been a material failure to perform or comply with any of the
covenants or agreements set forth in this Agreement on the part of the other
party, which failure by its nature cannot be cured prior to the Termination Date
or shall not have been cured within 30 days after written notice of such failure
by the terminating party to the other party;
 
(d) At the election of the Board of Directors of either Investors Bancorp or
Brooklyn Bancorp if the Closing shall not have occurred by the Termination Date,
or such later date as shall have been agreed to in writing by Investors Bancorp
and Brooklyn Bancorp; provided, that no party may terminate this Agreement
pursuant to this Section 10.01(d) if the failure of the Closing to have occurred
on or before said date was due to such party’s material breach of any
representation, warranty, covenant or other agreement contained in this
Agreement;
 
(e) By the Board of Directors of either Investors Bancorp or Brooklyn Bancorp
if: (x) the shareholders of Brooklyn Bancorp shall have voted at the Brooklyn
Bancorp Shareholders Meeting on the transactions


50



--------------------------------------------------------------------------------



 



contemplated by this Agreement and such vote shall not have been sufficient to
approve such transactions, or (y) the members of Brooklyn MHC shall have voted
at the Brooklyn MHC Members Meeting on the transactions contemplated by this
Agreement and such vote shall not have been sufficient to approve the
transactions;
 
(f) By the Board of Directors of either Investors Bancorp or Brooklyn Bancorp if
(i) final action has been taken by a Regulatory Authority whose approval is
required in connection with this Agreement and the transactions contemplated
hereby, which final action (x) has become unappealable and (y) does not approve
this Agreement or the transactions contemplated hereby, or (ii) any court of
competent jurisdiction or other governmental authority shall have issued an
order, decree, ruling or taken any other action restraining, enjoining or
otherwise prohibiting any of the Mergers and such order, decree, ruling or other
action shall have become final and nonappealable;
 
(g) By the Board of Directors of Investors Bancorp if Brooklyn Bancorp has
received a Superior Proposal, and in accordance with Section 5.10 of this
Agreement, the Board of Directors of Brooklyn Bancorp has entered into an
acquisition agreement with respect to the Superior Proposal, terminated this
Agreement, or withdraws its recommendation of this Agreement, fails to make such
recommendation or modifies or qualifies its recommendation in a manner adverse
to Investors Bancorp; or
 
(h) By the Board of Directors of Brooklyn Bancorp if Brooklyn Bancorp has
received a Superior Proposal, and in accordance with Section 5.10 of this
Agreement, the Board of Directors of Brooklyn Bancorp has made a determination
to accept such Superior Proposal.
 
Section 10.02  Effect of Termination.
 
(a) In the event of termination of this Agreement pursuant to any provision of
Section 10.01, this Agreement shall forthwith become void and have no further
force, except that (i) the provisions of Sections 10.02, 11.01, 11.02, 11.06,
11.09, 11.10, and any other Section which, by its terms, relates to
post-termination rights or obligations, shall survive such termination of this
Agreement and remain in full force and effect.
 
(b) If this Agreement is terminated, expenses and damages of the parties hereto
shall be determined as follows:
 
(i) Except as provided below, whether or not the Mergers are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.
 
(ii) In the event of a termination of this Agreement because of a willful breach
of any representation, warranty, covenant or agreement contained in this
Agreement, the breaching party shall remain liable for any and all damages,
costs and expenses, including all reasonable attorneys’ fees, sustained or
incurred by the non-breaching party as a result thereof or in connection
therewith or with respect to the enforcement of its rights hereunder.
 
(iii) As a condition of Investors’ willingness, and in order to induce Investors
to enter into this Agreement, and to reimburse Investors Bancorp for incurring
the costs and expenses related to entering into this Agreement and consummating
the transactions contemplated by this Agreement, Brooklyn Bancorp hereby agrees
to pay Investors Bancorp, and Investors Bancorp shall be entitled to payment of
a fee equal to $460,000, plus out-of-pocket expenses not to exceed the sum of
$50,000 less any loan inventory expenses paid by Brooklyn Federal Savings
pursuant to Section 5.03 (the “Investors Bancorp Fee”). The Investors Bancorp
Fee shall be paid within three business days after written demand for payment is
made by Investors Bancorp, following the occurrence of any of the events set
forth below:
 
(A) Brooklyn Bancorp terminates this Agreement pursuant to Section 10.01(h) or
Investors Bancorp terminates this Agreement pursuant to Section 10.01(g); or
 
(B) The entering into a definitive agreement by Brooklyn Bancorp relating to an
Acquisition Proposal or the consummation of an Acquisition Proposal involving
Brooklyn Bancorp within twelve months after the occurrence of any of the
following: (i) the termination of the Agreement by Investors


51



--------------------------------------------------------------------------------



 



Bancorp pursuant to Section 10.01(b) or 10.01(c) because of, in either case, a
willful breach by a Brooklyn Federal Party; or (ii) the failure of the
shareholders of Brooklyn Bancorp to approve this Agreement after the public
disclosure or public awareness of an Acquisition Proposal.
 
(c) The right to receive payment of the Investors Bancorp Fee under
Section 10.02(b)(iii) will constitute the sole and exclusive remedy of Investors
against the Brooklyn Federal Parties and their respective officers and directors
with respect to a termination under (A) or (B) above.
 
Section 10.03  Amendment, Extension and Waiver.
 
Subject to applicable law, at any time prior to the Effective Time (whether
before or after approval thereof by the shareholders of Brooklyn Bancorp), the
Parties hereto by action of their respective Boards of Directors, may (a) amend
this Agreement, (b) extend the time for the performance of any of the
obligations or other acts of any other party hereto, (c) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered pursuant hereto, or (d) waive compliance with any of the agreements or
conditions contained herein; provided, however, that after any approval of this
Agreement and the transactions contemplated hereby by the shareholders of
Brooklyn Bancorp, there may not be, without further approval of such
shareholders, any amendment of this Agreement which reduces the amount, value or
changes the form of consideration to be delivered to Brooklyn Bancorp’s
shareholders pursuant to this Agreement. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto. Any agreement on the part of a party hereto to any extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party, but such waiver or failure to insist on strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.
 
ARTICLE XI

 
MISCELLANEOUS
 
Section 11.01  Confidentiality.
 
Except as specifically set forth herein, Investors Bancorp and Brooklyn Bancorp
mutually agree to be bound by the terms of the confidentiality agreement dated
March 22, 2011 (the “Confidentiality Agreement”) previously executed by the
parties hereto, which Confidentiality Agreement is hereby incorporated herein by
reference. The parties hereto agree that such Confidentiality Agreement shall
continue in accordance with its respective terms, notwithstanding the
termination of this Agreement.
 
Section 11.02  Public Announcements.
 
Brooklyn Bancorp and Investors Bancorp shall cooperate with each other in the
development and distribution of all news releases and other public disclosures
with respect to this Agreement, and except as may be otherwise required by law,
neither Brooklyn Bancorp nor Investors Bancorp shall issue any news release, or
other public announcement or communication with respect to this Agreement unless
such news release, public announcement or communication has been mutually agreed
upon by the parties hereto. Notwithstanding the foregoing, a party may, without
the prior consent of the other party (but after prior consultation with the
other party), issue such press release or public disclosure as may upon the
advice of counsel be required by law or the rules and regulations of the
applicable exchange, as the case may be.
 
Section 11.03  Survival.
 
All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto or thereto shall expire on and be
terminated and extinguished at the Effective Time, except for those covenants
and agreements contained herein which by their terms apply in whole or in part
after the Effective Time.


52



--------------------------------------------------------------------------------



 



 
Section 11.04  Notices.
 
All notices or other communications hereunder shall be in writing and shall be
deemed given if delivered by receipted hand delivery or mailed by prepaid
registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:
 
(a) If to Investors to:
 
Investors Bancorp, Inc.
101 JFK Parkway
Short Hills, New Jersey 07078

  Attn:   Domenick Cama

Senior Executive Vice President and Chief Operating Officer
Fax: (973) 924-5192
 
with a copy to:
 

 
Luse Gorman Pomerenk & Schick
5335 Wisconsin Avenue, NW
Suite 780
Washington, DC 20016

  Attn:   John J. Gorman, Esq.

Marc Levy, Esq.
Fax: (202) 362-2902
 
(b) If to Brooklyn to:
 
Brooklyn Federal Bancorp, Inc.
81 Court Street
Brooklyn, New York
               Attn: Gregg J. Wagner
               President and Chief Executive Officer
               Fax: (718) 858-5174
 
with a copy to:
 

 
Paul Hastings LLP
875 15th Street, N.W.
Washington, DC 20005

                 Attn:   V. Gerard Comizio, Esq.

Lawrence D. Kaplan, Esq.
               Fax: (202) 551-0229
 
or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given: (a) as of the
date delivered by hand; (b) three (3) business days after being delivered to the
U.S. mail, postage prepaid; or (c) one (1) business day after being delivered to
the overnight courier.
 
Section 11.05  Parties in Interest.
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party. Except for the provisions of Article II and
Section 6.09, following the Effective Time, nothing in this Agreement, express
or implied, is intended to confer upon any person, other than the parties hereto
and their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
Section 11.06  Complete Agreement.
 
This Agreement, including the Exhibits and Disclosure Schedules hereto and the
documents and other writings referred to herein or therein or delivered pursuant
hereto, and the Confidentiality Agreement, referred to in


53



--------------------------------------------------------------------------------



 



Section 11.01, contains the entire agreement and understanding of the parties
with respect to its subject matter. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties other than
those expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings (other than the Confidentiality Agreement referred
to in Section 11.1 hereof) between the parties, both written and oral, with
respect to its subject matter.
 
Section 11.07  Counterparts.
 
This Agreement may be executed in one or more counterparts all of which shall be
considered one and the same agreement and each of which shall be deemed an
original. A facsimile copy or electronic transmission of a signature page shall
be deemed to be an original signature page.
 
Section 11.08  Severability.
 
In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.
 
Section 11.09  Governing Law.
 
This Agreement shall be governed by the laws of Delaware, without giving effect
to its principles of conflicts of laws, except to the extent that federal law
applies.
 
Section 11.10  Interpretation.
 
When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. The recitals hereto constitute an integral part of this Agreement.
References to Sections include subsections, which are part of the related
Section. The table of contents, index and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The phrases “the date of this Agreement”, “the
date hereof” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date set forth in the Recitals to this
Agreement. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
Section 11.11  Specific Performance; Jurisdiction.
 
The parties hereto agree that irreparable damage would occur in the event that
the provisions contained in this Agreement were not performed in accordance with
its specific terms or was otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions thereof in
the United States District Court for the District of Delaware or in any state
court in the State of Delaware, this being in addition to any other remedy to
which they are entitled at law or in equity. Each party agrees that it will not
seek and will agree to waive any requirement for the securing or posting of a
bond in connection with the other party’s seeking or obtaining such injunctive
relief. In addition, each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of the United States District Court for the District
of Delaware or of any state court located in the State of Delaware in the event
any dispute arises out of this Agreement or the transactions contemplated by
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
the transactions contemplated by this Agreement in any court other United States
District Court for the District of Delaware or a state court located in the
State of Delaware.


54



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.
 
INVESTORS SAVINGS BANK
 

  By: 
/s/  Domenick Cama


Domenick Cama, Senior Executive Vice
President and Chief Operating Officer
 
INVESTORS BANCORP, INC.
 

  By: 
/s/  Domenick Cama


Domenick Cama, Senior Executive Vice
President and Chief Operating Officer
 
INVESTORS BANCORP, MHC
 

  By: 
/s/  Domenick Cama


Domenick Cama, Senior Executive Vice
President and Chief Operating Officer
 
BROOKLYN FEDERAL SAVINGS BANK
 

  By: 
/s/  Gregg J. Wagner


Gregg J. Wagner, President and Chief
Executive Officer
 
BROOKLYN FEDERAL BANCORP, INC.
 

  By: 
/s/  Gregg J. Wagner


Gregg J. Wagner, President and Chief
Executive Officer
 
BROOKLYN BANCORP, MHC
 

  By: 
/s/  Gregg J. Wagner


Gregg J. Wagner, President and Chief
Executive Officer


55